Exhibit 10.1(a)
EXHIBIT A-1

TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Commitments

          Name of Lender   Commitment  
JPMorgan Chase Bank, N.A.
  $ 90,000,000.00  
Bank of America, N.A.
  $ 90,000,000.00  
BNP Paribas
  $ 80,000,000.00  
The Royal Bank of Scotland plc
  $ 80,000,000.00  
Wells Fargo Bank, N.A.
  $ 80,000,000.00  
Credit Agricole Corporate & Investment Banking
  $ 80,000,000.00  
Compass Bank
  $ 66,666,666.67  
U.S. Bank National Association
  $ 66,666,666.67  
ING Bank, N.V.
  $ 66,666,666.66  
Bank of Montreal
  $ 54,000,000.00  
UBS AG, Stamford Branch
  $ 42,000,000.00  
Sumitomo Mitsui Banking Corporation
  $ 30,000,000.00  
Riyad Bank, Houston Agency
  $ 30,000,000.00  
Capital One Bank, N.A.
  $ 26,750,000.00  
Abu Dhabi International Bank Inc.
  $ 25,000,000.00  
The Northern Trust Company
  $ 25,000,000.00  
Standard Chartered Bank
  $ 25,000,000.00  
Amegy Bank
  $ 25,000,000.00  
Bank of Texas, N.A.
  $ 25,000,000.00  

 

 



--------------------------------------------------------------------------------



 



          Name of Lender   Commitment  
HSBC Bank USA
  $ 25,000,000.00  
Commerzbank AG, US and Grand Cayman Branches
  $ 25,000,000.00  
Comerica Bank
  $ 25,000,000.00  
Arab Banking Corporation BSC
  $ 17,250,000.00          
TOTAL
  $ 1,100,000,000          

 

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Issuing Banks
JPMorgan Chase Bank, N.A.
Bank of America, N.A.
Bank of Montreal
Wells Fargo Bank, N.A.
The Royal Bank of Scotland plc
Compass Bank
U.S. Bank National Association
BNP Paribas

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A-3
TO
AMENDED AND RESTATED CREDIT AGREEMENT
Mandatory Cost

1.  
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

2.  
On the first day of each Interest Period (or as soon as possible thereafter) the
Administrative Agent shall calculate, as a percentage rate, a rate (the
“Associated Costs Rate”) for each Lender, in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the Administrative Agent as
a weighted average of the Lenders’ Associated Costs Rates (weighted in
proportion to the percentage participation of each Lender in the relevant Loan)
and will be expressed as a percentage rate per annum.

3.  
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by that Lender in its
notice to the Administrative Agent to be its reasonable determination of the
cost (expressed as a percentage of that Lender’s participation in all Loans made
from that Facility Office) of complying with the minimum reserve requirements of
the European Central Bank in respect of loans made from that Facility Office.

4.  
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Administrative Agent as follows:

  (a)  
in relation to a Loan in Pounds Sterling:

     
AB+C(B – D)+ E x 0.01
 
100 – (A+C)
   per cent. per annum

  (b)  
in relation to a Loan in any currency other than Pounds Sterling:

     
E x 0.01
 
300
   per cent. per annum.

Where:

  A  
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

 



--------------------------------------------------------------------------------



 



  B  
is the percentage rate of interest (excluding the Applicable Eurodollar Margin
and the Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.13(c) payable for the relevant Interest Period
on the Loan.

  C  
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

  D  
is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

  E  
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Administrative Agent as being the average of the most
recent rates of charge supplied by the Reference Banks to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

5.  
For the purposes of this Schedule:

  (a)  
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

  (b)  
“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as the
office or offices through which it will perform its obligations under this
Agreement.

  (c)  
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

  (d)  
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

  (e)  
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

  (f)  
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

  (g)  
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

  (h)  
“Unpaid Sum” means any sum due and payable but unpaid by the relevant Borrower
under the Loan Documents.

 

5



--------------------------------------------------------------------------------



 



6.  
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

7.  
If requested by the Administrative Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Administrative Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

8.  
Each Lender shall supply any information required by the Administrative Agent
for the purpose of calculating its Associated Costs Rate. In particular, but
without limitation, each Lender shall supply the following information on or
prior to the date on which it becomes a Lender:

  (i)  
the jurisdiction of its Facility Office; and

  (j)  
any other information that the Administrative Agent may reasonably require for
such purpose.

Each Lender shall promptly notify the Administrative Agent of any change to the
information provided by it pursuant to this paragraph.

9.  
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Administrative Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Administrative Agent to the contrary, each Lender’s obligations in relation
to cash ratio deposits and Special Deposits are the same as those of a typical
bank from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

10.  
The Administrative Agent shall have no liability to any person if such
determination results in an Associated Costs Rate which over or under
compensates any Lender and shall be entitled to assume that the information
provided by any Lender or Reference Bank pursuant to paragraphs 3, 7 and 8 above
is true and correct in all respects.

11.  
The Administrative Agent shall distribute the additional amounts received as a
result of the Mandatory Cost to the Lenders on the basis of the Associated Costs
Rate for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 

6



--------------------------------------------------------------------------------



 



12.  
Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Associated Costs Rate or any
amount payable to a Lender shall, in the absence of manifest error, be
conclusive and binding on all parties hereto.

The Administrative Agent may from time to time, after consultation with the
relevant Borrower and the relevant Lenders, determine and notify to all parties
hereto any amendments which are required to be made to this Schedule in order to
comply with any change in law, regulation or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties hereto.

 

7



--------------------------------------------------------------------------------



 



EXHIBIT B
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Borrowing/Election Notice

TO:  
JPMorgan Chase Bank, N.A., as contractual representative (the “Administrative
Agent”) under that certain Third Amended and Restated Credit Agreement dated as
of July 23, 2010 by and among Chicago Bridge & Iron Company N.V., the Subsidiary
Borrowers from time to time parties thereto, the financial institutions from
time to time parties thereto as lenders (the “Lenders”) and the Administrative
Agent (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”).

The undersigned Borrower hereby gives to the Administrative Agent [and the Swing
Line Bank] a [Borrowing/Election Notice pursuant to Section 2.2] [a
Borrowing/Election Notice pursuant to Section 2.7] [Borrowing/Election Notice
pursuant to Section 2.9(D)] of the Credit Agreement, and such Borrower hereby
requests to [borrow] [convert] [continue] on              ,        (the
“Borrowing Date”) from the Lenders on a pro rata basis an aggregate principal
amount of:
(a) [US $                    ] in Revolving Loans [as a][which are presently
outstanding as a [Floating Rate Advance][Eurodollar Rate Advance][be converted
to][be continued as]]

  •  
Floating Rate Advance

  •  
Eurodollar Rate Advance

  •  
Applicable Interest Period of                      month(s).

  (b)  
$                     in Swing Line Loans as a Floating Rate Advance.

The undersigned hereby certifies to the Administrative Agent and the Lenders
that (i) the representations and warranties of the undersigned contained in
Article VI of the Credit Agreement are and shall be true and correct on and as
of the date hereof and on and as of the Borrowing Date (unless such
representation and warranty is made as of a specified date, in which case, such
representation and warranty shall be true and correct as of such date) except
for changes in the Schedules to the Credit Agreement affecting transactions
permitted by or not in violation of the Credit Agreement; (ii) no Default or
Unmatured Default has occurred and is continuing on the date hereof or on the
Borrowing Date or will result from the making of the proposed Advance; and
(iii) the conditions set forth in [Section 5.2 and]1 Section 5.3 of the Credit
Agreement have been satisfied.
 

      1  
To include for initial advance to new Subsidiary Borrower

 

 



--------------------------------------------------------------------------------



 



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Borrowing/Election Notice.
Dated                      _____,

                      [CHICAGO BRIDGE & IRON COMPANY N.V.]
[SUBSIDIARY BORROWER]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

2



--------------------------------------------------------------------------------



 



EXHIBIT C
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Request for Letter of Credit

TO:  
                                         2, an Issuing Bank under that certain
Third Amended and Restated Credit Agreement dated as of July 23, 2010 by and
among Chicago Bridge & Iron Company N.V., the Subsidiary Borrowers from time to
time parties thereto, the financial institutions from time to time parties
thereto as lenders (the “Lenders”) and JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”) and

JPMORGAN CHASE BANK, N.A., as Administrative Agent
JPMorgan Chase Bank
10 S. Dearborn St.
Chicago, IL 60303
Attention: CLS Loan and Agency
Telecopier: 312-732-2729
Confirmation: 312-732-2006
Email: CLS.Agency.LC.Sold.Team@jpmchase.com
with a copy to
JPMorgan Securities Inc.
707 Travis Street
Houston, TX 77002
Attn: Janice Carter
Telecopier: 713-216-4651
Confirmation: 713-216-4383
Email: janice.carter@jpmorgan.com
Pursuant to Section 3.4 of the Credit Agreement, the undersigned Borrower hereby
gives to the Issuing Bank a request for issuance of a
[Financial][Performance]Letter of Credit on behalf of such Borrower for the
benefit of                                          3, having an address of
[                    ], in the amount of [US
$                    ][                      in the following Agreed Currency:
                    ], with an effective date of                     ,  _____ 
(the “Effective Date”) and an expiry date of                     ,  _____.
 

      2  
Insert name of Issuing Bank.
  3  
Insert name of beneficiary (which may include a Subsidiary).

 

 



--------------------------------------------------------------------------------



 



The undersigned hereby certifies that (i) the representations and warranties of
the undersigned contained in Article VI of the Credit Agreement are and shall be
true and correct on and as of the date hereof and on and as of the Effective
Date (unless such representation and warranty is made as of a specified date, in
which case, such representation and warranty shall be true and correct as of
such date) except for changes in the Schedules to the Credit Agreement affecting
transactions permitted by or not in violation of the Credit Agreement; (ii) no
Default or Unmatured Default has occurred and is continuing on the date hereof
or on the Effective Date or will result from the issuance of the proposed Letter
of Credit; and (iii) the conditions set forth in Sections 3.4[, 5.2 ]4 and 5.3
of the Credit Agreement have been satisfied.
 

      4  
To include for initial Letter of Credit to new Subsidiary Borrower

 

2



--------------------------------------------------------------------------------



 



Unless otherwise defined herein, terms defined in the Credit Agreement shall
have the same meanings in this Request for Letter of Credit.

                      Dated                      _________,    
 
                    [CHICAGO BRIDGE & IRON COMPANY N.V.]

[SUBSIDIARY BORROWER]    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

3



--------------------------------------------------------------------------------



 



EXHIBIT D
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Assignment and Acceptance Agreement
This Assignment Agreement (this “Assignment Agreement”) between
                                                          (the “Assignor”) and
                                         (the “Assignee”) is dated as of
                    , 20____. The parties hereto agree as follows:
(1) PRELIMINARY STATEMENT. The Assignor is a party to a Third Amended and
Restated Credit Agreement (which, as it may be amended, modified, renewed or
extended from time to time is herein called the “Credit Agreement”) described in
Item 1 of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings attributed to
them in the Credit Agreement.
(2) ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement and the other Loan Documents, such that after giving effect to such
assignment the Assignee shall have purchased pursuant to this Assignment
Agreement the percentage interest specified in Item 3 of Schedule 1 of all
outstanding rights and obligations under the Credit Agreement and the other Loan
Documents relating to the facilities listed in Item 3 of Schedule 1. The
aggregate Commitment (or Loans, if the applicable Commitment has been
terminated) purchased by the Assignee hereunder is set forth in Item 4 of
Schedule 1.
(3) EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of
Schedule 1 or two Business Days (or such shorter period agreed to by the
Administrative Agent) after this Assignment Agreement, together with any
consents required under the Credit Agreement, are delivered to the
Administrative Agent. In no event will the Effective Date occur if the payments
required to be made by the Assignee to the Assignor on the Effective Date are
not made on the proposed Effective Date.
(4) PAYMENT OBLIGATIONS. In consideration for the sale and assignment of Loans
hereunder, the Assignee shall pay the Assignor, on the Effective Date, the
amount agreed to by the Assignor and the Assignee. On and after the Effective
Date, the Assignee shall be entitled to receive from the Administrative Agent
all payments of principal, interest and fees with respect to the interest
assigned hereby. The Assignee will promptly remit to the Assignor any interest
on Loans and fees received from the Administrative Agent which relate to the
portion of the Commitment or Loans assigned to the Assignee hereunder for
periods prior to the Effective Date and not previously paid by the Assignee to
the Assignor. In the event that either party hereto receives any payment to
which the other party hereto is entitled under this Assignment Agreement, then
the party receiving such amount shall promptly remit it to the other party
hereto.

 

 



--------------------------------------------------------------------------------



 



(5) RECORDATION FEE. The Assignor and Assignee each agree to pay one-half of the
recordation fee required to be paid to the Administrative Agent in connection
with this Assignment Agreement unless otherwise specified in Item 6 of
Schedule 1.
(6) REPRESENTATIONS OF THE ASSIGNOR; LIMITATIONS ON THE ASSIGNOR’S LIABILITY.
The Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder, (ii) such interest is free
and clear of any adverse claim created by the Assignor and (iii) the execution
and delivery of this Assignment Agreement by the Assignor is duly authorized. It
is understood and agreed that the assignment and assumption hereunder are made
without recourse to the Assignor and that the Assignor makes no other
representation or warranty of any kind to the Assignee. Neither the Assignor nor
any of its officers, directors, employees, agents or attorneys shall be
responsible for (i) the due execution, legality, validity, enforceability,
genuineness, sufficiency or collectability of any Loan Document, including
without limitation, documents granting the Assignor and the other Lenders a
security interest in assets of the Borrowers or any guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Borrowers or any guarantor, (iv) the performance of or compliance with any of
the terms or provisions of any of the Loan Documents, (v) inspecting any of the
property, books or records of the Borrowers, (vi) the validity, enforceability,
perfection, priority, condition, value or sufficiency of any collateral securing
or purporting to secure the Loans or (vii) any mistake, error of judgment, or
action taken or omitted to be taken in connection with the Loans or the Loan
Documents. Such assignment is without recourse to the Assignor.
(7) REPRESENTATIONS AND UNDERTAKINGS OF THE ASSIGNEE. The Assignee (i) confirms
that it has received a copy of the Credit Agreement, together with copies of the
financial statements requested by the Assignee and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement, (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information at it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto, (iv) confirms that the execution and delivery of this
Assignment Agreement by the Assignee is duly authorized, (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender,
(vi) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vii) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and

 

2



--------------------------------------------------------------------------------



 



assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, (viii) agrees to indemnify and hold the Assignor harmless
against all losses, costs and expenses (including, without limitation,
reasonable attorneys’ fees) and liabilities incurred by the Assignor in
connection with or arising in any manner from the Assignee’s non-performance of
the obligations assumed under this Assignment Agreement, (ix) if applicable,
attaches the forms prescribed by the Internal Revenue Service of the United
States certifying that the Assignee is entitled to receive payments under the
Loan Documents without deduction or withholding of any United States federal
income taxes, (x) confirms, to the extent required under the Dutch Banking Act
and the Dutch Exemption Regulation, it is a PMP, (xi) confirms it is aware that
it does not benefit from the protection offered by the Dutch Banking Act to
Lenders which are not PMPs, and (xii) it has made its own independent appraisal
of risks arising under or in connection with any Loan Documents
(8) GOVERNING LAW. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
LAW (INCLUDING, WITHOUT LIMITATION 735 ILCS 105/5-1 ET SEQ., BUT OTHERWISE
WITHOUT REGARD TO LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.
(9) NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.
(10) COUNTERPARTS; DELIVERY BY FACSIMILE. This Assignment Agreement may be
executed in counterparts. Transmission by facsimile of an executed counterpart
of this Assignment Agreement shall be deemed to constitute due and sufficient
delivery of such counterpart and such facsimile shall be deemed to be an
original counterpart of this Assignment Agreement.
IN WITNESS WHEREOF, the duly authorized officers of the parties hereto have
executed this Assignment Agreement by executing Schedule 1 hereto as of the date
first above written.

 

3



--------------------------------------------------------------------------------



 



SCHEDULE 1
To Assignment Agreement
1. Description and Date of Credit Agreement. That certain Third Amended and
Restated Credit Agreement, dated as of July 23, 2010, by and among Chicago
Bridge & Iron Company N.V., the Subsidiary Borrowers from time to time parties
thereto, the lenders from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as contractual representative on behalf of itself and
the other Lender (the “Administrative Agent”).

2.  
Date of Assignment Agreement.                          , 200_

3.  
Amounts (As of Date of Item 2 above):      $                    

                  [Facility Name*]          
 
  Assignee’s percentage of each Facility purchased under the Assignment
Agreement**                        %
 
       
 
  Amount of each Facility purchased under the Assignment Agreement***  
$                    
 
       
4.
  Assignee’s Commitment (or Loans with respect to terminated Commitment)
purchased hereunder:   $                    
 
       
5.
  Proposed Effective Date:                       
 
       
6.
  Non-standard Recordation Fee Arrangement:   N/A*** [Assignor/Assignee to pay
100% of fee]

 

 



--------------------------------------------------------------------------------



 



     
Accepted and Agreed:
   
 
   
[NAME OF ASSIGNOR]
  [NAME OF ASSIGNEE]
 
   
By:
  By:
Title:
  Title:
 
   
ACCEPTED AND CONSENTED TO****
  ACCEPTED AND CONSENTED TO
BY
  BY
 
   
[NAME OF BORROWER]
  JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT
 
   
By:
  By:
Title:
  Title:

      *  
Insert specific facility names per Credit Agreement
  **  
Percentage taken to 10 decimal places
  ***  
If fee is split 50-50, pick N/A as option
  ****  
So long as no Default shall have occurred and is continuing

 

2



--------------------------------------------------------------------------------



 



ATTACHMENT TO
SCHEDULE 1 to ASSIGNMENT AGREEMENT
ADMINISTRATIVE INFORMATION SHEET
Attach Assignor’s Administrative Information Sheet, which must
include notice addresses for the Assignor and the Assignee
(Sample form shown below)
ASSIGNOR INFORMATION
Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignor:
ASSIGNEE INFORMATION
Credit Contact:

     
Name:
  Telephone No.:
Fax No.:
  Telex No.:
 
  Answerback:

Key Operations Contacts:

     
Booking Installation:
  Booking Installation:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
Telex No.:
  Telex No.:
Answerback:
  Answerback:

 

 



--------------------------------------------------------------------------------



 



Payment Information:
Name & ABA # of Destination Bank:
Account Name & Number for Wire Transfer:
Other Instructions:
Address for Notices for Assignee:

 

2



--------------------------------------------------------------------------------



 



JPMORGAN INFORMATION
Assignee will be called promptly upon receipt of the signed agreement.

      Initial Funding Contact:   Subsequent Operations Contact:
Name:
  Name:
Telephone No.:
  Telephone No.:
Fax No.:
  Fax No.:
 
  JPMorgan Telex No.:

Initial Funding Standards:
Libor — Fund 2 days after rates are set.
JPMorgan Wire Instructions:
[JPMORGAN TO CONFIRM]

 

3



--------------------------------------------------------------------------------



 



APPENDIX I
to
Assignment and Acceptance Agreement
FORM OF NOTICE OF ASSIGNMENT
[Date]

To:  
CHICAGO BRIDGE & IRON COMPANY N.V.
[Address]
Attention:

JPMorgan Chase Bank, N.A. as Administrative Agent
[Address]
Attention:

From:  
[NAME OF ASSIGNOR] (the “Assignor”)

 
[NAME OF ASSIGNEE] (the “Assignee”)

1. We refer to the Third Amended and Restated Credit Agreement (as it may be
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) described in Item 1 of Schedule 1 attached to the Assignment
Agreement referenced below (“Schedule 1”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.
2. This Notice of Assignment (this “Notice”) is given and delivered to the
Administrative Agent pursuant to Section 14.3(B) of the Credit Agreement.
3. The Assignor and the Assignee have entered into an Assignment and Acceptance
Agreement, dated as of                      _____, 20____ (the “Assignment
Agreement”), pursuant to which, among other things, the Assignor has sold,
assigned, delegated and transferred to the Assignee, and the Assignee has
purchased, accepted and assumed from the Assignor the percentage interest
specified in Item 3 of Schedule 1 of all outstandings, rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1. The Effective Date of the Assignment Agreement shall be as specified
in the Assignment Agreement.
4. The Assignor and the Assignee hereby give to the Company and the
Administrative Agent notice of the assignment and delegation referred to herein.

 

 



--------------------------------------------------------------------------------



 



5. The Assignee advises the Administrative Agent that its notice and payment
instructions are set forth in the attachment to Schedule 1.
6. The Assignee hereby represents and warrants that none of the funds, monies,
assets or other consideration being used to make the purchase pursuant to the
Assignment Agreement are “plan assets” as defined under ERISA and that its
rights, benefits, and interests in and under the Loan Documents will not be
“plan assets” under ERISA.
7. The Assignee authorizes the Administrative Agent to act as its contractual
representative under the Loan Documents in accordance with the terms thereof.5

                          NAME OF ASSIGNOR   NAME OF ASSIGNEE    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   

                          Acknowledged and consented to by:

JPMORGAN CHASE BANK, N.A., as Administrative Agent   Acknowledged and consented
to by:

CHICAGO BRIDGE & IRON COMPANY N.V.,
By: CHICAGO BRIDGE & IRON COMPANY B.V.    
 
                       
By:
          By:                              
 
  Name:           Name:        
 
  Title:  
 
      Title:  
 
   
 
     
 
         
 
   

 

      5  
This paragraph may be eliminated if the Assignee is a party to the Credit
Agreement prior to the Effective Date.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Company’s US Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Each of the Lenders party
to the Credit Agreement
referred to below and
JPMorgan Chase Bank, N.A.,
as Administrative Agent
Re: Chicago Bridge & Iron Company N.V.
Ladies and Gentlemen:
I have acted as United States counsel to Chicago Bridge & Iron Company N.V., a
company incorporated in The Netherlands (the “Company”), each of the “Foreign
Subsidiaries” (as defined below) and each of the “Domestic Subsidiaries” (as
defined below) in connection with the execution and delivery of that certain
Third Amended and Restated Credit Agreement (the “Credit Agreement”), dated as
of the date hereof, among the Company, the Subsidiaries (as defined below), the
lenders party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (the “Administrative Agent”).
This opinion is furnished to you pursuant to Section 5.1(v) of the Credit
Agreement. Capitalized terms used herein without definition shall have the
meanings specified in the Credit Agreement.
In connection with the opinions expressed herein, I have examined the following
documents:

  (i)  
the Credit Agreement;

  (ii)  
the Reaffirmation to be executed and delivered by the Company and the Subsidiary
Guarantors pursuant to Section 5.1(vi) of the Credit Agreement; and

  (iii)  
each promissory note, dated as of the date hereof (if any), to be executed and
delivered pursuant to Section 2.12(D) of the Credit Agreement.

The documents referred to in clauses (i), (ii) and (iii) above are collectively
referred to herein as the “Loan Documents.” The foreign Subsidiary Borrowers and
the domestic Subsidiary Borrowers executing and delivering the Credit Agreement
on the date hereof are listed on Annex A attached hereto and are sometimes
referred to herein respectively as the “Foreign Subsidiaries” and as the
“Domestic Subsidiaries” and collectively as the “Subsidiaries.”

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 8
In rendering this opinion to you, I have assumed, without inquiry:
(a) (i) the genuineness of all signatures other than those on behalf of the
Company and the Subsidiaries on original copies of the Loan Documents; (ii) the
conformity to the original documents of all documents submitted to me as copies
and the authenticity of all documents submitted to me as originals; (iii) the
due authorization, execution and delivery of the Loan Documents by each of the
parties thereto other than the Company (solely with respect to execution and
delivery), the Foreign Subsidiaries (solely with respect to execution and
delivery) and the Domestic Subsidiaries and (iv) the validity and enforceability
of the Loan Documents against each of the parties thereto other than the Company
and the Subsidiaries;
(b) that the execution, delivery and performance of the Loan Documents by each
party thereto do not conflict with or constitute a violation of any law or
governmental rule or regulation of (i) the State of Delaware other than the
General Corporation Law of the State of Delaware (the “DGCL”) or (ii) any
jurisdiction other than the United States of America and the State of Illinois;
(c) that the execution, delivery and performance of the Loan Documents by each
party thereto other than, with respect to clauses (ii) and (iii) below, as
applicable to the Company and the Foreign Subsidiaries, and with respect to
clauses (i), (ii) and (iii) below, as applicable to each of the Domestic
Subsidiaries, do not breach, conflict with or constitute a violation of or
default under (i) the certificate or articles of association or incorporation,
by-laws or any other charter or governing document of such party; (ii) any
agreement, instrument or document to which any such party was, or is, a party or
by which any such party or any of its properties was, or is, bound or (iii) any
order, judgment or decree to which any such party was, or is, bound or subject
or by which any of its properties was, or is, bound; and
(d) that any consideration contemplated to be given on the date hereof by any
party in any of the Loan Documents was given on the date hereof.
Based upon the foregoing assumptions and subject to the limitations,
qualifications and exceptions hereinafter set forth, I am of the opinion that:
1. Each Domestic Subsidiary on the date hereof (a) is a corporation duly
organized and validly existing under the laws of the jurisdiction of its
organization, (b) has all requisite corporate power and authority to own its
property and assets and to carry on its business as now conducted and as
proposed to be conducted, (c) is duly qualified as a foreign corporation to
transact business and is in good standing in its jurisdiction of incorporation
and each jurisdiction where such qualification is required, except where the
failure to be so qualified or be in good standing could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the corporate power
and authority to execute, deliver and perform its obligations under each Loan
Document to which it is a party.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 9
2. The execution, delivery and performance of each Loan Document by the Company
on the date hereof, and the consummation of the transactions contemplated
thereby will not (a) violate (i) any applicable federal or Illinois State law,
statute, rule or regulation, the DGCL or any order of any federal or Illinois
State Governmental Authority with jurisdiction over the Company or its
properties or the Chancery Court, appellate courts or Secretary of State of the
State of Delaware or (ii) any provision of any indenture or other material
agreement or instrument known to me to which the Company is a party or by which
it or any of its property may be bound, (b) result in a default under any such
indenture, agreement or other instrument or (c) result in the creation or
imposition of any Lien (other than Liens permitted under Section 7.3(C) of the
Credit Agreement) upon or with respect to any property or assets now owned or
hereafter acquired by the Company except, in the case of clauses (a) through
(c) above, for any of the foregoing that could not reasonably be expected to
result in a Material Adverse Effect or materially and adversely affect the
rights or interests of the Lenders under the Loan Documents.
3. The execution, delivery and performance of each Loan Document by each
Domestic Subsidiary on the date hereof, and the consummation of the transactions
contemplated thereby (a) have been duly authorized by all requisite corporate
action of such Domestic Subsidiary and (b) will not (i) violate (A) any
provision of the certificate of incorporation or by-laws of such Domestic
Subsidiary, (B) any applicable federal or Illinois State law, statute, rule or
regulation, the DGCL or any order of any federal or Illinois State Governmental
Authority with jurisdiction over any such Domestic Subsidiary or its properties
or the Chancery Court, appellate courts or Secretary of State of the State of
Delaware or (C) any provision of any indenture or other material agreement or
instrument known to me to which any such Domestic Subsidiary is a party or by
which it or any of its property may be bound, (ii) result in a default under any
such indenture, agreement or other instrument or (iii) result in the creation or
imposition of any Lien (other than Liens permitted under Section 7.3(C) of the
Credit Agreement) upon or with respect to any property or assets now owned or
hereafter acquired by any such Domestic Subsidiary except, in the case of
clauses (b)(i) through (b)(iii) above, for any of the foregoing that could not
reasonably be expected to result in a Material Adverse Effect or materially and
adversely affect the rights or interests of the Lenders under the Loan
Documents.
4. The execution, delivery and performance of each Loan Document by each Foreign
Subsidiary on the date hereof, and the consummation of the transactions
contemplated thereby will not (a) violate (i) any applicable federal or Illinois
State law, statute, rule or regulation, the DGCL or any order of any federal or
Illinois State Governmental Authority with jurisdiction over any such Foreign
Subsidiary or its properties or the Chancery Court, appellate courts or
Secretary of State of the State of Delaware or (ii) any provision of any
indenture or other material agreement or instrument known to me to which any
such Foreign Subsidiary is a party or by which it or any of its property may be
bound, (b) result in a default under any such indenture, agreement or other
instrument or (c) result in the creation or imposition of any Lien (other than
Liens permitted under Section 7.3(C) of the Credit Agreement) upon or with
respect to any property or assets now owned or hereafter acquired by any such
Foreign Subsidiary except, in the case of clauses (a) through (c) above, for any
of the foregoing that could not reasonably be expected to result in a Material
Adverse Effect or materially and adversely affect the rights or interests of the
Lenders under the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 10
5. The Company, each Domestic Subsidiary and each Foreign Subsidiary have duly
executed and delivered each Loan Document to which such Person is a party. Each
such Loan Document constitutes the legal, valid and binding obligation of each
such Domestic Subsidiary, enforceable against such Domestic Subsidiary in
accordance with its terms subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
6. No consent or approval of, registration or filing with, or any other action
by any federal or Illinois State Governmental Authority with jurisdiction over
the Company or the Subsidiaries or the Chancery Court, or appellate courts or
Secretary of State of the State of Delaware is or will be required in connection
with the execution, delivery or performance by the Company and the Subsidiaries
of each Loan Document to which such Person is a party or the consummation of the
transactions thereby, other than any such authorizations and approvals as have
already been obtained and are in full force and effect according to federal or
Illinois law or the DGCL.
7. To the best of my knowledge, there are no pending or threatened actions,
suits or proceedings at law or in equity or by or before any federal, Illinois
or Delaware Governmental Authority against or affecting the Company, any
Domestic Subsidiary, any Foreign Subsidiary or any business, property or rights
of any such Person that involve any Loan Documents or the transactions
contemplated thereby.
8. None of the Company or any of the Subsidiaries is an investment company or a
company controlled by an investment company within the meaning of the Investment
Company Act of 1940.
My opinions set forth above are subject to the following qualifications:
A. The enforceability of the Loan Documents is subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or other laws affecting creditor’s rights generally and (ii) general
principles of equity (regardless of whether considered in a proceeding in equity
or at law).
B. I express no opinion as to the Lenders’ right to collect any payment to the
extent that such payment constitutes a penalty, forfeiture or late charge.
C. I express no opinion as to the applicability of Section 548 of the Federal
Bankruptcy Code or of any provisions of any state fraudulent conveyance statute
or law to the transactions contemplated by the Loan Documents.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 11
The foregoing opinions are limited to matters involving the federal laws of the
United States, the laws of the State of Illinois and the DGCL, and I do not
express any opinion as to the laws of any other jurisdiction.
This opinion is rendered solely to, and is intended solely for the benefit of,
the Administrative Agent and the Lenders, in connection with the transactions
contemplated by the Loan Documents. This opinion may not be relied upon by the
Administrative Agent or any of the Lenders or any of their respective successors
and assigns for any other purpose, or by any other person, firm or corporation
for any purpose, in each case without my prior written consent.
Very truly yours,
David A. Delman
General Counsel

 

 



--------------------------------------------------------------------------------



 



ANNEX A
Domestic Subsidiary Borrowers
Chicago Bridge & Iron Company (Delaware)
Chicago Bridge & Iron Company
CB&I Inc.
CBI Services, Inc.
CB&I Tyler Company
Foreign Subsidiary Borrowers
Chicago Bridge & Iron Company B.V.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Company’s Foreign Counsel’s Opinion(s)
Attached

 

 



--------------------------------------------------------------------------------



 



To: the Lenders from time to time party to the Credit Agreement referred to
below
Attention: JPMorgan Chase Bank, National Association, as Administrative Agent
Dear Sirs:
We have acted as special Netherlands legal counsel to each of Chicago Bridge &
Iron Company N.V. (the “Company”) and Chicago Bridge & Iron Company B.V. (“CB&I
B.V.”; together with the Company, the “Companies”), each with its registered
office in Amsterdam, with respect to certain matters of Netherlands law relating
to the Third Amended and Restated Credit Agreement, dated the date hereof (the
“Credit Agreement”) among the Company; CB&I B.V. and certain other subsidiaries
of the Company as Subsidiary Borrowers; certain financial institutions named
therein as Lenders; JPMorgan Chase Bank, National Association, as Administrative
Agent; Bank of America, National Association, as Syndication Agent;
[                    ] as Documentation Agents; and J.P. Morgan Securities Inc.
and Bank of America Securities LLC as Joint Lead Arrangers and Joint Book
Runners.
In arriving at the opinions expressed below, we have examined and relied on the
following documents:

  a.  
an executed copy of the Credit Agreement furnished to us by yourselves;

  b.  
an excerpt, dated July 14, 2010, of the registration of the Company in the Trade
Register of the Chamber of Commerce of Amsterdam (the “Trade Register”),
confirmed to us to be unchanged in all respects material for rendering this
opinion by telephone communication from the Trade Register on the date hereof
(the “Company Excerpt”);

  c.  
a copy of the deed of incorporation (akte van oprichting) of the Company, dated
November 22, 1996 (the “Company Deed of Incorporation”);

  d.  
a copy of the articles of association (statuten) of the Company, represented by
the management of the Company to be a true and correct copy of the articles of
association of the Company as in force on the date hereof (the “Company
Articles”);

  e.  
an excerpt, dated July 14, 2010, of the registration of CB&I B.V. in the Trade
Register, confirmed to us to be unchanged in all respects material for rendering
this opinion by telephone communication from the Trade Register on the date
hereof (the “CB&I B.V. Excerpt”; together with the Company Excerpt, the
“Excerpts”);

  f.  
a copy of the deed of incorporation (akte van oprichting) of CB& I B.V., dated
March 17, 1997 (the “CB&I B.V. Deed of Incorporation”);

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 15

  g.  
a copy of the articles of association (statuten) of CB&I B.V., represented by
the management of the Company to be a true and correct copy of the articles of
association of CB&I B.V. as in force on the date hereof (the “CB&I B.V.
Articles”);

  h.  
a written resolution of the Board of Directors (directie) of the Company,
reflecting the approval of the execution, delivery and performance by the
Company of the Credit Agreement (the “Company Management Board Resolutions”);

  i.  
a written resolution of the Supervisory Board (raad van commissarissen) of the
Company, reflecting the approval of the execution, delivery and performance by
the Company of the Credit Agreement (the “Supervisory Board Resolutions”);

  j.  
written resolutions of the Board of Directors (directie) of CB&I B.V.,
reflecting the approval of the execution, delivery and performance by CB&I B.V.
of the Credit Agreement (the “CB&I B.V. Management Board Resolutions”; together
with the Company Management Board Resolutions the “Management Board
Resolutions”);

  k.  
a copy of a directors certificate of the Company, dated July 21, 2010, signed by
CB&I B.V., the sole director of the Company (the “Company Management
Certificate”);

  l.  
a copy of a directors certificate of CB& I B.V., dated July 21, 2010, signed by
a director of CB&I B.V. (the “CB& I B.V. Management Certificate”; together with
the Company Management Certificate, the “Management Certificates”); and

  m.  
a resolution of the sole shareholder of CB&I B.V., approving the execution,
delivery and performance of the Credit Agreement by CB&I B.V. (the “Shareholders
Resolution”).

Capitalized terms used but not defined in this opinion are used herein as they
are defined or used in the Credit Agreement.
In examining and describing the documents listed at a. through m. above and in
giving the opinions stated below, we have, with your permission, assumed the
following:

  (i)  
the genuineness of all signatures on all documents;

  (ii)  
the authenticity and completeness of all documents submitted to us as originals
and the conformity to authentic originals of all conformed, copied, faxed or
specimen documents;

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 16

  (iii)  
that all information supplied to us orally by public officials and all
certificates of public officials submitted to us are true and correct in all
respects;

  (iv)  
the reliability of all search results obtained by electronic data transmission
and the accuracy of the results of any printed or computer search of offices of
public record;

  (v)  
that the information set forth in each of the Excerpts is true and correct as of
the date hereof. Although not constituting conclusive evidence thereof, this
assumption is supported by telephonic inquiries made to the Trade Register
today;

  (vi)  
that the Company Articles are the articles of association (statuten) of the
Company as in force on the date hereof. Although not constituting conclusive
evidence thereof, this assumption is supported by the fact that the date of the
last amendment to the articles of association of the Company as shown on the
Company Excerpt corresponds with the date shown in the Company Articles as the
last date of amendment of the articles of association of the Company;

  (vii)  
that the CB&I B.V. Articles are the articles of association (statuten) of CB&I
B.V. as in force on the date hereof. Although not constituting conclusive
evidence thereof, this assumption is supported by the fact that the date of the
last amendment to the articles of association of CB&I B.V. as shown on the CB&I
B.V. Excerpt corresponds with the date shown in the CB&I B.V. Articles as the
last date of amendment of the articles of association of CB&I B.V.;

  (viii)  
that none of the Management Board Resolutions, the Supervisory Board Resolutions
or the Shareholders Resolutions have been or will be revoked, amended, declared
null and void (nietig verklaard) or rescinded (vernietigd);

  (ix)  
that the Company Deed of Incorporation is a notarial deed (authentieke akte),
that the contents thereof are correct and complete and that there are no defects
in the incorporation of the Company, not appearing on the face of the Company
Deed of Incorporation, on the basis of which a court might dissolve the Company;

  (x)  
that the CB& I B.V. Deed of Incorporation is a notarial deed (authentieke akte),
that the contents thereof are correct and complete and that there are no defects
in the incorporation of CB& I B.V., not appearing on the face of the CB&I B.V.
Deed of Incorporation, on the basis of which a court might dissolve CB&I B.V.;

  (xi)  
that neither of the Companies has passed a resolution to voluntarily dissolve
(ontbinden), merge (fuseren) or de-merge (splitsen) and no petition has been
presented to or order made by a court for the bankruptcy (faillissement) or
moratorium of payment (surséance van betaling) of either of the Companies and no
receiver, trustee, administrator (bewindvoerder) or similar officer has been
appointed in respect of either of the Companies or their respective assets and
that no decision has been taken to dissolve (ontbinden) either of the Companies
by (i) the competent Chamber of Commerce under Article 19a Book 2 of the Dutch
Civil Code or (ii) the competent District Court (rechtbank) under Article 21
Book 2 of the Dutch Civil Code. Although not constituting conclusive evidence
thereof, this assumption is supported by information obtained by telephone today
from (i) the Bankrupty Clerk’s Office (faillissementsgriffie) of the District
Court (rechtbank) of Amsterdam (being the competent bankruptcy court in respect
of each of the Companies in view of their corporate seats being at Amsterdam)
and (ii) the Trade Register;

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 17

  (xii)  
that each party to the Credit Agreement (other than the Companies) has been duly
incorporated and organized and is validly existing and in good standing (where
such concept is legally relevant) under the laws of its jurisdiction of
incorporation and of the jurisdiction of its principal place of business;

  (xiii)  
(i) that the Credit Agreement has been duly authorized and validly executed and
delivered by all parties thereto (other than the Companies) and (ii) that under
any applicable law (other than insofar as the Companies are concerned the laws
of The Netherlands) the Credit Agreement constitutes the valid and binding
obligation of each of the parties thereto, enforceable against each of such
parties in accordance with its terms;

  (xiv)  
that neither the Credit Agreement nor any of the transactions contemplated
thereby or connected therewith (whether individually or seen as a whole) are or
will result in a breach of the laws of any relevant jurisdiction other than that
of The Netherlands (including for the avoidance of doubt the tax laws of any
such jurisdiction) or are intended to avoid the applicability or the
consequences of such laws in a manner that is not permitted thereunder;

  (xv)  
that all the factual statements contained in the Management Certificates are
true and correct as of the date hereof;

  (xvi)  
that all necessary licenses, authorizations, permissions, consents and
exemptions by or from any public or semipublic authority or agency of any
country other than The Netherlands (“Governmental Authorizations”), and all
payments of stamp duties or other taxes under the laws of any country other than
The Netherlands, which may be required in connection with the execution,
delivery and performance by the parties thereto of the Credit Agreement and any
transaction contemplated therein, have been obtained or made and in the case of
Governmental Authorizations are in full force and effect;

  (xvii)  
that under the laws of the State of Illinois to which the Credit Agreement is
expressed to be subject, and under all other relevant laws (other than those of
The Netherlands):

  (a)  
the choice of the laws of the State of Illinois as the governing law of the
Credit Agreement is a valid and binding choice of law; and

  (b)  
the submission by the Companies to the exclusive jurisdiction of the state or
federal courts located in Chicago, Illinois, in or pursuant to the Credit
Agreement is valid and binding upon each of the Companies;

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 18

  (xviii)  
that there are no dealings between the parties thereto that affect the Credit
Agreement; and

  (xix)  
that at the time of execution of the Shareholders Resolution (a) Lealand Finance
B.V. was the sole shareholder of CB&I B.V., (b) none of the shares in the
capital of CB&I B.V. were subject to any pledge or usufruct pursuant to which
voting rights were transferred to the pledgee or usufructuary and (c) no
depositary receipts (certificaten) had been issued with respect to the shares of
CB&I B.V. with the cooperation of CB&I B.V.

We have undertaken no independent factual investigation in connection with the
opinions expressed herein or the transactions contemplated by the Credit
Agreement other than to review the documents listed at a. through m. above.
Specifically, we have relied as to factual matters on our review of the
documents listed at a. through m. above and on the factual assumptions made
herein. Our examination referred to above has been limited to the face of the
documents and we have not examined the meaning and effect of any document
governed by a law other than Dutch law.
Except as specifically mentioned herein, we have not conducted or caused to be
conducted any searches, investigations or reviews relating to any judgment,
rule, regulation, order, encumbrance, lien or third-party interest to which
either of the Companies is subject or by which their respective properties and
assets are bound or any litigation or governmental proceedings commenced,
pending or threatened against or affecting either of the Companies or their
respective properties, interests, rights, assets or undertakings.
We have not been concerned with investigating or verifying the completeness or
accuracy of the facts, representations and warranties set out in the Credit
Agreement (except to the extent specifically set forth herein) and to the extent
that the accuracy of such facts and warranties or of any facts stated in any
other document on which we have relied in giving this opinion is relevant to the
contents of this opinion, we have (except to the extent specifically set forth
herein) assumed that such facts are correct.
We do not express an opinion on matters of fact; matters of international law,
including, without limitation, the laws of the European Union except to the
extent the laws of the European Union have direct force and effect in The
Netherlands; anti-trust law; or any matter of taxation. No opinion is given on
commercial, accounting or non-legal matters or on the ability of the parties to
meet their financial obligations under the Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 19
Based on the foregoing, and subject to any facts, circumstances or documents not
disclosed to us, and subject to the further limitations, qualifications,
assumptions, exclusions and exceptions set forth herein, we are of the opinion
that:

A.  
The Company has been duly incorporated and is validly existing as a limited
liability company (naamloze vennootschap) under the laws of The Netherlands.
CB&I B.V. has been duly incorporated and is validly existing as a private
limited liability company (besloten vennootschap met beperkte aansprakelijkheid)
under the laws of The Netherlands.

B.  
Each of the Companies has the corporate power and corporate authority to execute
and deliver the Credit Agreement and to perform its contractual obligations
thereunder. The execution, delivery and performance by each of the Companies of
the Credit Agreement have been duly authorized by all requisite corporate action
on the part of such Company. The Credit Agreement has been duly executed and
delivered by each of the Companies.

C.  
Neither (i) the execution and delivery by each of the Companies of the Credit
Agreement nor (ii) the performance by each of the Companies of its contractual
obligations under the Credit Agreement, requires any consent, approval or
authorisation of any national governmental or regulatory authority of The
Netherlands.

D.  
Under the laws of The Netherlands, there is no requirement that the Credit
Agreement or any other document be filed or registered, or that any similar
formalities be complied with, in any public office in The Netherlands in order
to ensure the validity, binding effect or enforceability of the Credit Agreement
against each of the Companies in legal proceedings in The Netherlands or the
admissibility into evidence of the Credit Agreement in such proceedings.

E.  
Neither (i) the execution and delivery by each of the Companies of the Credit
Agreement nor (ii) the performance by each of the Companies of its contractual
obligations under the Credit Agreement, violates or conflicts with the
provisions of any published law, rule or regulation of general application of
The Netherlands. Neither (i) the execution and delivery by the Company of the
Credit Agreement nor (ii) the performance by the Company of its contractual
obligations under the Credit Agreement, violates or conflicts with any of the
provisions of the Company Articles. Neither (i) the execution and delivery by
CB& I B.V. of the Credit Agreement nor (ii) the performance by CB& I B.V. of its
contractual obligations under the Credit Agreement, violates or conflicts with
any of the provisions of the CB& I B.V. Articles.

F.  
The choice of the laws of the State of Illinois as the law governing the Credit
Agreement is valid and binding upon each of the Companies under the laws of The
Netherlands, and accordingly the Credit Agreement constitutes, in a proceeding
before the courts of The Netherlands duly applying the laws of the State of
Illinois, the valid and legally binding obligation of each of the Companies,
enforceable against each of the Companies in accordance with its terms, subject
to such exceptions to the legal, valid and binding obligation thereof and to the
enforceability thereof as exist under the laws of the State of Illinois.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 20

G.  
The submission by the Companies to the exclusive jurisdiction of the state or
federal courts located in Chicago, Illinois, pursuant to Section 11.13(A) of the
Credit Agreement, is valid and binding upon each of the Companies under the laws
of The Netherlands, insofar as the laws of The Netherlands are applicable,
except that such submission to jurisdiction will not be given effect with
respect to claims for relief in summary proceedings (kort geding) before the
provisional remedies judge (voorzieningenrechter) of a competent court in The
Netherlands.

H.  
In the absence of an applicable treaty between The Netherlands and the United
States of America, a judgment rendered by a court in the State of Illinois will
not be directly enforceable in The Netherlands. In order to obtain a judgment
which is enforceable in The Netherlands, the claim must be reheard on its merits
before a competent court in The Netherlands. However (i) a final judgment (which
is a judgment not subject to being contested by appeal or other means) for the
payment of money (other than a judgment for the payment of a fine or penalty or
for the payment of punitive damages, as to which we express no opinion) rendered
against a Company, in respect of a breach by that Company of its payment
obligations under the Credit Agreement by a state or federal court located in
Chicago, Illinois, acting pursuant to the acceptance by the relevant Company of
the exclusive jurisdiction of such court pursuant to Section 11.13(A) of the
Credit Agreement, will under current practice be recognised by a Dutch court if
(1) such judgment results from proceedings compatible with Dutch concepts of due
process, (2) such judgment and its enforcement do not violate the public policy
of The Netherlands, (3) the court that rendered such judgment (x) had
jurisdiction under the relevant laws applicable in the State of Illinois and
(y) did not assume jurisdiction on grounds incompatible with internationally
recognised principles in respect of jurisdictional matters and (4) such judgment
does not conflict with any other final judgment rendered between the same
parties and (ii) the court in The Netherlands that so recognises a judgment
granted against a Company as described in clause (i) of this sentence will under
current practice generally grant the same monetary relief (other than a judgment
for the payment of a fine or penalty or for the payment of punitive damages, as
to which we express no opinion) set forth in such judgment without the necessity
for relitigation on the merits.

The opinions expressed herein are subject to the following exceptions,
limitations, qualifications and assumptions:

  (i)  
The use of the terms “enforceable”, “enforceability”, “valid”, “binding” and
“effective” where used in paragraphs A. through H. above means that the
obligations assumed by the relevant party under the relevant agreement are of a
type which Dutch law generally recognizes or enforces; it does not mean that
these obligations will necessarily be enforced in all circumstances in
accordance with their terms. In particular, enforcement before the courts of The
Netherlands will in any event be subject to the matters set forth in paragraphs
(ii) through (xviii) below.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 21

  (ii)  
The opinions expressed herein may be affected or limited by and are subject in
all respects to the provisions of applicable law concerning bankruptcy
(faillissement), insolvency, fraudulent conveyance (actio Pauliana),
preferential transfers (e.g. Article 47 Faillissementswet), moratorium
(surséance van betaling), setoff, abatement (matiging), counterclaim, statute of
limitations (verjaring) and compulsory dissolution (ontbinding), and other laws
now or hereafter in effect, relating to or affecting the rights and remedies of
creditors generally.

  (iii)  
The rights and obligations of the parties to the Credit Agreement are, to the
extent that the laws of The Netherlands are applicable and also possibly in the
event that enforcement by a court in The Netherlands of the Credit Agreement, or
of a judgment rendered against either of the Companies based on the Credit
Agreement, is sought, subject to the principles of reasonableness and fairness
(beginselen van redelijkheid en billijkheid), which under Dutch law govern the
relationship between the parties to a contract and which in certain
circumstances may limit or preclude the reliance on, or enforcement of,
contractual terms and provisions.

  (iv)  
The enforcement in The Netherlands of the Credit Agreement would be subject to
the rules of civil procedure as applied by the Dutch courts.

  (v)  
Specific performance (reële executie) and other remedies analogous to common law
equitable remedies such as injunctive relief may not always be available under
Dutch law.

  (vi)  
A provision which stipulates that certain documents constitute conclusive
evidence may not be enforceable in all circumstances.

  (vii)  
Under Article 109, Book 6, of the Dutch Civil Code the court has the power under
certain circumstances to reduce the amount of damages that would otherwise be
payable by a party to an agreement for failure to comply with the provisions of
such agreement.

  (viii)  
If a specific provision in the Credit Agreement permits concurrent proceedings
to be brought in different jurisdictions at the same time relating to the same
subject matter such provision may not be enforceable in The Netherlands.

  (ix)  
Article 242 of the Dutch Code of Civil Procedure may limit the enforcement in
proceedings before a Dutch court of contractual provisions providing for
indemnification for attorney’s fees and collection costs (buitengerechtelijke
kosten).

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 22

  (x)  
Under Dutch law each power of attorney (volmacht) or mandate (lastgeving)
(including all appointments of process agents or other agents or
attorneys-in-fact), whether or not by its terms stated to be irrevocable,
granted by either of the Companies, expressly or by implication, in the Credit
Agreement will terminate without notice by force of law upon bankruptcy of such
Company or, as the case may be, of the person to whom the power of attorney
(volmacht) or mandate (lastgeving) is granted.

  (xi)  
Powers of attorney granted by either of the Companies can only be exercised with
the cooperation of the court-appointed administrator (bewindvoerder) in the
event such Company is granted a suspension of payments (surséance van betaling).

  (xii)  
The validity of the Credit Agreement may be affected by the provisions of
Sections 3:45-3:48 of the Dutch Civil Code (to which Sections 42 through 45 of
the Dutch Bankruptcy Act correspond in case of bankruptcy). These provisions
grant to creditors, including future creditors, and the receiver in bankruptcy
(curator), the right to challenge the validity of certain transactions if
(i) such transactions are entered into by a debtor without a legal obligation to
do so, (ii) the rights of one or more present or future creditors of the debtor
are thereby prejudiced and (iii) at the time such transaction was entered into
the debtor knew or reasonably should have known that the rights of one or more
other present or future creditors of the debtor would be prejudiced by such
transaction.

  (xiii)  
The opinions expressed in paragraph F. above are subject to the following
exceptions and qualifications: (1) The choice of the laws of the State of
Illinois as the law governing the Credit Agreement will not be recognized as
valid and binding under the laws of The Netherlands, insofar as the laws of The
Netherlands are applicable, to the extent that (a) any provision of the Credit
Agreement or (b) any provision of the laws of the State of Illinois applicable
to the Credit Agreement, is manifestly incompatible with the public policy of
The Netherlands. (2) Regardless of the law which the parties to a contract have
chosen as the governing law with respect thereto, a court of The Netherlands may
give effect to mandatory rules of the laws of another jurisdiction with which
the situation has a close connection, if and insofar as under the laws of that
other jurisdiction those rules must be applied regardless of the law which would
otherwise be applicable. (3) Regardless of the law which the parties to a
contract have chosen as the governing law with respect thereto, the courts of
The Netherlands will apply the laws of The Netherlands in a situation where
under Dutch law application of such laws is mandatory. (4) The courts of The
Netherlands will take into account the law of the country in which performance
of an obligation occurs or is to occur in relation to (a) the manner of
performance of such obligation and (b) the measures required to be taken by the
obligee in the event of failure to perform such obligation.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 23

  (xiv)  
The service of process against either of the Companies other than by personal
delivery by a bailiff of the Dutch courts (gerechtsdeurwaarder) may not be
considered by a Dutch court to constitute valid service of process,
notwithstanding any provision to the contrary in the Credit Agreement.

  (xv)  
Any provision of the Credit Agreement stating that the rights and obligations
thereunder shall bind or enure to the benefit of any assignee of any party
thereto may not be enforceable in The Netherlands in the absence of further
agreements to that effect with such assignee.

  (xvi)  
Any provisions of the Credit Agreement providing for indemnification by a
Company of any other party, or for waiver by a Company of any claim against
another party, will not be enforceable under the laws of The Netherlands to the
extent that as a result of enforcement of such provision a party to the Credit
Agreement other than a Company would not be liable for, or would be entitled to
indemnification for, such other party’s own intentional misconduct (opzet) or
gross negligence (grove schuld).

  (xvii)  
Dutch law does not recognize the concept of ownership of property by a trustee
for the benefit of third persons. Accordingly, any trusts purported to be
created pursuant to any provision of the Credit Agreement would not be
recognized under the laws of The Netherlands and would not be enforced in legal
proceedings before a court in The Netherlands.

  (xviii)  
Under the laws of The Netherlands an agreement by a company may be void on the
grounds of ultra vires if it is not in the interest of the company to enter into
such agreement, even if the agreement clearly falls within the scope of the
literal wording of the objects clause of the company’s articles of association.
While the case law on this issue is limited, a guarantee of, assumption of
liability for, or granting of other security for, obligations of companies other
than direct or indirect majority-owned subsidiaries of the company issuing a
guarantee or granting other security may be particularly vulnerable to challenge
on this grounds. In the present case we assume that CB&I B.V. may derive
benefits from the transactions contemplated by the Credit Agreement, taken as a
whole. Whether such benefit is sufficient to make entering into the Credit
Agreement by CB&I B.V. in its “corporate interest” is a highly fact-specific
question on which we express no opinion. We note that in any event the objects
clause included in the CB&I B.V. Articles does specifically include the granting
of security and issuance of guarantees for the benefit of group companies and
third parties in general, including companies other than direct or indirect
majority-owned subsidiaries of CB&I B.V.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 24
We express no opinion concerning

  [a]  
the validity, enforceability or effectiveness in proceedings in the courts of
The Netherlands of any security interest purported to be created by the Credit
Agreement;

  [b]  
the provisions of Section 10.3 (e), (h) and (k) of the Credit Agreement, of the
last sentence of Section 10.3 of the Credit Agreement and of Section 10.4 of the
Credit Agreement insofar as pursuant to those provisions the Company purports to
waive any defenses available to it pursuant to mandatory provisions of Dutch
law;

  [c]  
the enforceability in proceedings before the Dutch courts of the second sentence
of Section 11.13(B) of the Credit Agreement; or

  [d]  
the provisions of the second sentence of Section 11.15 of the Credit Agreement,
to the extent such provision relates to liens and security interests created by
Dutch law.

This opinion speaks as of the date hereof, and we make no undertaking to
supplement such opinions if facts and circumstances (including, without
limitation, amendments to the Credit Agreement) come to our attention, or
changes in the law occur, which could affect such opinion.
This opinion:

1.  
expresses and describes Dutch legal concepts in English and not in their
original Dutch terms; these concepts may not be identical to the concepts
described by the English translations; this opinion may therefore be relied upon
only on the express conditions (x) that such opinion and any issues of
interpretation or liability arising thereunder shall be governed by, and that
all words and expressions used herein shall be construed and interpreted in
accordance with, the laws of The Netherlands and (y) that any issues of
interpretation or liability arising hereunder shall also be governed by Dutch
law and shall be brought exclusively before a Dutch court;

2.  
is strictly limited to the matters set forth herein and no opinion may be
inferred or implied beyond that expressly stated herein; and

3.  
is furnished as of its date pursuant to Section 5.1(v) of the Credit Agreement
and may be relied upon solely by the addressees hereof and may not be relied
upon by or furnished, circulated or quoted to, or used or referred to or filed
with, any other person, or by any person in any other context, without our
express written consent. A copy may, however, be provided to (i) your legal
advisers solely for the purpose of the Credit Agreement and of giving their
opinions in connection therewith and subject to the restrictions set forth in
this paragraph 3, (ii) bank examiners and regulators in connection with their
review of your activities and (iii) prospective participants and assignees under
the Credit Agreement subject to the restrictions set forth in this paragraph 3.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 25
We express no opinion on any laws other than the law of The Netherlands as it
stands and has been interpreted in printed case law of the courts of The
Netherlands as of the date of this opinion. In particular, without limiting the
generality of the foregoing we express no opinion concerning whether or under
what circumstances or with what result a court sitting outside The Netherlands
would or might apply Dutch law.
This opinion is given on behalf of Baker & McKenzie Amsterdam N.V. and not on
behalf of or by any other office or associated firm of the Swiss Verein Baker &
McKenzie International. In this opinion the expressions “we”, “us”, “our” and
like expressions should be construed accordingly.
Yours sincerely,
Baker & McKenzie Amsterdam N.V.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 26
EXHIBIT E-3
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
List of Closing Documents

 

 



--------------------------------------------------------------------------------



 



$1,100,000,000
CREDIT FACILITY
TO
CHICAGO BRIDGE & IRON COMPANY N.V.
July 23, 2010
LIST OF CLOSING DOCUMENTS6
LOAN AND SECURITY DOCUMENTS
Third Amended and Restated Credit Agreement (the “Credit Agreement”) by and
among Chicago Bridge & Iron Company N.V., a corporation organized under the laws
of The Kingdom of the Netherlands (the “Company”), and one or more subsidiaries
of the company (whether now existing or hereafter formed, the “Subsidiary
Borrowers”; together with the Company, the “Borrowers”), the institutions from
time to time parties thereto as lenders (the “Lenders”), and JPMorgan Chase
Bank, National Association, in its capacity as contractual representative
capacity (the “Administrative Agent”), evidencing a $1,100,000,000 revolving
credit facility to the Borrowers from the Lenders.
EXHIBITS

         
EXHIBIT A-1
  —   Commitments
EXHIBIT A-2
  —   Issuing Banks
EXHIBIT A-3
  —   Mandatory Costs
EXHIBIT B
  —   Form of Borrowing/Election Notice
EXHIBIT C
  —   Form of Request for Letter of Credit
EXHIBIT D
  —   Form of Assignment and Acceptance Agreement
EXHIBIT E-1
  —   Form of Company’s US Counsel’s Opinion
EXHIBIT E-2
  —   Form of Company’s Foreign Counsel’s Opinion
EXHIBIT E-3
  —   List of Closing Documents
EXHIBIT E-4
  —   Form of Counsel’s Opinion for Subsidiary Borrowers
EXHIBIT F
  —   Form of Officer’s Certificate

 

      6  
Capitalized terms used herein and not defined herein shall have the meanings
assigned to such terms in the Credit Agreement, as applicable.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 28

         
EXHIBIT G
  —   Form of Compliance Certificate
EXHIBIT H
  —   Form of Subsidiary Guaranty
EXHIBIT I
  —   Form of Revolving Loan Note
EXHIBIT J
  —   Form of Assumption Letter
EXHIBIT K
  —   Form of Designation Agreement
EXHIBIT L
  —   Form of Commitment and Acceptance

SCHEDULES

     
SCHEDULE 1.1.1
  Permitted Existing Indebtedness
SCHEDULE 1.1.2
  Permitted Existing Investments
SCHEDULE 1.1.3
  Permitted Existing Liens
SCHEDULE 1.1.4
  Permitted Existing Contingent Obligations
SCHEDULE 1.1.5
  Material Subsidiaries and Foreign Subsidiaries that are not Excluded Foreign
Subsidiaries
SCHEDULE 3.2
  Transitional Letters of Credit
SCHEDULE 6.4
  Pro Forma Financial Statements
SCHEDULE 6.7
  FTC Litigation
SCHEDULE 6.8
  Subsidiaries
SCHEDULE 6.9
  Pensions and Post-Retirement Plans
SCHEDULE 6.17
  Environmental Matters
SCHEDULE 7.3(N)
  Subsidiary Covenants
SCHEDULE 7.3(S)
  Permitted Restricted Payments

•  
Annex I Joinder to the Subsidiary Guaranty, executed by certain new Subsidiary
Guarantors.

•  
Reaffirmation (the “Reaffirmation”) executed by each of the Subsidiary
Guarantors, in favor of the Administrative Agent.

•  
Revolving Loan Notes executed by each Borrower in favor of any Lender which has
requested a note pursuant to Section 2.12 of the Credit Agreement in the
aggregate principal amount of each such Lender’s Commitment under the Credit
Agreement.

• CORPORATE DOCUMENTS

•  
Certificates of the Secretary or Assistant Secretary of each of the Borrowers
certifying: (i) the resolutions of the Board of Directors (or other similar
governing body) of such Borrower authorizing, inter alia, the execution,
delivery and performance of each document to which it is a party; and the names
and true signatures of the incumbent officers of such Borrower authorized to
sign the documents to which it is a party and authorized to request Advances or
Letters of Credit under the Credit Agreement, and (ii) with respect to any
Borrower that is organized under the laws of any State in the United States of
America, a copy of the By-laws for such Borrower.

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 29

•  
Articles of Incorporation of each Borrower certified as of recent date by the
appropriate governmental officer in the jurisdiction of incorporation for each
such Borrower.

•  
Good Standing Certificate for each Borrower certified as of recent date by the
appropriate governmental officer in the jurisdiction of incorporation for each
such Borrower.

• OPINIONS

•  
Opinion of General Counsel of the Borrowers and the Subsidiary Guarantors with
respect to the Credit Agreement and the Reaffirmation.

•  
Opinion of Dutch Counsel of the Company with respect to the Credit Agreement.

• CLOSING CERTIFICATES AND MISCELLANEOUS

•  
Officer’s Certificate of the Company certifying that on the closing date and
initial Borrowing Date (a) all the representations in the Credit Agreement are
true and correct (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be true and
correct as of such date), (b) no Default or Unmatured Default has occurred and
is continuing and (c) there exists no injunction or temporary restraining order
which would prohibit the making of the Loans, the issuance of the Letters of
Credit or the consummation of the other transactions contemplated by the Loan
Documents or any litigation seeking such an injunction or restraining order.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-4
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Counsel’s Opinion for Subsidiary Borrowers
See Exhibit E-1

 

 



--------------------------------------------------------------------------------



 



July 23, 2010
Page 31
EXHIBIT F
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Officer’s Certificate
I, the undersigned, hereby certify that I am the                      of CHICAGO
BRIDGE & IRON COMPANY B.V., which is the Managing Director of Chicago Bridge &
Iron Company, N.V., a corporation duly organized and existing under the laws of
the Kingdom of the Netherlands (the “Company”). Capitalized terms used herein
and not otherwise defined herein are as defined in that that certain Third
Amended and Restated Credit Agreement dated as of July 23, 2010 by and among the
Company, the Subsidiary Borrowers from time to time parties thereto, the
financial institutions from time to time parties thereto as lenders (the
“Lenders”) and JPMorgan Chase Bank, N.A., as contractual representative for
itself and the other Lenders (the “Administrative Agent”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).
I further certify on behalf of the Company, that as of the date hereof, to the
best of my knowledge, after diligent inquiry of all relevant persons at the
Company and its respective Subsidiaries, no Default or Unmatured Default exists
[other than the following (describe the nature of the Default or Unmatured
Default and the status thereof)].
IN WITNESS WHEREOF, I hereby subscribe my name on behalf of the Company on this
_____ day of                     , _____.

                      CHICAGO BRIDGE & IRON COMPANY N.V.
By: Chicago Bridge & Iron Company B.V., its
Managing Director    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Compliance Certificate
Pursuant to Section 7.1(A)(iii) of that certain Third Amended and Restated
Credit Agreement dated as of July 23, 2010 by and among Chicago Bridge & Iron
Company N.V. (the “Company”), the Subsidiary Borrowers from time to time parties
thereto (together with the Company, collectively, the “Borrowers”), the
financial institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., as contractual representative for
itself and the other Lenders (the “Administrative Agent”) (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), the Company, through the undersigned
                                         of Chicago Bridge & Iron Company B.V.,
hereby delivers to the Administrative Agent [, together with the financial
statements being delivered to the Administrative Agent pursuant to
Section 7.1(A) of the Credit Agreement,] this Compliance Certificate (the
“Certificate”) [for the accounting period from                     , 20___ to
                    , 20___] (the “Accounting Period”). Capitalized terms used
herein shall have the meanings set forth in the Credit Agreement. Subsection
references herein relate to subsections of the Credit Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                                          of Chicago
Bridge & Iron Company B.V., which is the Managing Director of the Company;
2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Borrowers and their respective Subsidiaries during the
Accounting Period covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the Accounting Period
covered by the attached financial statements or as of the date of this
Certificate [except as set forth below]; and
4. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrowers’ compliance with certain covenants of the Credit
Agreement, all of which data and computations are true, complete and correct.

 

 



--------------------------------------------------------------------------------



 



The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of
                    , 20___.
The Company hereby certifies on behalf of itself and the other Borrowers that
the information set forth herein and on the attached Schedule I hereto is
accurate as of                     , _____, to the best of the undersigned
officer’s knowledge, after diligent inquiry, and that the financial statements
delivered herewith present fairly the financial position of the Borrowers and
their respective Subsidiaries at the dates indicated and the results of their
operations and changes in their financial position for the periods indicated in
conformity with Agreement Accounting Principles, consistently applied.
Dated                     , __

                      CHICAGO BRIDGE & IRON COMPANY N.V.
By: Chicago Bridge & Iron Company B.V., its
Managing Director    
 
               
 
  By:                          
 
      Name:        
 
      Title:  
 
   
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
to
COMPLIANCE CERTIFICATE

                          I.   FINANCIAL COVENANTS        
 
                        A.   MAXIMUM LEVERAGE RATIO (Section 7.4(A))        
 
                              (1 )   Adjusted Indebtedness       $___________
 
                              (2 )   EBITDA        
 
                       
 
          (a)   Net Income       $___________
 
                       
 
          (b)   Interest Expense   +   $___________
 
                       
 
          (c)   Taxes   +   $___________
 
                       
 
          (d)   Non-recurring non-cash charges
(excluding any such charge to the extent it becomes a cash charge)   +  
$___________
 
                       
 
          (e)   Extraordinary losses incurred other than in the ordinary course
of business   +   $___________
 
                       
 
          (f)   Non-recurring non-cash credits   -   $___________
 
                       
 
          (g)   Extraordinary gains realized other than in the ordinary course
of business   -   $___________
 
                       
 
          (h)   Joint venture cash distributions
(i.e. cash distributions actually received by the Company or any Subsidiary from
any Person (other than a Subsidiary) in which the Company or any Subsidiary has
an ownership interest)   +   $___________
 
                       
 
          (i)   Equity Income
(i.e. the net earnings of any Person (other than a Subsidiary) in which the
Company or any Subsidiary has an ownership interest)   -   $___________
 
                       
 
          (j)   EBIT   =   $___________
 
                       
 
          (k)   Depreciation   +   $___________
 
                       
 
          (l)   Amortization   +   $___________

 

 



--------------------------------------------------------------------------------



 



                         
 
          (m)   Non-cash compensation expenses
under stock option plans   +   $___________
 
                       
 
          (n)   EBITDA   =   $___________
 
                              (3 )   “Leverage Ratio” (Ratio of item (1) to
(2)(n))       ______ to 1.00
 
                              (4 )   Maximum Leverage Ratio       2.50 to 1.00
 
                        B.   PRICING RATIO (Section 7.4(A))        
 
                              (1 )   Adjusted Indebtedness       $___________
 
                              (2 )   EBITDA (see A.(2)(n) above)      
____________
 
                              (3 )   “Pricing Ratio” (Ratio of item (1) to (2))
      ______ to 1.00
 
                        C.   MINIMUM FIXED CHARGE COVERAGE RATIO
(Section 7.4(B))        
 
                              (1 )   Consolidated Net Income Available for Fixed
Charges        
 
                       
 
          (a)   Net Income       $___________
 
                       
 
          (b)   Extraordinary gains   -   $___________
 
                       
 
          (c)   Extraordinary losses   +   $___________
 
                       
 
          (d)   Other excluded earnings   -   $___________
 
                       
 
          (e)   Consolidated Net Income   =   $___________
 
                       
 
          (f)   Provisions for Income Taxes   +   $___________
 
                       
 
          (g)   Consolidated Fixed Charges (item 2(c))   +   $___________
 
                       
 
          (h)   Consolidated Net Income Available for Fixed Charges
(item 1(e) plus 1(f) plus 1(g))   +   $___________
 
                              (2 )   Consolidated Fixed Charges        
 
                       
 
          (a)   Consolidated Long-Term Lease Rentals       $___________
 
                       
 
          (b)   consolidated interest expense   +   $___________
 
                       
 
          (c)   Consolidated Fixed Charges   =   $___________
 
                              (3 )   Fixed Charge Coverage Ratio (Ratio of
(1)(h) to (2)(c)       _____ to 1.00

 

 



--------------------------------------------------------------------------------



 



                                (4 )   Minimum Fixed Charge Coverage Ratio      
1.75 to 1.00
 
                        D.   MINIMUM CONSOLIDATED NET WORTH (Section 7.4(C)).  
     
 
                              (1 )   State whether Consolidated Net Worth (as
defined) was less than [____________], plus fifty percent (50%) of the sum of
Consolidated Net Income (if positive) calculated separately for each fiscal
quarter commencing with the fiscal quarter ending on September 30, 2010, plus
75% of the amount by which stockholders’ equity of the Company is, in accordance
with Agreement Accounting Principles, adjusted from time to time as a result of
the issuance of any Equity Interests after June 30, 2010       Yes/No
 
                        II.   OTHER MISCELLANEOUS PROVISIONS        
 
                        A.   SUBSIDIARY INDEBTEDNESS (Section 7.3(A))        
 
                              (1 )   Aggregate principal amount of unsecured
Indebtedness from Lealand Finance Company B.V. to any Subsidiary of the Company
(other than a Subsidiary Guarantor)
[Maximum: $50,000,000]       $____________
 
                              (2 )   Aggregate principal amount of other
Indebtedness incurred by the Subsidiaries not otherwise permitted under
Section 7.3(A) [Maximum: $20,000,000][Please attached a detailed schedule
setting forth all such Subsidiary Indebtedness]       $____________
 
                        B.   ASSET SALES (Section 7.3(B))        
 
                              (1 )   Aggregate book value of assets acquired
from Pitt-Des Moines Inc. and identified in a ruling by the Federal Trade
Commission requiring the divestiture of such assets
[Maximum: $15,000,000]      
 
                              (2 )   State whether any asset sales (other than
(i) sales of inventory in the ordinary course of business, (ii) dispositions of
obsolete equipment in the ordinary course, (iii) transfers of assets between the
Company and its wholly-owned Subsidiaries or between wholly-owned Subsidiaries
of the Company not otherwise prohibited by the Credit Agreement and
(iv) Permitted Sale and Leaseback Transactions pursuant to Section 7.3(B)(iv)),
have occurred.       Yes/No
 
                              (3 )   If yes, attach as a schedule hereto the
details of such asset sales and calculation of compliance with Section
7.3(B)(vi).        

 

 



--------------------------------------------------------------------------------



 



                          C.   INVESTMENTS (Section 7.3(D))        
 
                              (1 )   Aggregate amount of Investments in joint
ventures (other than Subsidiaries) and nonconsolidated Subsidiaries
[Maximum: $200,000,000]       $____________
 
                              (2 )   Aggregate amount of Investments not
otherwise permitted under Sections 7.3(D)(i) through (ix)
[Maximum: $20,000,000]       $____________
 
                        D.   RESTRICTED PAYMENTS (Section 7.3(S))        
 
                              (1 )   Aggregate amount of Restricted Payments
made or paid by the Company or any Subsidiary during the twelve month period
then ended
[Maximum: $100,000,000]       $____________
 
                        E.   MATERIAL SUBSIDIARY CALCULATIONS (Sections 7.2(K)
and 7.3(Q))        
 
                            Material Subsidiaries        
 
                              (3 )   Set forth below is a list of all Material
Subsidiaries of the Company and each other Subsidiary of the Company that
guarantees Indebtedness of the Company. Also set forth below is an indication of
whether such Subsidiaries are parties to the Subsidiary Guaranty.        

          Signatory to     Subsidiary Guaranty Name of Material Subsidiaries and
Jurisdiction of Formation   (Yes/No)
 
  Yes
 
  Yes

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Subsidiary Guaranty
Attached

 

 



--------------------------------------------------------------------------------



 



SUBSIDIARY GUARANTY
THIS SUBSIDIARY GUARANTY (this “Guaranty”) is made as of the 22nd day of August,
2003, by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation, CHICAGO BRIDGE &
IRON COMPANY (DELAWARE), a Delaware corporation, CB&I TYLER COMPANY, a Delaware
corporation, CB&I CONSTRUCTORS, INC., a Texas corporation, CBI SERVICES, INC., a
Delaware corporation, HORTON CBI, LIMITED, a corporation organized under the
laws of Canada, CBI VENEZOLANA, S.A., a corporation organized under the laws of
the Republic of Venezuela, CBI EASTERN ANSTALT, a corporation organized under
the laws of the Principality of Liechtenstein, CBI CONSTRUCTORS PTY, LTD., a
corporation organized under the laws of the Commonwealth of Australia, LEALAND
FINANCE COMPANY B.V., a corporation organized under the laws of the Kingdom of
the Netherlands, CB&I (EUROPE) B.V., a corporation organized under the laws of
the Kingdom of the Netherlands, ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD., a
corporation organized under the laws of the Cayman Islands, ASIA PACIFIC SUPPLY
CO., a corporation organized under the laws of Delaware, CBI COMPANY LTD., a
corporation organized under the laws of Delaware, CBI CONSTRUCCIONES S.A., a
corporation organized under the laws of Argentina, CBI CONSTRUCTORS LIMITED, a
corporation organized under the laws of the United Kingdom, CBI HOLDINGS (U.K.)
LIMITED, a corporation organized under the laws of England and Wales, CBI
OVERSEAS, LLC, a limited liability company organized under the laws of Delaware,
CENTRAL TRADING COMPANY, LTD., a corporation organized under the laws of
Delaware, CHICAGO BRIDGE & IRON (ANTILLES) N.V., a corporation organized under
the laws of Curacao, CHICAGO BRIDGE & IRON COMPANY B.V., a corporation organized
under the laws of the Netherlands, CMP HOLDINGS B.V., a corporation organized
under the laws of the Netherlands, PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD., a
corporation organized under the laws of the Cayman Islands, HOWE-BAKER
INTERNATIONAL, L.L.C., a limited liability company organized under the laws of
Delaware, HOWE-BAKER ENGINEERS, LTD., a limited partnership organized under the
laws of Texas, HOWE-BAKER HOLDINGS, L.L.C., a limited liability company
organized under the laws of Delaware, HOWE-BAKER MANAGEMENT, L.L.C., a limited
liability company organized under the laws of Delaware, HOWE-BAKER, L.P., a
limited partnership organized under the laws of Texas, MATRIX ENGINEERING, LTD.,
a limited partnership organized under the laws of Texas, HBI HOLDINGS, L.L.C., a
limited liability company organized under the laws of Delaware, HOWE-BAKER
INTERNATIONAL MANAGEMENT, L.L.C., a limited liability company organized under
the laws of Delaware, A&B BUILDERS, LTD., a limited partnership organized under
the laws of Texas, MATRIX MANAGEMENT SERVICES, L.L.C., a limited liability
company organized under the laws of Delaware, CALLIDUS TECHNOLOGIES
INTERNATIONAL, L.L.C., a limited liability company organized under the laws of
Delaware, CALLIDUS TECHNOLOGIES, L.L.C., a limited liability company organized
under the laws of Oklahoma, CONSTRUCTORS INTERNATIONAL, L.L.C., a limited
liability company organized under the laws of Delaware, SOUTHERN TROPIC MATERIAL
SUPPLY COMPANY, LTD., a corporation organized under the laws of the Cayman
Islands, CB&I (NIGERIA) LIMITED, a corporation organized under the laws of
Nigeria, CHICAGO BRIDGE & IRON (ESPANA) S.A., a corporation organized under the
laws of Spain, CBI (PHILLIPINES) INC., a corporation organized under the laws of
the Phillipines, CB&I JOHN BROWN LIMITED, a company organized under the laws of
England, MORSE CONSTRUCTION GROUP, INC., a corporation organized under the laws
of Washington, TPA HOWE-BAKER, LTD., a partnership organized under the laws of
Texas, and CB&I HUNGARY HOLDING LIMITED LIABILITY COMPANY, a limited liability
company organized under the laws of Hungary (collectively, the “Initial
Guarantors” and along with any additional Subsidiaries which become parties to
this Guaranty by executing a Supplement hereto in the form attached as Annex I,
the “Guarantors”), in favor of the Administrative Agent under (and as defined
in) the Credit Agreements referred to below;

 

 



--------------------------------------------------------------------------------



 



WITNESSETH:
WHEREAS, CHICAGO BRIDGE & IRON COMPANY N.V., a corporation organized under the
laws of the Kingdom of the Netherlands (the “Company”) and the Subsidiary
Borrowers (together with the Company, the “Borrowers”), the institutions from
time to time parties thereto as lenders (the “Lenders”), BANK ONE, NA, a
national banking association having its principal office in Chicago, Illinois,
in its capacity as contractual representative for the Lenders (the
“Administrative Agent”), have entered into (i) a certain Three-Year Credit
Agreement dated as of August 22, 2003 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “3-Year
Credit Agreement”), and (ii) a certain Five-Year Credit Agreement dated as of
August 22, 2003 (as the same may be amended, modified, supplemented and/or
restated, as in effect from time to time, the “5-Year Credit Agreement”, and,
together with the 3-Year Credit Agreement, the “Credit Agreements”), providing,
subject to the terms and conditions thereof, for extensions of credit and other
financial accommodations to be made by the Lenders to the Borrowers;
WHEREAS, it is a condition precedent to the initial extensions of credit by the
Lenders under each of the Credit Agreements that each of the Guarantors execute
and deliver this Guaranty, whereby each of the Guarantors shall guarantee the
payment when due of all “Obligations” (as defined in the Credit Agreements),
including, without limitation, all principal, interest and other amounts that
shall be at any time payable by the Borrowers under the Credit Agreements or the
other Loan Documents, and all Hedging Obligations to which any Lender shall be a
counterparty (each a “Designated Hedging Agreement”); and
WHEREAS, in consideration of the direct and indirect financial and other support
that one or more of the Borrowers has provided, and such direct and indirect
financial and other support as the Borrowers may in the future provide, to the
Guarantors, and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreements, each of the Guarantors is willing to guarantee
the Obligations of the Borrowers under the Credit Agreements and the other Loan
Documents and all Hedging Obligations under any Designated Hedging Agreements;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
III. Definitions. Terms defined in the Credit Agreements and not otherwise
defined herein have, as used herein, the respective meanings provided for
therein. For purposes of this Guaranty, “3-Year Lenders” means all of the
Lenders under the 3-Year Credit Agreement, and “5-Year Lenders” means all of the
Lenders under the 5-Year Credit Agreement. “Lenders” means, collectively, all of
the 3-Year Lenders and all of the 5-Year Lenders.

 

 



--------------------------------------------------------------------------------



 



IV. Representations, Warranties and Covenants. Each of the Guarantors represents
and warrants (which representations and warranties shall be deemed to have been
renewed at the time of the making, conversion or continuation of any Loan or
issuance of any Letter of Credit) that:

  (1)  
It is a corporation, partnership or limited liability company duly and properly
incorporated or formed, validly existing and in good standing under the laws of
its jurisdiction of incorporation or formation, and has all requisite authority
to conduct its business as a foreign Person in each jurisdiction in which its
business is conducted, except where the failure to have such requisite authority
would not have a Material Adverse Effect.

  (2)  
It has the power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder. The execution and delivery by
it of this Guaranty and the performance by each of its obligations hereunder
have been duly authorized by proper proceedings, and this Guaranty constitutes a
legal, valid and binding obligation of each Guarantor, enforceable against such
Guarantor, in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally.

  (3)  
Neither the execution and delivery by it of this Guaranty, nor the consummation
by it of the transactions herein contemplated, nor compliance by it with the
terms and provisions hereof, will (i) violate any law, rule, regulation, order,
writ, judgment, injunction, decree or award binding on it or its certificate or
articles of incorporation or by-laws, limited liability company or partnership
agreement (as applicable) or the provisions of any indenture, instrument or
material agreement to which it is a party or is subject, or by which it, or its
property, is bound, (ii) or conflict with or constitute a default thereunder,
except such interference or default which individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien in, of or on its property pursuant to the
terms of any such indenture, instrument or material agreement. No order,
consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority, is
required to authorize, or is required in connection with the execution, delivery
and performance by it of, or the legality, validity, binding effect or
enforceability against it of, this Guaranty.

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under either of the Credit Agreements
or any amount payable under the Credit Agreements or any other Obligations or
Hedging Obligations under Designated Hedging Agreements shall remain unpaid, it
will, and, if necessary, will enable the Borrowers to, fully comply with those
covenants and agreements of the Borrowers applicable to such Guarantor set forth
in each of the Credit Agreements.

 

 



--------------------------------------------------------------------------------



 



V. The Guaranty. Each of the Guarantors hereby unconditionally guarantees,
jointly with the other Guarantors and severally, the full and punctual payment
when due (whether at stated maturity, upon acceleration or otherwise) of (a) the
Obligations and (b) all Hedging Obligations under the Designated Hedging
Agreements, including, without limitation, (i) the principal of and interest on
each Advance made to any of the Borrowers pursuant to the Credit Agreements,
(ii) any Reimbursement Obligations of the Borrowers, (iii) all Hedging
Obligations owing to any Lender or any affiliate of any Lender under any
Designated Hedging Agreement and (iv) all other amounts payable by the Borrowers
or any of their Subsidiaries under the Credit Agreements, any Designated Hedging
Agreement and the other Loan Documents (all of the foregoing being referred to
collectively as the “Guaranteed Obligations”). Upon failure by any Borrower or
any of their Affiliates, as applicable, to pay punctually any such amount, each
of the Guarantors agrees that it shall forthwith on demand pay such amount at
the place and in the manner specified in the Credit Agreements, any Designated
Hedging Agreement or the relevant Loan Document, as the case may be. Each of the
Guarantors hereby agrees that this Guaranty is an absolute, irrevocable and
unconditional guaranty of payment and is not a guaranty of collection.
VI. Guaranty Unconditional. The obligations of each of the Guarantors hereunder
shall be unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:

  (1)  
any extension, renewal, settlement, indulgence, compromise, waiver or release of
or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations;

  (2)  
any modification or amendment of or supplement to either of the Credit
Agreements, any Designated Hedging Agreement or any other Loan Document,
including, without limitation, any such amendment which may increase the amount
of, or the interest rates applicable to, any of the Obligations guaranteed
hereby;

  (3)  
any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guaranties with
respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

  (4)  
any change in the corporate, partnership or other existence, structure or
ownership of any Borrower or any other guarantor of any of the Guaranteed
Obligations, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower or any other guarantor of the Guaranteed
Obligations, or any of their respective assets or any resulting release or
discharge of any obligation of any Borrower or any other guarantor of any of the
Guaranteed Obligations;

 

 



--------------------------------------------------------------------------------



 



  (5)  
the existence of any claim, setoff or other rights which the Guarantors may have
at any time against any Borrower, any other guarantor of any of the Guaranteed
Obligations, the Administrative Agent, any holder of Obligations or any other
Person, whether in connection herewith or in connection with any unrelated
transactions, provided that nothing herein shall prevent the assertion of any
such claim by separate suit or compulsory counterclaim;

  (6)  
the enforceability or validity of the Guaranteed Obligations or any part thereof
or the genuineness, enforceability or validity of any agreement relating thereto
or any other invalidity or unenforceability relating to or against any Borrower
or any other guarantor of any of the Guaranteed Obligations, for any reason
related to the Credit Agreements, any Designated Hedging Agreement, any other
Loan Document, or any provision of applicable law or regulation purporting to
prohibit the payment by any Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations;

  (7)  
the failure of the Administrative Agent to take any steps to perfect and
maintain any security interest in, or to preserve any rights to, any security or
collateral for the Guaranteed Obligations, if any;

  (8)  
the election by, or on behalf of, any one or more of the holders of Obligations,
in any proceeding instituted under Chapter 11 of Title 11 of the United States
Code (11 U.S.C. 101 et seq.) (the “Bankruptcy Code”), of the application of
Section 1111(b)(2) of the Bankruptcy Code;

  (9)  
any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

  (10)  
the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the claims of the holders of Obligations the Administrative Agent for
repayment of all or any part of the Guaranteed Obligations;

  (11)  
the failure of any other Guarantor to sign or become party to this Guaranty or
any amendment, change, or reaffirmation hereof; or

  (12)  
any other act or omission to act or delay of any kind by any Borrower, any other
guarantor of the Guaranteed Obligations, the Administrative Agent, any holder of
Obligations or any other Person or any other circumstance whatsoever which
might, but for the provisions of this Section 4, constitute a legal or equitable
discharge of any Guarantor’s obligations hereunder.

 

 



--------------------------------------------------------------------------------



 



VII. Discharge Only Upon Payment In Full: Reinstatement In Certain
Circumstances. Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash and the Commitments and all Letters of Credit issued under the
Credit Agreements shall have terminated or expired. If at any time any payment
of the principal of or interest on any Advance or Reimbursement Obligation or
any other amount payable by the Borrower or any other party under the Credit
Agreements, any Designated Hedging Agreement or any other Loan Document is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of any Borrower or otherwise, each of the
Guarantors’ obligations hereunder with respect to such payment shall be
reinstated as though such payment had been due but not made at such time.
VIII. General Waivers. Each of the Guarantors irrevocably waives acceptance
hereof, presentment, demand or action on delinquency, protest, the benefit of
any statutes of limitations and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against any Borrower, any other guarantor of the
Guaranteed Obligations, or any other Person.
IX. Subordination of Subrogation; Subordination of Intercompany Indebtedness.

  (1)  
Subordination of Subrogation. Until the Guaranteed Obligations have been
indefeasibly paid in full in cash, the Guarantors (i) shall have no right of
subrogation with respect to such Guaranteed Obligations and (ii) waive any right
to enforce any remedy which the Issuing Banks, holders of the Guaranteed
Obligations or the Administrative Agent now have or may hereafter have against
any Borrower, any endorser or any guarantor of all or any part of the
Obligations or any other Person, and the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the holders of
Guaranteed Obligations and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrowers to the holders of the Guaranteed Obligations. Should
any Guarantor have the right, notwithstanding the foregoing, to exercise its
subrogation rights, each Guarantor hereby expressly and irrevocably (A)
subordinates any and all rights at law or in equity to subrogation,
reimbursement, exoneration, contribution, indemnification or set off that the
Guarantor may have to the indefeasible payment in full in cash of the Guaranteed
Obligations and (B) waives any and all defenses available to a surety, guarantor
or accommodation co-obligor until the Guaranteed Obligations are indefeasibly
paid in full in cash. Each Guarantor acknowledges and agrees that this
subordination is intended to benefit the Administrative Agent and the holders of
the Guaranteed Obligations and shall not limit or otherwise affect such
Guarantor’s liability hereunder or the enforceability of this Guaranty, and that
the Administrative Agent, the holders of the Guaranteed Obligations and their
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 7(a).

 

 



--------------------------------------------------------------------------------



 



  (2)  
Subordination of Intercompany Indebtedness. Each Guarantor agrees that any and
all claims of such Guarantor against either any Borrower or any other Guarantor
hereunder (each an “Obligor”) with respect to any “Intercompany Indebtedness”
(as hereinafter defined), any endorser, obligor or any other guarantor of all or
any part of the Guaranteed Obligations, or against any of its properties shall
be subordinate and subject in right of payment to the prior payment, in full and
in cash, of all Guaranteed Obligations. Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the holders of the Guaranteed
Obligations and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied (in cash) and all financing arrangements pursuant
to any Loan Document or any Designated Hedging Agreement have been terminated.
If all or any part of the assets of any Obligor, or the proceeds thereof, are
subject to any distribution, division or application to the creditors of such
Obligor, whether partial or complete, voluntary or involuntary, and whether by
reason of liquidation, bankruptcy, arrangement, receivership, assignment for the
benefit of creditors or any other action or proceeding, or if the business of
any such Obligor is dissolved or if substantially all of the assets of any such
Obligor are sold, then, and in any such event (such events being herein referred
to as an “Insolvency Event”), any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations (other than contingent
indemnity obligations) shall have first been fully paid and satisfied (in cash).
Should any payment, distribution, security or instrument or proceeds thereof be
received by the applicable Guarantor upon or with respect to the Intercompany
Indebtedness after any Insolvency Event and prior to the satisfaction of all of
the Guaranteed Obligations (other than contingent indemnity obligations) and the
termination of all financing arrangements pursuant to any Loan Document and/or
Designated Hedging Agreements, such Guarantor shall receive and hold the same in
trust, as trustee, for the benefit of the holders of the Guaranteed Obligations
and shall forthwith deliver the same to the Administrative Agent, for the
benefit of such Persons, in precisely the form received (except for the
endorsement or assignment of the Guarantor where necessary), for application to
any of the Guaranteed Obligations, due or not due, and, until so delivered, the
same shall be held in trust by the Guarantor as the property of the holders of
the Guaranteed Obligations. If any such Guarantor fails to make any such
endorsement or assignment to the Administrative Agent, the Administrative Agent
or any of its officers or employees is irrevocably authorized to make the same.
Each Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document or any Designated
Hedging Agreement have been terminated, no Guarantor will assign or transfer to
any Person (other than the Administrative Agent) any claim any such Guarantor
has or may have against any Obligor.

 

 



--------------------------------------------------------------------------------



 



X. Contribution with Respect to Guaranteed Obligations.

  (1)  
To the extent that any Guarantor shall make a payment under this Guaranty (a
“Guarantor Payment”) which, taking into account all other Guarantor Payments
then previously or concurrently made by any other Guarantor, exceeds the amount
which otherwise would have been paid by or attributable to such Guarantor if
each Guarantor had paid the aggregate Guaranteed Obligations satisfied by such
Guarantor Payment in the same proportion as such Guarantor’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreements and the Designated Hedging Agreements, such
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Guarantor for the amount of such excess,
pro rata based upon their respective Allocable Amounts in effect immediately
prior to such Guarantor Payment.

  (2)  
As of any date of determination, the “Allocable Amount” of any Guarantor shall
be equal to the maximum amount of the claim which could then be recovered from
such Guarantor under this Guaranty without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

  (3)  
This Section 8 is intended only to define the relative rights of the Guarantors,
and nothing set forth in this Section 8 is intended to or shall impair the
obligations of the Guarantors, jointly and severally, to pay any amounts as and
when the same shall become due and payable in accordance with the terms of this
Guaranty.

  (4)  
The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

  (5)  
The rights of the indemnifying Guarantors against other Guarantors under this
Section 8 shall be exercisable upon the full and indefeasible payment of the
Guaranteed Obligations in cash and the termination of the Credit Agreements and
the Designated Hedging Agreements.

XI. Stay of Acceleration. If acceleration of the time for payment of any amount
payable by any Borrower under the Credit Agreements, any counterparty to any
Designated Hedging Agreement or any other Loan Document is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower or any of their
Affiliates, all such amounts otherwise subject to acceleration under the terms
of the Credit Agreements, any Designated Hedging Agreement or any other Loan
Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

 



--------------------------------------------------------------------------------



 



XII. Notices. All notices, requests and other communications to any party
hereunder shall be given in the manner prescribed in Article XV of the Credit
Agreements with respect to the Administrative Agent at its notice address
therein and with respect to any Guarantor at the address set forth below or such
other address or telecopy number as such party may hereafter specify for such
purpose by notice to the Administrative Agent in accordance with the provisions
of such Article XV.
Notice Address for Guarantors:
c/o Chicago Bridge & Iron Company
One CB&I Plaza
2103 Research Forest Drive
The Woodlands, TX 77380
Attn: Richard E. Goodrich, Executive Vice President & Chief Financial Officer
Fax: (_____) ____________
XIII. No Waivers. No failure or delay by the Administrative Agent or any holders
of Guaranteed Obligations in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies provided in this
Guaranty, the Credit Agreements, any Designated Hedging Agreement and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.
XIV. Successors and Assigns. This Guaranty is for the benefit of the
Administrative Agent and the holders of Guaranteed Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of all of the Lenders, and any such assignment in violation of this Section 12
shall be null and void; and in the event of an assignment of any amounts payable
under the Credit Agreements, any Designated Hedging Agreement or the other Loan
Documents in accordance with the respective terms thereof, the rights hereunder,
to the extent applicable to the indebtedness so assigned, may be transferred
with such indebtedness. This Guaranty shall be binding upon each of the
Guarantors and their respective successors and assigns.
XV. Changes in Writing. Other than in connection with the addition of additional
Subsidiaries, which become parties hereto by executing a Supplement hereto in
the form attached as Annex I, neither this Guaranty nor any provision hereof may
be changed, waived, discharged or terminated orally, but only in writing signed
by each of the Guarantors and the Administrative Agent with the consent of the
Required Lenders under the 3-Year Credit Agreement (or all of the 3-Year Lenders
if required pursuant to the terms of Section 9.2 of the 3-Year Credit Agreement)
or with the consent of the Required Lenders under the 5-Year Agreement (or all
of the 5-Year Lenders if required pursuant to the terms of Section 9.2 of the
5-Year Credit Agreement).

 

 



--------------------------------------------------------------------------------



 



XVI. GOVERNING LAW. THE ADMINISTRATIVE AGENT ACCEPTS THIS GUARANTY, ON BEHALF OF
ITSELF AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND AGREEING TO IT
THERE. ANY DISPUTE BETWEEN ANY GUARANTOR AND THE ADMINISTRATIVE AGENT OR ANY
HOLDER OF GUARANTEED OBLIGATIONS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT,
TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL
LAWS (INCLUDING §735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF ILLINOIS.
XVII. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
(A) EXCLUSIVE JURISDICTION. EXCEPT AS PROVIDED IN CLAUSE (B), EACH OF THE
PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING OUT OF, CONNECTED
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH, THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS WHETHER
ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE RESOLVED EXCLUSIVELY
BY FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS (UNLESS THE FEDERAL COURTS WILL
NOT ACCEPT JURISDICTION, IN WHICH CASE THEY SHALL BE RESOLVED EXCLUSIVELY BY
STATE COURTS LOCATED IN CHICAGO, ILLINOIS), BUT THE PARTIES HERETO ACKNOWLEDGE
THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED
OUTSIDE OF CHICAGO, ILLINOIS. EACH OF THE PARTIES HERETO WAIVES IN ALL DISPUTES
BROUGHT PURSUANT TO THIS CLAUSE (A) ANY OBJECTION THAT IT MAY HAVE TO THE
LOCATION OF THE COURT CONSIDERING THE DISPUTE.
(B) OTHER JURISDICTIONS. EACH GUARANTOR AGREES THAT THE ADMINISTRATIVE AGENT OR
ANY HOLDER OF GUARANTEED OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED AGAINST
EACH GUARANTOR OR ITS RESPECTIVE PROPERTY IN A COURT IN ANY LOCATION TO ENABLE
SUCH PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER ANY GUARANTOR OR (2) IN
ORDER TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH
PERSON. EACH GUARANTOR AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE
COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY SUCH PERSON TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF SUCH PERSON. EACH GUARANTOR WAIVES ANY OBJECTION
THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN WHICH SUCH PERSON HAS COMMENCED
A PROCEEDING DESCRIBED IN THIS CLAUSE (B).
(C) SERVICE OF PROCESS. EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY PROCESS
UPON IT AND IRREVOCABLY APPOINTS THE BORROWER AT ITS OFFICES LOCATED AT 1501 N.
DIVISION STREET PLAINFIELD, ILLINOIS 60544-8984, AS EACH GUARANTOR’S AGENT FOR
THE PURPOSE OF ACCEPTING ANY WRITS, SERVICE OF PROCESS OR SUMMONSES IN ANY SUIT,
ACTION OR PROCEEDING ISSUED BY ANY COURT. NOTHING HEREIN SHALL IN ANY WAY BE
DEEMED TO LIMIT THE ABILITY OF THE AGENT OR THE HOLDERS OF THE GUARANTEED
OBLIGATIONS TO SERVE ANY SUCH WRITS, PROCESS OR SUMMONSES IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

 



--------------------------------------------------------------------------------



 



(D) VENUE. EACH GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
(E) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED TO OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
GUARANTY OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH. EACH OF THE PARTIES HERETO AGREES AND CONSENTS THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS GUARANTY WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(E) ADVICE OF COUNSEL. EACH OF THE PARTIES REPRESENTS TO EACH OTHER PARTY HERETO
THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE PROVISIONS OF THIS
SECTION 15 WITH ITS COUNSEL.
XVIII. Taxes, Expenses of Enforcement, etc.
A. Taxes.

  (1)  
Any and all payments by any of the Guarantors hereunder (whether in respect of
principal, interest, fees or otherwise) shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings or any interest, penalties and liabilities
with respect thereto including those arising after the date hereof as a result
of the adoption of or any change in any law, treaty, rule, regulation, guideline
or determination of a Governmental Authority or any change in the interpretation
or application thereof by a Governmental Authority but excluding, in the case of
each Lender and the Administrative Agent, such taxes (including income taxes,
franchise taxes and branch profit taxes) as are imposed on or measured by such
Lender’s or the Administrative Agent’s, as the case may be, net income by the
United States of America or any Governmental Authority of the jurisdiction under
the laws of which such Lender or the Administrative Agent, as the case may be,
is organized (all such non-excluded taxes, levies, imposts, deductions, charges,
withholdings, and liabilities which the Administrative Agent or a

 

 



--------------------------------------------------------------------------------



 



Lender determines to be applicable to this Guaranty, the other Loan Documents,
the Revolving Loan Commitments, the Loans or the Letters of Credit being
hereinafter referred to as “Taxes”). If any Guarantor shall be required by law
to deduct or withhold any Taxes from or in respect of any sum payable hereunder
to any holder of Obligations, (i) the sum payable shall be increased as may be
necessary so that after making all required deductions or withholdings
(including deductions applicable to additional sums payable under this
Section 16(A)) such Lender or Administrative Agent (as the case may be) receives
an amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable Guarantor shall make such deductions
or withholdings, and (iii) the applicable Guarantor shall pay the full amount
deducted or withheld to the relevant taxation authority or other authority in
accordance with applicable law. If a withholding tax of the United States of
America or any other Governmental Authority shall be or become applicable
(y) after the date of this Guaranty, to such payments by the applicable
Guarantor made to the Lending Installation or any other office that a Lender may
claim as its Lending Installation, or (z) after such Lender’s selection and
designation of any other Lending Installation, to such payments made to such
other Lending Installation, such Lender shall use reasonable efforts to make,
fund and maintain the affected Loans through another Lending Installation of
such Lender in another jurisdiction so as to reduce the applicable Guarantor’s
liability hereunder, if the making, funding or maintenance of such Loans through
such other Lending Installation of such Lender does not, in the judgment of such
Lender, otherwise adversely affect such Loans, or obligations under the
Commitments of such Lender.

  (2)  
In addition, each of the Guarantors agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, or from the execution,
delivery or registration of, or otherwise with respect to, this Guaranty, the
other Loan Documents, the Commitments, the Loans or the Letters of Credit
(hereinafter referred to as “Other Taxes”).

  (3)  
Subject to the exceptions in the Credit Agreements, each of the Guarantors
indemnifies each Lender and the Administrative Agent for the full amount of
Taxes and Other Taxes (including, without limitation, any Taxes or Other Taxes
imposed by any Governmental Authority on amounts payable under this
Section 16(A)) paid by such Lender or the Administrative Agent (as the case may
be) and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted. This indemnification shall be made within thirty
(30) days after the date such Lender or the Administrative Agent (as the case
may be) makes written demand therefor. If the Taxes or Other Taxes with respect
to which any Guarantor has made either a direct payment to the taxation or other
authority or an indemnification payment hereunder are subsequently refunded to
any Lender, such Lender will return to the applicable Guarantor an amount equal
to the lesser of the indemnification payment or the refunded amount. A
certificate as to any additional amount payable to any Lender or the
Administrative Agent under this Section 16(A) submitted to the applicable
Guarantor and the Administrative Agent (if a Lender is so submitting) by such
Lender or the Administrative Agent shall show in reasonable detail the amount
payable and the calculations used to determine such amount and shall, absent
manifest error, be deemed presumptively correct. With respect to such deduction
or withholding for or on account of any Taxes and to confirm that all such Taxes
have been paid to the appropriate Governmental Authorities, the applicable
Guarantor or Guarantors shall promptly (and in any event not later than thirty
(30) days after receipt) furnish to each Lender and the Administrative Agent
such certificates, receipts and other documents as may be required (in the
reasonable judgment of such Lender or the Administrative Agent) to establish any
tax credit to which such Lender or the Administrative Agent may be entitled.

 

 



--------------------------------------------------------------------------------



 



  (4)  
Within thirty (30) days after the date of any payment of Taxes or Other Taxes by
any Guarantor, the applicable Guarantor shall furnish to the Administrative
Agent the original or a certified copy of a receipt evidencing payment thereof.

  (5)  
Without prejudice to the survival of any other agreement of the Guarantors
hereunder, the agreements and obligations of the Guarantors contained in this
Section 16(A) shall survive the payment in full of all Guaranteed Obligations
and the termination of this Guaranty.

B.  
Expenses of Enforcement, Etc. Subject to the terms of the Credit Agreements,
after the occurrence of a Default under the 3-Year Credit Agreement, the 3-Year
Lenders shall have the right at any time, and, after the occurrence of a Default
under the 5-Year Credit Agreement, the 5-Year Lenders shall have the right at
any time to direct the Administrative Agent to commence enforcement proceedings
with respect to the Guaranteed Obligations. The Guarantors agree to reimburse
the Administrative Agent and the holders of Obligations for any costs and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Administrative Agent and the holders of Obligations, which
attorneys may be employees of the Administrative Agent or the holders of
Obligations) paid or incurred by the Administrative Agent or any holders of
Obligation in connection with the collection and enforcement of amounts due
under the Loan Documents, including without limitation this Guaranty. The
Administrative Agent agrees to distribute payments received from any of the
Guarantors hereunder to the holders of Obligations on a pro rata basis for
application in accordance with the terms of the respective Credit Agreements.

XIX. Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due from any Guarantor hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main office in Chicago, Illinois on the Business Day preceding that on
which the final, non-appealable judgment is given. The obligations of each
Guarantor in respect of any sum due to the Administrative Agent, for itself and
the other Lenders, hereunder or under any other Loan Document shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in such other currency the
Administrative Agent may in accordance with normal, reasonable banking
procedures purchase the specified currency with such other currency. If the
amount of the specified currency so purchased is less than the sum originally
due to the Administrative Agent, on behalf of itself or any Lender, in the
specified currency, each Guarantor agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent against such loss.

 

 



--------------------------------------------------------------------------------



 



XX. Setoff. At any time after all or any part of the Guaranteed Obligations have
become due and payable (by acceleration or otherwise), each holder of
Obligations and the Administrative Agent may, without notice to any Guarantor
and regardless of the acceptance of any security or collateral for the payment
hereof, appropriate and apply toward the payment of all or any part of the
Guaranteed Obligations (i) any indebtedness due or to become due from such
holder of Obligations or the Administrative Agent to any Guarantor, and (ii) any
moneys, credits or other property belonging to any Guarantor, at any time held
by or coming into the possession of such holder of Obligations or the
Administrative Agent or any of their respective affiliates.
XXI. Financial Information. Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrowers and any and
all endorsers and/or other Guarantors of all or any part of the Guaranteed
Obligations, and of all other circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations, or any part thereof, that diligent inquiry would
reveal, and each Guarantor hereby agrees that none of the holders of Obligations
or the Administrative Agent shall have any duty to advise such Guarantor of
information known to any of them regarding such condition or any such
circumstances. In the event any holder of Obligations or the Administrative
Agent, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Guarantor, such holder of Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such holder of Obligations or the Administrative Agent,
pursuant to accepted or reasonable commercial finance or banking practices,
wishes to maintain confidential or (iii) to make any other or future disclosures
of such information or any other information to such Guarantor.
XXII. Severability. Wherever possible, each provision of this Guaranty shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Guaranty.
XXIII. Merger. This Guaranty represents the final agreement of each of the
Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between the Guarantor and any holder of Obligations or the
Administrative Agent.
XXIV. Headings. Section headings in this Guaranty are for convenience of
reference only and shall not govern the interpretation of any provision of this
Guaranty.

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Initial Guarantors has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

              CHICAGO BRIDGE & IRON COMPANY    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CHICAGO BRIDGE & IRON COMPANY (DELAWARE)    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CB&I TYLER COMPANY    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CB&I CONSTRUCTORS, INC.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI SERVICES, INC.    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              HORTON CBI, LIMITED    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI VENEZOLANA, S.A.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI EASTERN ANSTALT    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI CONSTRUCTORS PTY, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            LEALAND FINANCE COMPANY B.V.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CB&I (EUROPE) B.V.    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            ASIA PACIFIC SUPPLY CO.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI COMPANY LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI CONSTRUCCIONES S.A.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI CONSTRUCTORS LIMITED    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI HOLDINGS (U.K.) LIMITED    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              CBI OVERSEAS, LLC    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CENTRAL TRADING COMPANY, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CHICAGO BRIDGE & IRON (ANTILLES) N.V.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CHICAGO BRIDGE & IRON COMPANY B.V.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CMP HOLDINGS B.V.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            HOWE-BAKER INTERNATIONAL, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              HOWE-BAKER ENGINEERS, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            HOWE-BAKER HOLDINGS, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            HOWE-BAKER MANAGEMENT, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            HOWE-BAKER, L.P.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            MATRIX ENGINEERING, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              HBI HOLDINGS, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            A&B BUILDERS, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            MATRIX MANAGEMENT SERVICES, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CALLIDUS TECHNOLOGIES INTERNATIONAL, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CALLIDUS TECHNOLOGIES, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CONSTRUCTORS INTERNATIONAL, L.L.C.    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



              SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CB&I (NIGERIA) LIMITED    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CHICAGO BRIDGE & IRON (ESPANA) S.A.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI (PHILLIPINES), INC.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CB&I JOHN BROWN LIMITED    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            MORSE CONSTRUCTION GROUP, INC.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            TPA HOWE-BAKER, LTD.    
 
           
By
                     
 
  Name:        
 
  Title:        
 
            CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY    
 
           
By
                     
 
  Name:        
 
  Title:        

Signature Page to Subsidiary Guaranty

 

 



--------------------------------------------------------------------------------



 



ANNEX I TO GUARANTY
Reference is hereby made to the Guaranty (the “Guaranty”) made as of the 22nd
day of August, 2003 by CHICAGO BRIDGE & IRON COMPANY, a Delaware corporation,
CHICAGO BRIDGE & IRON COMPANY (DELAWARE), a Delaware corporation, CB&I TYLER
COMPANY, a Delaware corporation, CB&I CONSTRUCTORS, INC., a Texas corporation,
CBI SERVICES, INC., a Delaware corporation, HORTON CBI, LIMITED, a corporation
organized under the laws of Canada, CBI VENEZOLANA, S.A., a corporation
organized under the laws of the Republic of Venezuela, CBI EASTERN ANSTALT, a
corporation organized under the laws of the Principality of Liechtenstein, CBI
CONSTRUCTORS PTY, LTD., a corporation organized under the laws of the
Commonwealth of Australia, LEALAND FINANCE COMPANY B.V., a corporation organized
under the laws of the Kingdom of the Netherlands, CB&I (EUROPE) B.V., a
corporation organized under the laws of the Kingdom of the Netherlands, ARABIAN
GULF MATERIAL SUPPLY COMPANY, LTD., a corporation organized under the laws of
the Cayman Islands, ASIA PACIFIC SUPPLY CO., a corporation organized under the
laws of Delaware, CBI COMPANY LTD., a corporation organized under the laws of
Delaware, CBI CONSTRUCCIONES S.A., a corporation organized under the laws of
Argentina, CBI CONSTRUCTORS LIMITED, a corporation organized under the laws of
the United Kingdom, CBI HOLDINGS (U.K.) LIMITED, a corporation organized under
the laws of England and Wales, CBI OVERSEAS, LLC, a limited liability company
organized under the laws of Delaware, CENTRAL TRADING COMPANY, LTD., a
corporation organized under the laws of Delaware, CHICAGO BRIDGE & IRON
(ANTILLES) N.V., a corporation organized under the laws of Curacao, CHICAGO
BRIDGE & IRON COMPANY B.V., a corporation organized under the laws of the
Netherlands, CMP HOLDINGS B.V., a corporation organized under the laws of the
Netherlands, PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD., a corporation organized
under the laws of the Cayman Islands, HOWE-BAKER INTERNATIONAL, L.L.C., a
limited liability company organized under the laws of Delaware, HOWE-BAKER
ENGINEERS, LTD., a limited partnership organized under the laws of Texas,
HOWE-BAKER HOLDINGS, L.L.C., a limited liability company organized under the
laws of Delaware, HOWE-BAKER MANAGEMENT, L.L.C., a limited liability company
organized under the laws of Delaware, HOWE-BAKER, L.P., a limited partnership
organized under the laws of Texas, MATRIX ENGINEERING, LTD., a limited
partnership organized under the laws of Texas, HBI HOLDINGS, L.L.C., a limited
liability company organized under the laws of Delaware, HOWE-BAKER INTERNATIONAL
MANAGEMENT, L.L.C., a limited liability company organized under the laws of
Delaware, A&B BUILDERS, LTD., a limited partnership organized under the laws of
Texas, MATRIX MANAGEMENT SERVICES, L.L.C., a limited liability company organized
under the laws of Delaware, CALLIDUS TECHNOLOGIES INTERNATIONAL, L.L.C., a
limited liability company organized under the laws of Delaware, CALLIDUS
TECHNOLOGIES, L.L.C., a limited liability company organized under the laws of
Oklahoma, CONSTRUCTORS INTERNATIONAL, L.L.C., a limited liability company
organized under the laws of Delaware, SOUTHERN TROPIC MATERIAL SUPPLY COMPANY,
LTD., a corporation organized under the laws of the Cayman Islands, CB&I
(NIGERIA) LIMITED, a corporation organized under the laws of Nigeria, CHICAGO
BRIDGE & IRON (ESPANA) S.A., a corporation organized under the laws of Spain,
CBI (PHILLIPINES) INC., a corporation

 

 



--------------------------------------------------------------------------------



 



organized under the laws of the Phillipines, CB&I JOHN BROWN LIMITED, a company
organized under the laws of England, MORSE CONSTRUCTION GROUP, INC., a
corporation organized under the laws of Washington, TPA HOWE-BAKER, LTD., a
partnership organized under the laws of Texas, and CB&I HUNGARY HOLDING LIMITED
LIABILITY COMPANY, a limited liability company organized under the laws of
Hungary (the “Initial Guarantors” and along with any additional Subsidiaries
which become parties to this Guaranty by executing a Supplement hereto in the
form attached as Annex I, the “Guarantors”) in favor of the Administrative Agent
under the Credit Agreements. Capitalized terms used herein and not defined
herein shall have the meanings given to them in the Guaranty. By its execution
below, the undersigned [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company], agrees to become, and does hereby become, a
Guarantor under the Guaranty and agrees to be bound by such Guaranty as if
originally a party thereto. By its execution below, the undersigned represents
and warrants as to itself that all of the representations and warranties
contained in Section 2 of the Guaranty are true and correct in all respects as
of the date hereof.
IN WITNESS WHEREOF, [NAME OF NEW GUARANTOR], a [corporation] [partnership]
[limited liability company] has executed and delivered this Annex I counterpart
to the Guaranty as of this ______________ day of __________, _____.
[NAME OF NEW GUARANTOR]

             
By:
                     
 
  Title:                      

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Revolving Loan Note

     
$                    
  Chicago, Illinois
 
  [DATE]

FOR VALUE RECEIVED, the undersigned, CHICAGO BRIDGE & IRON COMPANY N.V., a
corporation organized under the laws of the Kingdom of the Netherlands (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [__________]
(the “Lender”) the principal sum of [__________] AND NO/100 DOLLARS
($[__________]), or, if less, the aggregate unpaid amount of all “Revolving
Loans” (as defined in the Credit Agreement referred to below) made by the Lender
to such Borrower pursuant to the “Credit Agreement” (as defined below), on the
“Termination Date” (as such term is defined in the Credit Agreement) or on such
earlier date as may be required by the terms of the Credit Agreement.
Capitalized terms used herein and not otherwise defined herein are as defined in
the Credit Agreement.
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Rate Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
This Revolving Loan Note is one of the promissory notes referred to in, and is
entitled to the benefits of, that certain Third Amended and Restated Credit
Agreement dated as of July 23, 2010 by and among Chicago Bridge & Iron Company
N.V., the Subsidiary Borrowers from time to time parties thereto (collectively,
the “Borrowers”), the financial institutions from time to time parties thereto
as lenders (the “Lenders”), and JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders (the “Administrative Agent”) (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”). The Credit Agreement, among other things,
(i) provides for the making of Revolving Loans by the Lender to the undersigned
Borrower and the other Borrowers under the Credit Agreement from time to time in
an aggregate amount not to exceed at any time outstanding the Dollar Amount
first above mentioned, the indebtedness of the undersigned Borrower resulting
from each such Revolving Loan to it being evidenced by this Revolving Loan Note,
and (ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

 

 



--------------------------------------------------------------------------------



 



Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Revolving Loan Note reference is made to the Administrative
Agent, the Lender or the Borrower, such reference shall be deemed to include, as
applicable, a reference to their respective successors and assigns. The
provisions of this Revolving Loan Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
This Revolving Loan Note shall be interpreted, and the rights and liabilities of
the parties hereto determined, in accordance with the internal laws (including
Section 735 ILCS 105/5-1 et seq. but otherwise without regard to the conflicts
of laws provisions) of the State of Illinois.

                  CHICAGO BRIDGE & IRON COMPANY     N.V., as the Borrower    
By: CHICAGO BRIDGE & IRON COMPANY B.V.     Its: Managing Director
 
           
 
  By:                  
 
      Name:    
 
      Title:   Managing Director

 

2



--------------------------------------------------------------------------------



 



SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS

                                          Amount of                        
Principal   Unpaid         Amount of   Type of   Interest   Paid or   Principal
  Notation Date   Loan   Loan Currency   Period/ Rate   Prepaid   Balance   Made
By
 
                       
 
                       

 

 



--------------------------------------------------------------------------------



 



EXHIBIT J
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Assumption Letter
_____________, 20__
To the Administrative Agent and the Lenders party to the
Credit Agreement referred
to below
Ladies and Gentlemen:
Reference is made to that certain Third Amended and Restated Credit Agreement
dated as of July 23, 2010 by and among Chicago Bridge & Iron Company N.V., the
Subsidiary Borrowers from time to time parties thereto, the financial
institutions from time to time parties thereto as lenders (the “Lenders”), and
JPMorgan Chase Bank, N.A., as contractual representative for itself and the
other Lenders (the “Administrative Agent”) (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”). Terms defined in the Credit Agreement and used herein are used
herein as defined therein.
The undersigned,  _____  (the “Subsidiary”), a  _____  [corporation], wishes to
become a “Subsidiary Borrower” under the Credit Agreement, and accordingly
hereby agrees that from the date hereof it shall become a “Subsidiary Borrower”
under the Credit Agreement and agrees that from the date hereof and until the
payment in full of the principal of and interest on all Advances made to it
under the Credit Agreement and performance of all of its other obligations
thereunder, and termination hereunder of its status as a “Subsidiary Borrower”
as provided below, it shall perform, comply with and be bound by each of the
provisions of the Credit Agreement which are stated to apply to a “Borrower” or
a “Subsidiary Borrower.” Without limiting the generality of the foregoing, the
Subsidiary hereby represents and warrants that: (i) each of the representations
and warranties set forth in Section 6.18 of the Credit Agreement is hereby made
by such Subsidiary on and as of the date hereof as if made on and as of the date
hereof and as if such Subsidiary is a “Subsidiary Borrower” and this Assumption
Letter is the “Agreement” referenced therein, and (ii) it has heretofore
received a true and correct copy of the Credit Agreement (including any
modifications thereof or supplements or waivers thereto) as in effect on the
date hereof. In addition, the Subsidiary hereby authorizes each of the Borrowers
to act on its behalf as and to the extent provided for in Article II of the
Credit Agreement in connection with the selection of Types and Interest Periods
for Advances and the conversion and continuation of Advances.
So long as the principal of and interest on all Advances made to the Subsidiary
Borrower under the Credit Agreement shall have been repaid or paid in full, all
Letters of Credit issued for the account of the Subsidiary Borrower have expired
or been returned and terminated and all other obligations of the Subsidiary
Borrower under this Agreement shall have been fully performed, the Subsidiary
may, by not less than five Business Days’ prior notice to the Administrative
Agent (who shall promptly notify the Lender thereof) terminate its status as a
“Subsidiary Borrower.”

 

 



--------------------------------------------------------------------------------



 



CHOICE OF LAW. THIS ASSUMPTION LETTER SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (INCLUDING 735 ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PROVISIONS) OF THE STATE OF ILLINOIS, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.
IN WITNESS WHEREOF, the Subsidiary has duly executed and delivered this
Assumption Letter as of the date and year first above written.

            [Name of Subsidiary Borrower]
      By:           Title:           Address for Notices under the Credit
Agreement:   

Consented to:
CHICAGO BRIDGE & IRON COMPANY N.V.
By: Chicago Bridge & Iron Company B.V., its Managing Director

             
By:
                     
 
  Name:        
 
  Title:        

 

2



--------------------------------------------------------------------------------



 



EXHIBIT K
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Designation Agreement
Dated __________, 20__
Reference is made to the Third Amended and Restated Credit Agreement dated as of
July 23, 2010 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Chicago Bridge & Iron Company N.V., a corporation organized
under the laws of the Kingdom of the Netherlands (the “Company”), the Subsidiary
Borrowers from time to time party thereto (together with the Company,
collectively, the “Borrowers”), the lenders from time to time party thereto (the
“Lenders”), and JPMorgan Chase Bank, N.A., as Administrative Agent, ___________.
Terms defined in the Credit Agreement are used herein as therein defined.
___________ (the “Designating Lender”), ____________ (the “Designated Lender”),
and the Company, on behalf of itself and the other Borrowers, agree as follows:

1.  
The Designating Lender hereby designates the Designated Lender, and the
Designated Lender hereby accepts such designation, as its Designated Lender
under the Credit Agreement.

2.  
The Designating Lender makes no representations or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers or the
performance or observance by the Borrowers of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

3.  
The Designated Lender (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Article VII thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Designation Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, the Designating Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
any action it may be permitted to take under the Credit Agreement;
(iii) confirms that it is an Eligible Designee; (iv) appoints and authorizes the
Designating Lender as its administrative agent and attorney-in-fact and grants
the Designating Lender an irrevocable power of attorney to receive payments made
for the benefit of the Designated Lender under the Credit Agreement and to
deliver and receive all communications and notices under the Credit Agreement,
if any, that Designated Lender is obligated to deliver or has the right to
receive thereunder; (v) acknowledges that it is subject to and bound by the
confidentiality provisions of the Credit Agreement (except as permitted under
Section 14.4 and Section 14.5 thereof); (vi) confirms, to the extent required
under the Dutch Banking Act and the Dutch Exemption Regulation, it is a PMP,
(vii) confirms it is aware that it does not benefit from the protection offered
by the Dutch Banking Act to Lenders which are not PMPs and (viii) acknowledges
that the Designating Lender retains the sole right and responsibility to vote
under the Credit Agreement, including, without limitation, the right to approve
any amendment, modification or waiver of any provision of the Credit Agreement,
and agrees that the Designated Lender shall be bound by all such votes,
approvals, amendments, modifications and waivers and all other agreements of the
Designating Lender pursuant to or in connection with the Credit Agreement.

 

3



--------------------------------------------------------------------------------



 



4.  
Following the execution of this Designation Agreement by the Designating Lender,
the Designated Lender and the Company, it will be delivered to the
Administrative Agent for acceptance and recording by the Administrative Agent.
The effective Date of this Designation Agreement shall be the date of acceptance
thereof by the Administrative Agent, unless otherwise specified on the signature
page hereto (the “Effective Date”).

5.  
Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date (a) the Designated Lender shall have the right to make Loans as a
Lender pursuant to Section 2.1 or 2.2 of the Credit Agreement and the rights of
a Lender related thereto and (b) the making of any such Loans by the Designated
Lender shall satisfy the obligations of the Designating Lender under the Credit
Agreement to the same extent, and as if, such Loans were made by the Designating
Lender.

6.  
This Designation Agreement shall be governed by, and construed in accordance
with, the internal laws (including §735 ILCS 105/5-1 et seq. but otherwise
without regard to the conflicts of laws provisions) of the State of Illinois.

IN WITNESS WHEREOF, the parties have caused this Designation Agreement to be
executed by their respective officers hereunto duly authorized, as of the date
first above written.
Effective Date7:

            [NAME OF DESIGNATING LENDER]
      By:           Name:          Title:           [NAME OF DESIGNATED LENDER]
      By:           Name:          Title:           CHICAGO BRIDGE & IRON
COMPANY N.V.
      By:   Chicago Bridge & Iron Company B.V., its Managing Director          
  By:           Name:          Title:      

 

      7  
This date should be no earlier than the date of acceptance by the Administrative
Agent.

 

2



--------------------------------------------------------------------------------



 



Accepted and Approved this _____ day of ____________, _____

              JPMORGAN CHASE BANK, N.A. as Administrative Agent
 
           
By:
                     
 
  Title:        

 

3



--------------------------------------------------------------------------------



 



EXHIBIT L
TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Form of Commitment and Acceptance
Dated                     , 20__
Reference is made to the Third Amended and Restated Credit Agreement dated as of
July 23, 2010 among Chicago Bridge & Iron Company N.V., a corporation organized
under the law of the Kingdom of the Netherlands (the “Company”), the Subsidiary
Borrowers from time to time party thereto (together with the Company,
collectively, the “Borrowers”), the financial institutions party thereto (the
“Lenders”) and JPMorgan Chase Bank, N.A., as contractual representative for the
Lenders (the “Administrative Agent”) (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meaning.
Pursuant to Section 2.5(B) of the Credit Agreement, the Company has requested an
increase in the Aggregate Commitment from $                     to
$                    . Such increase in the Aggregate Commitment is to become
effective on the date (the “Effective Date”) which is the later of (i)
                    ,  _____  and (ii) the date on which the conditions
precedent set forth in Section 2.5(B) in respect of such increase have been
satisfied. In connection with such requested increase in the Aggregate
Commitment, the Borrowers, the Administrative Agent and                     
(the “Accepting Bank”) hereby agree as follows:
1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $                     to the] amount set forth opposite the Accepting
Bank’s name on the signature page hereof.
[2. The Accepting Bank hereby (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Commitment and Acceptance
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
contractual representative on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) confirms, to the extent required under the
Dutch Banking Act and the Dutch Exemption Regulation, it is a PMP, (v) confirms
it is aware that it does not benefit from the protection offered by the Dutch
Banking Act to Lenders which are not PMPs and (vi) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender]

 

4



--------------------------------------------------------------------------------



 



3. The Company on behalf of all of the Borrowers hereby represents and warrants
that as of the date hereof and as of the Effective Date, no event shall have
occurred and then be continuing which constitutes a Default or an Unmatured
Default.
4. THIS COMMITMENT AND ACCEPTANCE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS (INCLUDING SECTION 735 ILCS 105/5-1 ET
SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE
STATE OF ILLINOIS.
5. This Commitment and Acceptance Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Commitment and
Acceptance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

                      CHICAGO BRIDGE & IRON COMPANY N.V.    
 
                    By: Chicago Bridge & Iron Company B.V., its Managing
Director    
 
               
 
  By:                          
 
      Title:        
 
               
 
                    JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent    
 
               
 
  By:                          
 
      Title:        
 
               
 
                COMMITMENT   ACCEPTING BANK    
 
                $                       [BANK]    
 
               
 
  By:                          
 
      Title:        
 
               

 

5



--------------------------------------------------------------------------------



 



Reaffirmations of Guarantors
Each of the undersigned hereby acknowledges receipt of the foregoing Commitment
and Acceptance. Capitalized terms used in this Reaffirmation and not defined
herein shall have the meanings given to them in the Credit Agreement referred to
in the foregoing Commitment and Acceptance. Without in any way establishing a
course of dealing by the Administrative Agent or any Lender, the undersigned
reaffirms the terms and conditions of the Guaranty dated as of August 22, 2003
executed by it and acknowledges and agrees that such Guaranty and each and every
other Loan Document executed by the undersigned in connection with the Credit
Agreement remain in full force and effect and are hereby ratified, reaffirmed
and confirmed. All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
amended by the Commitment and Acceptance and as the same may from time to time
hereafter be amended, modified or restated. The failure of any Guarantor to sign
this Reaffirmation shall not release, discharge or otherwise affect the
obligations of any of the Guarantors hereunder or under the Guaranty.
[SIGNATURE BLOCKS FOR GUARANTORS]

 

6



--------------------------------------------------------------------------------



 



Schedule 1.1.1 — Permitted Existing Indebtedess
In 000’s of USD Equivalent
As of March 31, 2010

                      (in 000s)   Company   Party   US$  
Section (a) — Borrowed Money
           
CBI Venezolana S.A.
  Banco Venezolano de Credito     583  
 
           
Chicago Bridge & Iron Company N.V.
  Various     120,000  
Chicago Bridge & Iron Company
  Bank Lenders        
 
           
Section (b) — Deferred Purchase Price
        N/A  
 
           
Section (c) — Lien Obligations
        N/A  
 
           
Section (d) — Notes
        N/A  
 
           
Section (e) — Capitalized Leases
        N/A  
 
            Section (f) — Contingent Obligations   Refer to Schedule 1.1.4
 
 
            Section (g) — Financial Letters of Credit   as of 3.31.10
 

                                              In 000s of   Issued By   Currency
    In 000s of local     USD  
ANZ Australian-New Zealand Banking Group
  PGK     4.6       1.7  
ANZ Australian-New Zealand Banking Group
  PGK     32.2       12.0  
Calyon Bank, New York
  USD     4,361.0       4,361.0  
Calyon Bank, New York
  SGD     222.9       159.3  
Calyon Bank, New York
  USD     5,325.4       5,325.4  
Commerzbank AG
  EUR     106.8       144.3  
Commerzbank AG
  EUR     265.0       358.0  
HSBC Bank, Australia
  AUD     195.5       179.3  
HSBC Bank, Australia
  AUD     39.7       36.4  
HSBC Bank, Australia
  AUD     61.5       56.4  
HSBC Bank, Australia
  AUD     600.0       550.3  
JPMorgan Chase Bank, N.A.
  USD     3,030.0       3,030.0  
JPMorgan Chase Bank, N.A.
  USD     23,100.0       23,100.0  
JPMorgan Chase Bank, N.A.
  USD     915.0       915.0  
JPMorgan Chase Bank, N.A.
  USD     2,000.0       2,000.0  
JPMorgan Chase Bank, N.A.
  USD     4,436.8       4,436.8  
Mashreq Bank
  AED     30.0       8.2  
Mashreq Bank
  AED     160.0       43.6  
Mashreq Bank
  AED     50.0       13.6  
Saudi American Bank
  SAR     28.1       7.5  
Saudi American Bank
  SAR     63.4       16.9  
Saudi American Bank
  SAR     394.5       105.2  
Saudi American Bank
  SAR     157.3       41.9  
Saudi American Bank
  SAR     665.1       177.4  
Saudi American Bank
  SAR     365.7       97.5  
Saudi American Bank
  SAR     381.7       101.8  
Saudi American Bank
  SAR     291.7       77.8  
Saudi American Bank
  SAR     50.0       13.3  
Standard Bank
  ZAR     2.5       0.3  
Grand Total
                    45,371.0  
 
                     

Refer to Schedule 1.1.4 for a list of all Performance & Financial Letters of
Credit

         
Section (h) — Off-Balance Sheet Liabilities
       
Sale & Leaseback of Plainfield Facility
    33,813  
Section (j) — Disqualified Stock
    N/A  

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.2 — Permitted Existing Investments
As of March 31, 2010
As of March 31, 2010, the Company had invested $176.4 million of its excess cash
in overnight funds and money market funds at JP Morgan Chase Bank NA, Bank of
America NA, Northern Trust, PNC Bank, Amegy Bank, Allied Irish Bank, Bank of New
York, Comerica Bank, Fifth Third Bank and US Bank.
The Company has investments in the following list of entities:
Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
CBI (Malaysia)Sdn. Bhd.
Chicago Bridge & Iron Company (Egypt) LLC
Horton CBI, Limited
CBI (Philippines) Inc.
CBI (Thailand) Limited
Chicago Bridge & Iron Company LLC
Catalytic Distillation Tech (CDTECH)
CBI Clough JV Pte. Ltd
Chevron Lummus Global (CLG)
Please refer to Schedule 6.8 for a more detailed presentation.

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.3 — Permitted Existing Liens
In 000’s of USD Equivalent
As of March 31, 2010
None

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
Consolidated Letters of Credit and Bank Guarantees
As of March 31, 2010
Sum of Amount O/S in 000s USD

                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
Arabian CBI Ltd.
  3000368880   Saudi American Bank   Ministry of Foreign Affairs   Financial    
11/22/2006       10/30/2010     SAR     291.7       77.8  
Arabian CBI Ltd.
  3000368994   Saudi American Bank   Saad Specialist Hospital   Financial    
2/6/2007       2/4/2011     SAR     50.0       13.3  
Arabian CBI Ltd.
  3000369582   Saudi American Bank   Saudi Kayan Petrochemical Co.   Performance
    10/24/2007       1/29/2011     SAR     1,796.6       479.1  
Arabian CBI Ltd.
  3000390413   Saudi American Bank   JGC Corporation   Performance     8/13/2008
      1/30/2011     USD     3,691.6       3,691.6  
Arabian CBI Ltd.
  3000390414   Saudi American Bank   Samsung Saudi Arabia Ltd.   Warranty    
8/13/2008       1/30/2011     USD     462.4       462.4  
Arabian CBI Ltd.
  3000390636   Saudi American Bank   Saudi Kayan Petrochemical Co.   Performance
    10/21/2008       10/31/2011     USD     484.2       484.2  
Arabian CBI Ltd.
  3000390704   Saudi American Bank   Contract and Trading (C.A.T.)   Performance
    10/29/2008       4/14/2010     USD     1,034.7       1,034.7  
Arabian CBI Ltd.
  3000390891   Saudi American Bank   Saudi Archirodon Ltd.   Performance    
12/17/2008       3/10/2011     SAR     1,550.0       413.3  
Arabian CBI Ltd.
  3000390892   Saudi American Bank   Saudi Archirodon Ltd.   Advance    
12/17/2008       4/30/2010     SAR     161.3       43.0  
Arabian CBI Ltd.
  3000390948   Saudi American Bank   SABIC Services Ltd.   Warranty    
12/30/2008       5/31/2010     USD     370.3       370.3  
Arabian CBI Ltd.
  GCU/CG0705861   Standard Chartered Bank, Dubai   Saudi Kayan Petrochemical
Company   Retention     11/7/2007       12/31/2010     USD     3,043.7      
3,043.7  
Arabian CBI Ltd.
  PEB/CCO/059289/B   HSBC Bank, Middle East   JGC Arabia Limited   Performance  
  8/8/2005       4/30/2010     SAR     6,476.3       1,726.9  
Arabian CBI Ltd.
  SB07/4029   Arab Banking Corporation   Middle East Engineering & Development
Co.Ltd   Performance     5/15/2007       5/18/2010     USD     867.0       867.0
 
Arabian CBI Ltd.
  SB07/4031   Arab Banking Corporation   Saudi Kayan Petrochemical Co.  
Performance     7/7/2007       10/15/2011     USD     4,379.3       4,379.3  
Arabian CBI Ltd.
  SB08/4153   Arab Banking Corporation   C.A.T International Limited  
Performance     2/20/2008       5/15/2011     USD     4,132.7       4,132.7  
Arabian CBI Ltd.
  3000391597   Saudi American Bank   Saudi Kayan Petrochemical Co.   Retention  
  5/19/2009       12/31/2010     USD     3,298.7       3,298.7  
Arabian CBI Ltd.
  3000392001   Saudi American Bank   Ministry of Foreign Affairs   Tax Bond    
8/11/2009       7/30/2010     SAR     218.1       58.1  
Arabian CBI Ltd.
  3000392023   Saudi American Bank   Gama Industry Arabia Ltd.   Performance    
8/19/2009       8/1/2011     USD     353.3       353.3  
Arabian CBI Ltd.
  3000392036   Saudi American Bank   Saudi Polymers Co.   Performance    
8/25/2009       12/31/2010     USD     142.6       142.6  
Arabian CBI Ltd.
  3000392071   Saudi American Bank   El Seif Engineering   Advance     9/6/2009
      11/4/2010     SAR     1,797.0       479.2  
Arabian CBI Ltd.
  3000392203   Saudi American Bank   JGC Arabia Limited   Performance    
10/10/2009       7/31/2012     SAR     7,215.0       1,923.9  
Arabian CBI Ltd.
  3000392204   Saudi American Bank   JGC Arabia Limited   Advance     10/10/2009
      7/31/2011     SAR     7,215.0       1,923.9  
Arabian CBI Ltd.
  3000392357   Saudi American Bank   Al Latifia Trading   Advance     11/15/2009
      6/30/2010     SAR     515.6       137.5  
Arabian CBI Ltd.
  3000392354   Saudi American Bank   ESEC/CCC-JV   Performance     11/15/2009  
    1/25/2012     SAR     1,797.0       479.2  
Arabian CBI Ltd.
  3000392411   Saudi American Bank   M.S. Al Suwaidi Industrial Services  
Retention     11/25/2009       6/16/2011     SAR     5,784.3       1,542.4  
Arabian CBI Ltd.
  3000392410   Saudi American Bank   M.S. Al Suwaidi Industrial Services  
Performance     11/25/2009       6/16/2011     SAR     5,784.3       1,542.4  
Arabian CBI Ltd.
  3000392409   Saudi American Bank   M.S. Al Suwaidi Industrial Services  
Performance     11/25/2009       1/7/2011     SAR     2,888.0       770.1  
Arabian CBI Ltd.
  3000392412   Saudi American Bank   M.S. Al Suwaidi Industrial Services  
Retention     11/25/2009       1/7/2011     SAR     2,888.0       770.1  
Arabian CBI Ltd.
  3000392426   Saudi American Bank   M.S. Al Suwaidi Industrial Services  
Advance     12/6/2009       6/16/2011     SAR     13,008.5       3,468.7  
Arabian CBI Ltd.
  3000392391   Saudi American Bank   Snamprogetti S.p.A   Performance    
11/22/2009       6/5/2012     SAR     5,284.6       1,409.1  
Arabian CBI Ltd.
  3000392389   Saudi American Bank   Snamprogetti S.p.A   Advance     11/22/2009
      6/5/2012     SAR     5,284.6       1,409.1  
Arabian CBI Ltd.
  3000392592   Saudi American Bank   Snamprogetti S.p.A   Retention    
12/29/2009       6/5/2012     SAR     5,284.6       1,409.1  
Arabian CBI Ltd.
  HOU/S/06271   Riyad Bank, Houston   JGC Arabia Limited   Refundment    
12/23/2009       1/31/2011     SAR     6,864.0       1,830.3  
Arabian CBI Ltd.
  3000392634   Saudi American Bank   King Abdul Aziz Port   Financial    
1/6/2010       1/24/2012     SAR     28.1       7.5  
Arabian CBI Ltd.
  3000392749   Saudi American Bank   King Abdul Aziz Port   Financial    
1/26/2010       1/13/2011     SAR     63.4       16.9  
Arabian CBI Ltd.
  3000392842   Saudi American Bank   Samsung Engineering Co. Ltd., Seoul  
Warranty     2/10/2010       5/17/2011     SAR     548.2       146.2  
Arabian CBI Ltd.
  3000392870   Saudi American Bank   King Abdul Aziz Port   Financial    
2/16/2010       2/4/2011     SAR     394.5       105.2  
Arabian CBI Ltd.
  3000392968   Saudi American Bank   King Abdul Aziz Port   Financial    
3/7/2010       2/22/2011     SAR     157.3       41.9  
Arabian CBI Ltd.
  3000392969   Saudi American Bank   King Abdul Aziz Port   Financial    
3/7/2010       2/22/2011     SAR     665.1       177.4  
Arabian CBI Ltd.
  3000392970   Saudi American Bank   King Abdul Aziz Port   Financial    
3/7/2010       2/22/2011     SAR     365.7       97.5  
Arabian CBI Ltd.
  3000393002   Saudi American Bank   Snamprogetti S.p.A   Performance    
3/14/2010       12/31/2010     SAR     321.8       85.8  
Arabian CBI Ltd.
  3000393081   Saudi American Bank   King Abdul Aziz Port   Financial    
3/27/2010       3/11/2011     SAR     381.7       101.8  
Arabian CBI Ltd.
  GCU/CG1000920   Standard Chartered Bank, Dubai   Mitsubishi Heavy Industries
Ltd.   Warranty     2/16/2010       7/31/2012     USD     3,076.5       3,076.5
 
CB&I Europe B.V. — Fujian
  80247   HSBC Bank, Australia   CNOOC Fujian LNG Co. Ltd.   Retention    
10/21/2008       9/17/2010     USD     170.0       170.0  
CB&I Europe B.V. — Fujian
  GCU/CG0900298   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Performance     1/21/2009       6/21/2011     USD     14,366.8       14,366.8  
CB&I Europe B.V. — Fujian
  GCU/CG0900300   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Advance     1/21/2009       6/21/2011     USD     106.0       106.0  
CB&I Europe B.V. — Fujian
  GCU/CG0900315   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Advance     2/17/2009       6/21/2011     USD     407.2       407.2  
CB&I Europe B.V. — Fujian
  GCU/CG0900687   Standard Chartered Bank, Dubai   CNOOC Fujian LNG Co. Ltd.  
Advance     2/12/2009       6/21/2011     USD     854.0       854.0  
CB&I Europe B.V. — Fujian
  GCU/CG0900688   Standard Chartered Bank, Dubai   CNOOC Fujian LNG Co. Ltd.  
Advance     2/12/2009       6/21/2011     USD     2,372.2       2,372.2  
CB&I Europe B.V. — Fujian
  GCU/CG1000195   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Advance     1/18/2010       6/21/2011     USD     1,268.9       1,268.9  
CB&I Europe B.V. — Fujian
  GCU/CG1000196   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Advance     1/18/2010       6/21/2011     USD     1,165.5       1,165.5  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CB&I Europe B.V. — Fujian
  GCU/CG1000197   Standard Chartered Bank, Dubai   CNOOC-Fujian LNG Co. Ltd.  
Advance     1/18/2010       6/21/2011     USD     2,198.5       2,198.5  
CB&I Lummus Alireza Co. Ltd.
  3000364474   Saudi American Bank (SAMBA)   Al Jubail Petrochemical Company  
Performance     1/23/2000       1/23/2011     SAR     54.3       14.5  
CB&I Lummus Alireza Co. Ltd.
  HOU/S/05886   Riyad Bank, Houston   Al-Jubail Petrochemical Company (Kemya)  
Performance     5/21/2008       7/21/2010     USD     5,000.0       5,000.0  
CB&I Lummus B.V.
  2008.005.941   ING Bank   Essent Projects B.V.   Performance     7/10/2008    
  12/31/2012     EUR     2,217.5       2,995.8  
CB&I Lummus B.V.
  2008.010.637   ING Bank   NV Nederlandse Gasunie   Other     12/23/2008      
12/31/2011     EUR     5,000.0       6,755.0  
CB&I Lummus B.V.
  504BGA0800732   Deutsche Bank AG   Sanpaolo IMI S. p. A.   Performance    
1/24/2008       5/7/2010     EUR     3,013.9       4,071.7  
CB&I Lummus B.V.
  504BGA0800734   Deutsche Bank AG   Sanpaolo IMI S. p. A.   Retention    
1/24/2008       5/7/2010     EUR     1,506.9       2,035.9  
CB&I Lummus B.V.
  504BGA0800716   Deutsche Bank AG   INA Industrija Nafte d.d.   Performance    
1/9/2008       12/31/2010     EUR     71.6       96.7  
CB&I Lummus B.V.
  09G830181   ABN AMRO Bank, N.V., Rotterdam   Indian Oil Corporation Ltd.  
Advance     8/1/2009       4/15/2014     EUR     671.9       907.8  
CB&I Lummus B.V.
  09G830261   ABN AMRO Bank, N.V., Rotterdam   Nuon Zuidwending B.V.  
Performance     9/1/2009       5/10/2011     EUR     325.0       439.1  
CB&I Lummus B.V.
  09G830687   ABN AMRO Bank, N.V., Rotterdam   OAO Nizhnekamskneftekhim  
Performance     10/19/2009       10/15/2012     EUR     219.0       295.9  
CB&I Lummus B.V.
  09G831084   ABN AMRO Bank, N.V., Rotterdam   Shell Nederland Raffinaderij B.V.
  Performance     11/30/2009       7/28/2010     EUR     242.0       326.9  
CB&I Lummus B.V.
  K630057   ING Bank   Gassled JV   Performance     2/4/2010       1/31/2014    
EUR     617.5       834.3  
CB&I Lummus B.V.
  K636390   ING Bank   Egyptian Petrochemicals Holding Co.   Payment    
2/22/2010       10/11/2010     USD     400.0       400.0  
CB&I Lummus B.V.
  10G831501   ABN AMRO Bank, N.V., Rotterdam   Gasunie Zuidwending B.V.  
Advance     3/30/2010       6/30/2010     EUR     115.8       156.4  
CB&I Lummus B.V.
  10G831502   ABN AMRO Bank, N.V., Rotterdam   Gasunie Zuidwending B.V.  
Performance     3/30/2010       11/14/2011     EUR     115.8       156.4  
CB&I Lummus B.V.
  10G831528   ABN AMRO Bank, N.V., Rotterdam   Association Sonatrach Total Cespa
  Performance     1/1/2010       5/4/2010     USD     100.0       100.0  
CB&I Lummus Crest Mauritius
  09G823902   ABN AMRO Bank, N.V., Rotterdam   Nagarjuna Oil Corporation Limited
(NOCL)   Performance     2/9/2009       1/31/2014     EUR     2,640.0      
3,566.6  
CB&I Lummus GmbH
  FRWAV70059790301   Commerzbank AG   Grupa LOTOS   Performance     9/26/2008  
    5/30/2011     EUR     11,162.5       15,080.5  
CB&I Lummus GmbH
  KYJAV70009020001   Commerzbank AG   OMV   Performance     9/17/2008      
7/4/2010     EUR     3,284.3       4,437.1  
CB&I Lummus GmbH
  KYJAV70011250001   Commerzbank AG   OMV   Performance     10/29/2008      
7/4/2010     EUR     3,284.3       4,437.1  
CB&I Lummus GmbH
  KYJAV70013410001   Commerzbank AG   OMV   Performance     12/3/2008      
7/4/2010     EUR     133.3       180.2  
CB&I Lummus GmbH
  MAKAV06352000200   Commerzbank AG   Alphabet-Dr.Langhauser   Performance    
12/18/2006       5/30/2010     EUR     7.7       10.4  
CB&I Lummus GmbH
  MAKAV06352000300   Commerzbank AG   Alphabet-Dr.Özdemir   Performance    
12/18/2006       5/30/2010     EUR     7.7       10.4  
CB&I Lummus GmbH
  FRWAV70083880301   Commerzbank AG   Slovnaft   Performance     7/1/2009      
6/30/2012     EUR     105.0       141.9  
CB&I Lummus GmbH
  MAKAV02280000101   Commerzbank AG   Sicherung ATZ   Financial     7/26/2004  
    12/31/2016     EUR     265.0       358.0  
CB&I Lummus Pte Ltd.
  008837025   Calyon Bank, New York   Ascendas (Tuas) Pte Ltd.   Financial    
3/29/2010       12/30/2010     SGD     222.9       159.3  
CB&I Lummus s.r.o.
  08G818783   ABN AMRO Bank, N.V., Rotterdam   INA Industrija Nafte, Rijeka,
Croatia   Advance     2/18/2008       6/20/2010     EUR     331.3       447.6  
CB&I Lummus s.r.o.
  08G818784   ABN AMRO Bank, N.V., Rotterdam   INA Industrija Nafte, Rijeka,
Croatia   Performance     2/18/2008       6/20/2011     EUR     1,990.0      
2,688.5  
CB&I Lummus s.r.o.
  08G818951   ABN AMRO Bank, N.V., Rotterdam   Petrom SA, Bucharest Rumania  
Performance     2/27/2008       3/31/2012     EUR     322.0       435.0  
CB&I Lummus s.r.o.
  08G819153   ABN AMRO Bank, N.V., Rotterdam   Synthos PBR s.r.o., Kralupy,
Czech Republic   Performance     3/14/2008       9/27/2011     CZK     1,650.0  
    87.4  
CB&I Lummus s.r.o.
  08G821416   ABN AMRO Bank, N.V., Rotterdam   Petrom SA, Bucharest, Rumania  
Performance     8/7/2008       4/30/2012     EUR     10.0       13.4  
CB&I Lummus s.r.o.
  08G821548   ABN AMRO Bank, N.V., Rotterdam   Slovnaft a.s, Bratislava, Slovak
Republic   Performance     8/22/2008       7/31/2011     EUR     280.0      
378.3  
CB&I Lummus s.r.o.
  08G822280   ABN AMRO Bank, N.V., Rotterdam   Petrom SA, Bucharest  
Performance     10/21/2008       8/30/2012     EUR     309.4       418.0  
CB&I Lummus s.r.o.
  09G824087   ABN AMRO Bank, N.V., Rotterdam   Synthos PBR s.r.o., Kralupy,
Czech Republic   Advance     2/6/2009       7/30/2011     CZK     22,525.0      
1,193.8  
CB&I Lummus s.r.o.
  HTFZ22630   CSOB Ceskoslovenska Obchodini Banka   Spolek pro Chemickou V’yrobu
  Performance     6/11/2008       7/31/2010     CZK     813.7       43.1  
CB&I Lummus s.r.o.
  09G824086   ABN AMRO Bank, N.V., Rotterdam   Synthos PBR s.r.o., Kralupy,
Czech Republic   Performance     3/13/2009       12/30/2012     CZK     22,525.0
      1,193.8  
CB&I Lummus s.r.o.
  FRWAV70093400201   Commerzbank AG   Naftna Industrija Srbije   Advance    
10/27/2009       12/31/2012     EUR     14,408.1       19,465.3  
CB&I Lummus s.r.o.
  FRWAV70093380201   Commerzbank AG   Naftna Industrija Srbije   Performance    
10/27/2009       10/14/2014     EUR     6,003.4       8,110.6  
CB&I UK Limited
  715837053   Calyon Bank, New York   GNL Quintero S.A.   Retention     6/7/2007
      9/20/2010     USD     8,725.9       8,725.9  
CB&I UK Limited
  10847 AC 00001   De Nationale Borg   Portland Gas Storage Ltd.   Performance  
  11/20/2008       11/30/2010     GBP     267.5       406.2  
CB&I UK Limited
  10847 AC 00002   De Nationale Borg   HSBC - Agip Kazakhstan North Caspian
Operating Co. N.V.   Advance     2/12/2009       2/10/2011     GBP     750.0    
  1,138.8  
CB&I UK Limited
  10847 AC 00003   De Nationale Borg   Agip Kazakhstan North Caspian Operating
Co. N.V.   Retention     2/9/2009       2/10/2011     GBP     1,100.0      
1,670.2  
CB&I UK Limited
  779-02-0053968-I   Standard Chartered Bank, London   HM Customs and Excise  
VAT Deferment Bond     4/20/2005       12/30/2010     GBP     1,000.0      
1,518.4  
CB&I UK Limited
  10847 AC 00005   De Nationale Borg   Shell Development Kashagan B.V.  
Retention     3/15/2010       7/1/2012     GBP     2,100.0       3,188.6  
CB&I UK Limited
  AETEB/GTY/1069611/B   HSBC Bank, Middle East   Eni Tunisia B.V.   Tender    
3/22/2010       7/1/2010     USD     500.0       500.0  
CB&I UK Limited — Isle of Grain
  T401109   The Royal Bank of Scotland   National Grid Grain LNG Limited  
Performance     8/3/2006       11/27/2010     GBP     12,383.1       18,802.5  
CB&I UK Limited — Isle of Grain
  T403114   The Royal Bank of Scotland   National Grid Grain LNG Limited  
Retention     5/1/2008       2/10/2013     GBP     11,316.1       17,182.3  
CB&I UK Limited — South Hook
  10847 AA 00024   De Nationale Borg   South Hook LNG Terminal Company Ltd.  
Performance     10/16/2006       12/31/2011     GBP     8,896.7       13,508.8  
CB&I UK Limited — South Hook
  G832   Qatar National Bank SAQ   South Hook LNG Terminal Company Limited  
Performance     11/1/2004       12/31/2011     GBP     24,998.9       37,958.3  
CB&I UK Limited — South Hook
  G838   Qatar National Bank SAQ   South Hook LNG Terminal Company Limited  
Performance     1/14/2005       12/31/2011     GBP     16,796.0       25,503.0  
CB&I, Inc.
  9701   Abu Dhabi International Bank, Inc.   Yemen LNG Company Ltd.  
Performance     8/12/2007       9/26/2011     USD     7,295.2       7,295.2  
CB&I, Inc.
  S730463   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.  
Performance     6/22/2007       5/31/2010     USD     1,585.3       1,585.3  
CB&I, Inc.
  S730496   National Bank of Kuwait   Qatar Fertiliser Company S.A.Q.  
Performance     3/4/2009       8/27/2010     USD     1,585.3       1,585.3  
CBI Constructors FZE
  PPU/LA8838 / MEAE2AE07G401854   ABN AMRO Bank, N.V., Dubai   Jebel Ali Free
Zone Authority   Labor     7/26/2001       7/25/2010     AED     75.0       20.4
 
CBI Constructors Pty. Limited
  20095   HSBC Bank, Australia   ANZ Bank   Financial     12/24/2003      
6/30/2010     AUD     195.5       179.3  
CBI Constructors Pty. Limited
  21197   ANZ Australian-New Zealand Banking Group   Internal Revenue PNG  
Financial     10/21/1997       7/21/2010     PGK     32.2       12.0  
CBI Constructors Pty. Limited
  70134   HSBC Bank, Australia   RISC PTY Ltd.   Financial     8/30/2007      
9/1/2010     AUD     39.7       36.4  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CBI Constructors Pty. Limited
  70188   HSBC Bank, Australia   Woodside Burrup PTY Ltd.   Performance    
11/9/2007       4/30/2010     AUD     21,339.7       19,572.8  
CBI Constructors Pty. Limited
  70212   HSBC Bank, Australia   Woodside Energy Ltd.   Performance    
12/3/2007       8/31/2010     AUD     2,000.0       1,834.4  
CBI Constructors Pty. Limited
  80209   HSBC Bank, Australia   Woodside Energy Ltd.   Performance    
8/19/2008       7/31/2010     AUD     1,520.0       1,394.1  
CBI Constructors Pty. Limited
  80301   HSBC Bank, Australia   BP Australia Pty Ltd.   Performance    
12/11/2008       10/1/2010     AUD     389.3       357.1  
CBI Constructors Pty. Limited
  80304   HSBC Bank, Australia   BP Australia Pty Ltd.   Performance    
12/11/2008       4/10/2011     AUD     371.2       340.5  
CBI Constructors Pty. Limited
  3335992   ANZ Australian-New Zealand Banking Group   Shepparton Waterboard  
Performance     11/27/1992       7/27/2010     AUD     8.0       7.3  
CBI Constructors Pty. Limited
  29070196-A   ANZ Australian-New Zealand Banking Group   Collector of Customs
PNG   Financial     7/31/1996       7/31/2010     PGK     4.6       1.7  
CBI Constructors Pty. Limited
  90139   HSBC Bank, Australia   Cutmere Pty. Ltd.   Security     8/11/2009    
  2/28/2012     AUD     362.6       332.6  
CBI Constructors Pty. Limited
  90153   HSBC Bank, Australia   BP Australia Pty Ltd.   Performance    
8/24/2009       4/28/2010     AUD     233.6       214.3  
CBI Constructors Pty. Limited
  90154   HSBC Bank, Australia   BP Australia Pty Ltd.   Performance    
8/24/2009       4/27/2011     AUD     233.6       214.3  
CBI Constructors Pty. Limited
  90199   HSBC Bank, Australia   Epping Real Estate Pty Ltd.   Financial    
11/18/2009       3/31/2010     AUD     61.5       56.4  
CBI Constructors Pty. Limited
  90200   HSBC Bank, Australia   Saji Pty Ltd.   Financial     11/19/2009      
11/22/2019     AUD     600.0       550.3  
CBI Constructors Pty. Limited
  90215   HSBC Bank, Australia   Rio Tinto Aluminium Pty Ltd.   Performance    
12/1/2009       12/1/2010     AUD     6,371.0       5,843.5  
CBI Constructors Pty. Limited
  100046   HSBC Bank, Australia   Rio Tinto Aluminium Pty Ltd.   Performance    
3/16/2010       6/30/2011     AUD     133.7       122.6  
CBI Constructors S.A. (Proprietary) Limited
  M302406   Standard Bank   Department of Customs & Excise   Financial    
11/7/1995       12/31/2010     ZAR     2.5       0.3  
CBI Eastern Anstalt
  9493   Abu Dhabi International Bank, Inc.   Eastern Bechtel Co., Ltd  
Performance     3/3/2006       1/30/2011     USD     1,022.2       1,022.2  
CBI Eastern Anstalt
  9870   Abu Dhabi International Bank, Inc.   Abu Dhabi Oil Refining Company
(TAKREER)   Performance     10/23/2008       2/28/2014     USD     464.5      
464.5  
CBI Eastern Anstalt
  008302/0000/00 / MEAE2AE7G501853   ABN AMRO Bank, N.V., Dubai   Ministry of
Labour   Labor     7/15/2001       7/14/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  008330/0000/00 / MEAE2AE07G501851   ABN AMRO Bank, N.V., Dubai   Ministry of
Labour   Labor     7/24/2001       7/24/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  APG/GTY/064906/B   HSBC Bank, Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     USD     3,276.4       3,276.4  
CBI Eastern Anstalt
  APG/GTY/064907/B   HSBC Bank, Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     GBP     177.7       269.8  
CBI Eastern Anstalt
  APG/GTY/064908/B   HSBC Bank, Middle East   Qatar Shell GTL Limited   Advance
    11/14/2006       9/30/2010     EUR     656.9       887.4  
CBI Eastern Anstalt
  FNG GTY/0612013/B / GTE DOH 063537   HSBC Bank, Middle East   Qatar Shell GTL
Limited   Tax Retention Bond     11/30/2006       9/30/2010     USD     100.0  
    100.0  
CBI Eastern Anstalt
  FNG GTY/082992/B & FNG DOH 087032   HSBC Bank, Middle East   Chiyoda,
Snamprogetti & Co. W.L.L.   Tax Retention Bond     3/26/2008       7/26/2010    
USD     2,205.2       2,205.2  
CBI Eastern Anstalt
  FNG GTY/0958330B / FNG DOH 097017   HSBC Bank, Middle East   Qatar Shell GTL
Limited   Tax Retention Bond     1/29/2009       9/30/2010     USD     2,200.0  
    2,200.0  
CBI Eastern Anstalt
  G030505   Mashreq Bank   Ministry of Labour   Labor     9/11/2002      
9/10/2010     AED     15.0       4.1  
CBI Eastern Anstalt
  G031219   Mashreq Bank   Ministry of Labour   Labor     10/21/2002      
10/20/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G031797   Mashreq Bank   Ministry of Labour   Labor     12/1/2002      
12/1/2010     AED     51.0       13.9  
CBI Eastern Anstalt
  G032192   Mashreq Bank   Ministry of Labour   Labor     12/30/2002      
12/30/2010     AED     51.0       13.9  
CBI Eastern Anstalt
  G032738   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
2/3/2003       7/3/2010     AED     135.0       36.8  
CBI Eastern Anstalt
  G033066   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
2/24/2003       4/23/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  G033317   Mashreq Bank   Ministry of Labour & Social Affairs - Labor Sector  
Labor     3/10/2003       9/9/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G033588   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
3/25/2003       9/24/2010     AED     81.0       22.1  
CBI Eastern Anstalt
  G034082   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
4/22/2003       4/21/2010     AED     93.0       25.3  
CBI Eastern Anstalt
  G034167   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
4/27/2003       4/26/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G041536   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
8/8/2004       8/7/2010     AED     42.0       11.4  
CBI Eastern Anstalt
  G041830   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
8/23/2004       8/22/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G041943   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
8/29/2004       8/28/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G042249   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
9/15/2004       9/14/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G042480   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
9/27/2004       9/26/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G042598   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
10/4/2004       10/4/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G042845   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
10/19/2004       10/18/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G042846   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
10/19/2004       10/18/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G044076   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
1/6/2005       9/5/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G044192   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
1/15/2005       9/14/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G044292   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
1/18/2005       9/17/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G044485   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
2/1/2005       9/1/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G044693   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
2/13/2005       9/12/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G045098   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
3/9/2005       4/8/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G046934   Mashreq Bank   Ministry of Labour and Social Affairs-Labour Secto  
Labor     6/12/2005       9/11/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G047122   Mashreq Bank   Ministry of Labour and Social Affair   Labor    
6/25/2005       9/24/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G047228   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
6/28/2005       9/27/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G047498   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
7/11/2005       9/10/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G047848   Mashreq Bank   Ministry of Labour and Social Affairs-Labor Sector  
Labor     8/2/2005       8/1/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G047973   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
8/11/2005       8/10/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G048182   Mashreq Bank   Ministry of Labour and Social Affair - Labor Secto  
Labor     8/23/2005       8/22/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G048313   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
8/30/2005       8/29/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G048417   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
9/7/2005       9/6/2010     AED     3.0       0.8  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CBI Eastern Anstalt
  G048567   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
9/14/2005       9/13/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G048832   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
9/29/2005       9/28/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G048837   Mashreq Bank   Ministry of Economy and Plannning   Trade License
Guarantee     10/1/2005       10/1/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  G048838   Mashreq Bank   Ministry of Economy and Planning   Trade License
Guarantee     10/1/2005       10/1/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  G049068   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
10/15/2005       10/14/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G049815   Mashreq Bank   Ministry of Labour & Social Affairs - Labour Secto  
Labor     11/24/2005       11/23/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G049951   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
12/4/2005       12/3/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G049952   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
12/4/2005       12/3/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G050130   Mashreq Bank   Ministry of Labour and Social Affairs Labor Sector  
Labor     12/12/2005       12/11/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G050332   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
12/22/2005       12/21/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G050450   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Warranty     12/28/2005       12/28/2010     AED     500.0       136.1  
CBI Eastern Anstalt
  G050558   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     1/12/2006  
    8/11/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  G050929   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
1/31/2006       4/30/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G050944   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
2/2/2006       4/1/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G051180   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
2/15/2006       4/14/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G052435   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     4/19/2006       4/18/2010     AED     30.0       8.2  
CBI Eastern Anstalt
  G052967   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
5/15/2006       5/15/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G052990   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
5/15/2006       5/15/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G053316   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
6/3/2006       6/2/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G053537   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
6/14/2006       6/13/2010     AED     30.0       8.2  
CBI Eastern Anstalt
  G053539   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     6/14/2006  
    6/13/2010     AED     75.0       20.4  
CBI Eastern Anstalt
  G053611   Mashreq Bank   Ministry of Labour and Social Affairs   Labor    
6/18/2006       6/18/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  G053859   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
7/1/2006       7/1/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G054491   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
8/1/2006       7/31/2010     AED     15.0       4.1  
CBI Eastern Anstalt
  G054507   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
8/2/2006       8/1/2010     AED     21.0       5.7  
CBI Eastern Anstalt
  G054560   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
8/6/2006       8/5/2010     AED     33.0       9.0  
CBI Eastern Anstalt
  G055396   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
9/27/2006       9/26/2010     AED     63.0       17.2  
CBI Eastern Anstalt
  G055572   Mashreq Bank   Ministry of Labour & Social Affairs - Dubai   Labor  
  10/9/2006       10/8/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G055669   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
10/15/2006       10/14/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G055918   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
11/2/2006       11/1/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G056079   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
11/14/2006       11/13/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G056125   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
11/16/2006       11/15/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G056206   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
11/21/2006       11/20/2010     AED     12.0       3.3  
CBI Eastern Anstalt
  G056290   Mashreq Bank   Ministry of Labour & Social Affairs - Abu Dhabi  
Labor     11/26/2006       11/25/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G056617   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
12/17/2006       12/16/2010     AED     12.0       3.3  
CBI Eastern Anstalt
  G056624   Mashreq Bank   Ministry of Economy and Planning   Trade License    
12/18/2006       12/17/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  G056634   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
12/18/2006       12/17/2010     AED     21.0       5.7  
CBI Eastern Anstalt
  G056843   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
1/7/2007       9/6/2010     AED     12.0       3.3  
CBI Eastern Anstalt
  G057028   Mashreq Bank   Ministry of Laboiur & Social Affairs   Labor    
1/18/2007       9/17/2010     AED     27.0       7.4  
CBI Eastern Anstalt
  G057284   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
2/8/2007       9/7/2010     AED     87.0       23.7  
CBI Eastern Anstalt
  G057586   Mashreq Bank   Ministry of Labour & Social Affairs - Abu Dhabi  
Labor     2/28/2007       9/27/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G057587   Mashreq Bank   Ministry of Labour & Social Affairs - Dubai   Labor  
  2/28/2007       9/27/2010     AED     45.0       12.3  
CBI Eastern Anstalt
  G057765   Mashreq Bank   Ministry of Labour & Social Affairs - Ajman   Labor  
  3/13/2007       9/12/2010     AED     27.0       7.4  
CBI Eastern Anstalt
  G058307   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
4/17/2007       9/16/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G058364   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
4/19/2007       9/18/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G058411   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
4/23/2007       9/22/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  G058746   Mashreq Bank   Ministry of Labour & Social Affairs - Dubai   Labor  
  5/14/2007       9/13/2010     AED     27.0       7.4  
CBI Eastern Anstalt
  G058831   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/20/2007       9/19/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G058915   Mashreq Bank   Ministry of Labor & social Affairs - Dubai   Labor  
  5/24/2007       9/23/2010     AED     27.0       7.4  
CBI Eastern Anstalt
  G058916   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  5/24/2007       9/23/2010     AED     33.0       9.0  
CBI Eastern Anstalt
  G059084   Mashreq Bank   Ministry of Labor & social Affairs - Dubai   Labor  
  6/6/2007       6/5/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G059345   Mashreq Bank   Ministry of Labor & social Affairs - Dubai   Labor  
  6/24/2007       6/23/2010     AED     21.0       5.7  
CBI Eastern Anstalt
  G059346   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  6/24/2007       6/23/2010     AED     30.0       8.2  
CBI Eastern Anstalt
  G059409   Mashreq Bank   Ministry of Labor and Social Affairs - Ajman   Labor
    6/27/2007       6/26/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G059685   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/15/2007       7/14/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G059735   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/17/2007       7/16/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G059745   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  7/18/2007       7/17/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  G059746   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/18/2007       7/17/2010     AED     18.0       4.9  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CBI Eastern Anstalt
  G059770   Mashreq Bank   Jebel Ali FreeZone Authority   Labor     7/19/2007  
    7/18/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  G059922   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
7/29/2007       7/28/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G059959   Mashreq Bank   Ministry of Labour & Social Affairs   Labor    
8/1/2007       7/31/2010     AED     21.0       5.7  
CBI Eastern Anstalt
  G060582   Mashreq Bank   Ministry of Labor and Social Affairs   Labor    
9/20/2007       9/19/2010     AED     15.0       4.1  
CBI Eastern Anstalt
  G060655   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
9/26/2007       9/25/2010     AED     30.0       8.2  
CBI Eastern Anstalt
  G061034   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  10/30/2007       10/29/2010     AED     21.0       5.7  
CBI Eastern Anstalt
  G061383   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  11/26/2007       11/25/2010     AED     12.0       3.3  
CBI Eastern Anstalt
  G061434   Mashreq Bank   Star Energy Resources Ltd.   Advance     11/29/2007  
    8/28/2010     USD     438.5       438.5  
CBI Eastern Anstalt
  G061451   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  12/3/2007       12/2/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G061782-A   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
12/30/2007       12/29/2010     AED     18.0       4.9  
CBI Eastern Anstalt
  G061808   Mashreq Bank   Jebel Ali Free Zone Authority   Labor     1/3/2008  
    1/2/2011     AED     100.0       27.2  
CBI Eastern Anstalt
  G061826   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  1/6/2008       1/5/2011     AED     6.0       1.6  
CBI Eastern Anstalt
  G061907   Mashreq Bank   Ministry of Labour & Social Affairs - Ajman   Labor  
  1/15/2008       1/14/2011     AED     9.0       2.5  
CBI Eastern Anstalt
  G062224   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  2/7/2008       9/7/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G062312   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  2/14/2008       9/13/2010     AED     9.0       2.5  
CBI Eastern Anstalt
  G062384   Mashreq Bank   Ministry of Labor & Social Affairs - Ajman   Labor  
  2/19/2008       9/18/2010     AED     3.0       0.8  
CBI Eastern Anstalt
  G062558   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
3/3/2008       9/2/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G062726   Mashreq Bank   Ministry of Labor & Social Affairs   Labor    
3/12/2008       9/11/2010     AED     6.0       1.6  
CBI Eastern Anstalt
  G066639   Mashreq Bank   Enelpower S.P.A.   Advance     1/26/2009      
7/26/2010     EUR     273.2       369.1  
CBI Eastern Anstalt
  G066781   Mashreq Bank   Emirates General Petroleum Corporation (EMARAT)  
Performance     2/10/2009       6/6/2011     AED     8,502.6       2,315.0  
CBI Eastern Anstalt
  G066782   Mashreq Bank   Emirates General Petroleum Corporation (EMARAT)  
Advance     2/10/2009       7/22/2010     AED     8,502.6       2,315.0  
CBI Eastern Anstalt
  G974   Qatar National Bank SAQ, London   Snamprogetti S.p.A.   Advance    
5/8/2008       9/14/2011     USD     4,503.7       4,503.7  
CBI Eastern Anstalt
  G976   Qatar National Bank SAQ, London   Snamprogetti S.p.A.   Performance    
5/8/2008       10/28/2013     EUR     545.2       736.6  
CBI Eastern Anstalt
  G977   Qatar National Bank SAQ, London   Snamprogetti S.p.A.   Performance    
5/8/2008       10/28/2013     USD     7,150.0       7,150.0  
CBI Eastern Anstalt
  GCU/CG0704691   Standard Chartered Bank, Dubai   TR Offsites   Advance    
9/9/2007       7/9/2010     USD     6,495.0       6,495.0  
CBI Eastern Anstalt
  GCU/CG0704692   Standard Chartered Bank, Dubai   TR Offsites   Performance    
9/9/2007       8/31/2011     USD     4,330.0       4,330.0  
CBI Eastern Anstalt
  GT02/1999/0443 / DU1/CG9920443   Standard Chartered Bank, Dubai   Jebel Ali
Free Zone Authority   Labor     9/1/1999       9/30/2010     AED     100.0      
27.2  
CBI Eastern Anstalt
  GTE/GTY/01710312B / REB DOH 070250   HSBC Bank, Middle East   Qatar Shell GTL
Limited   Tax Retention Bond     1/22/2007       9/30/2010     USD     1,216.6  
    1,216.6  
CBI Eastern Anstalt
  LA12751 / MEAE2AE07G501847   ABN AMRO Bank, N.V., Dubai   Jebel Ali Free Zone
Authority   Labor     3/10/2005       9/9/2010     AED     50.0       13.6  
CBI Eastern Anstalt
  PEB/CCO/044089/B / PEB DOH 042531   HSBC Bank, Middle East   Qatar Fuel
(WOQOD)   Performance     11/24/2004       8/31/2010     QAR     2,000.0      
549.4  
CBI Eastern Anstalt
  PEB/CCO/061333/B / PEB DOH 061055   HSBC Bank, Middle East   Fluor Mideast
Limited   Performance     4/3/2006       8/16/2011     USD     7,699.4      
7,699.4  
CBI Eastern Anstalt
  PEB/CCO/510393/B   HSBC Bank, Middle East   Snamprogetti S.p.A.   Performance
    9/28/2005       3/3/2011     USD     7,000.0       7,000.0  
CBI Eastern Anstalt
  PEB/GTY/0611743/B   HSBC Bank, Middle East   Qatar Shell GTL Limited  
Performance     11/16/2006       9/30/2010     USD     38,930.3       38,930.3  
CBI Eastern Anstalt
  PEB/GTY/064693/B   HSBC Bank, Middle East   Eastern Bechtel Co. Ltd.  
Performance     10/31/2006       12/31/2010     USD     240.5       240.5  
CBI Eastern Anstalt
  PEB/GTY/084089/B   HSBC Bank, Middle East   Eastern Bechtel Co. Ltd. (EBCL)  
Performance     4/23/2008       4/30/2013     USD     39.3       39.3  
CBI Eastern Anstalt
  PPU/LA7801 / MEAE2AE07G501849   ABN AMRO Bank, N.V., Dubai   Jebel Ali Free
Zone Authority   Labor     2/27/2001       7/27/2010     AED     50.0       13.6
 
CBI Eastern Anstalt
  REB/GTY/080791/B / REB DOH 087011   HSBC Bank, Middle East   Qatar Shell GTL
Limited   Tax Retention Bond     1/29/2008       9/30/2010     USD     4,625.0  
    4,625.0  
CBI Eastern Anstalt
  9973   Abu Dhabi International Bank, Inc.   Kuwait Paraxylene Production
Company   Performance     6/8/2009       7/31/2010     USD     875.0       875.0
 
CBI Eastern Anstalt
  9972   Abu Dhabi International Bank, Inc.   Kuwait Paraxylene Production
Company   Performance     6/8/2009       7/30/2010     USD     875.0       875.0
 
CBI Eastern Anstalt
  FNG GTY/081780/B & FNG DOH 087024   HSBC Bank, Middle East   Linde AG   Tax
Bond     2/23/2008       7/23/2010     USD     141.4       141.4  
CBI Eastern Anstalt
  G067372   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
4/9/2009       9/8/2010     AED     24.0       6.5  
CBI Eastern Anstalt
  G067443   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
4/19/2009       9/18/2010     AED     27.0       7.4  
CBI Eastern Anstalt
  G067436   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
4/19/2009       9/18/2010     AED     30.0       8.2  
CBI Eastern Anstalt
  G067545   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
4/21/2009       9/20/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  G067817   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor     5/18/2009  
    9/17/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  G067857   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
5/21/2009       9/20/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  G067881   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
5/24/2009       9/23/2010     AED     90.0       24.5  
CBI Eastern Anstalt
  G068194   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
6/21/2009       9/20/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  G068236   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
6/23/2009       9/22/2010     AED     225.0       61.3  
CBI Eastern Anstalt
  G068235   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
6/23/2009       9/22/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  GCU/CG0902515   Standard Chartered Bank, Dubai   Cabinda Gulf Oil Company,
Ltd.   Performance     5/14/2009       12/31/2011     USD     2,699.3      
2,699.3  
CBI Eastern Anstalt
  DU1/CGY304132   Standard Chartered Bank, Dubai   CBI Thailand   Performance  
  9/11/2003       9/19/2010     THB     80,000.0       2,473.7  
CBI Eastern Anstalt
  DU1/CGY304018   Standard Chartered Bank, Dubai   Standard Chartered Bank
(Thai) PLC   Performance     9/4/2003       9/19/2010     USD     600.0      
600.0  
CBI Eastern Anstalt
  10001   Abu Dhabi International Bank, Inc.   Abu Dhabi Gas Industries Ltd.
(GASCO)   Advance     9/1/2009       8/28/2010     USD     52,680.4      
52,680.4  
CBI Eastern Anstalt
  10000   Abu Dhabi International Bank, Inc.   Abu Dhabi Gas Industries Ltd.
(GASCO)   Performance     9/1/2009       8/28/2010     USD     52,680.4      
52,680.4  
CBI Eastern Anstalt
  G068464   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
7/13/2009       9/12/2010     AED     150.0       40.8  
CBI Eastern Anstalt
  G068786   Mashreq Bank   Ministry of Labor - Abu Dhabi   Labor Guarantee    
8/10/2009       8/9/2010     AED     300.0       81.7  
CBI Eastern Anstalt
  AE/TEB/GTY/0966258/B   HSBC Bank, Middle East   Zakum Development Company
(ZADCO)   Tender Bond     11/17/2009       9/2/2010     USD     500.0      
500.0  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CBI Eastern Anstalt
  G069946   Mashreq Bank   Star Energy Resources Ltd.   Retention     12/20/2009
      1/20/2012     USD     771.2       771.2  
CBI Eastern Anstalt
  G069217   Mashreq Bank   Star Energy Resources Ltd.   Advance     10/8/2009  
    1/21/2011     USD     771.2       771.2  
CBI Eastern Anstalt
  G070330   Mashreq Bank   Abu Dhabi National Oil Company for Distribution  
Financial     2/14/2010       1/25/2011     AED     160.0       43.6  
CBI Eastern Anstalt — GES
  G057128   Mashreq Bank   Ministry of Economy and Planning   Financial    
1/28/2007       8/27/2010     AED     50.0       13.6  
CBI Montajes de Chile, Limitada — GNL Quintero
  715837056   Calyon Bank, New York   GNL Quintero S.A.   Retention     6/7/2007
      9/20/2010     USD     46,508.1       46,508.1  
CBI Overseas, LLC
  90142 / 92784   HSBC Bank, Australia   Invista (Singapore) Pte. Ltd.  
Warranty     8/24/2009       7/19/2010     USD     1,458.3       1,458.3  
CBI/ST Limited [CBI Thailand Ltd.]
  70228 / 74737   HSBC Bank, Australia   Star Petroleum Refining Company Limited
  Performance     12/19/2007       10/30/2010     THB     27,321.0       844.8  
CBI/ST Limited [CBI Thailand Ltd.]
  70229 / 74736   HSBC Bank, Australia   Star Petroleum Refining Company Limited
  Performance     12/19/2007       10/30/2010     USD     30.2       30.2  
Chicago Bridge & Iron Company (Illinois)
  EBI-PFG-0200344   Emirates Bank International   Saudi Arabian Oil Company  
Performance     2/19/2002       7/1/2010     USD     5,786.1       5,786.1  
Chicago Bridge & Iron Company N.V.
  731337018   Calyon Bank, New York   HSBC Bank USA, N.A.   Financial    
11/9/2007       3/28/2011     USD     4,361.0       4,361.0  
Chicago Bridge & Iron Company N.V.
  005637027   Calyon Bank, New York   Skandinaviska Enskilda Banken   Financial
    2/25/2010       12/30/2010     USD     5,325.4       5,325.4  
Lummus Novolen Technology GmbH
  FHGAV08077000200   Commerzbank AG   IVG, Frankfurt/M, Germany   Financial    
3/17/2008       3/31/2015     EUR     106.8       144.3  
Lummus Novolen Technology GmbH
  2004.010.814   ING Bank   China Petrochemical International Co. Ltd.   Advance
    11/25/2004       10/31/2010     USD     345.9       345.9  
Lummus Novolen Technology GmbH
  2006.008.086   ING Bank   National Petrochemical Industrial Company   Advance
    9/13/2006       7/30/2011     USD     2,833.0       2,833.0  
Lummus Novolen Technology GmbH
  2006.009.800   ING Bank   Shenhua Ningxia Coal Industry Group Ltd.  
Performance     11/2/2006       2/14/2013     USD     1,795.0       1,795.0  
Lummus Novolen Technology GmbH
  2006.009.804   ING Bank   Shenhua Ningxia Coal Industry Group Ltd.  
Performance     11/2/2006       2/15/2013     USD     1,673.0       1,673.0  
Lummus Novolen Technology GmbH
  2009.002.607   ING Bank   Brahmaputra Cracker and Polymer Limited  
Performance     4/10/2009       4/1/2010     EUR     320.0       432.3  
Lummus Novolen Technology GmbH
  2009.002.608   ING Bank   Brahmaputra Cracker and Polymer Limited  
Performance     4/10/2009       4/30/2014     EUR     240.0       324.2  
Lummus Technology Heat Transfer B.V.
  06G111609   ABN AMRO Bank, N.V., Rotterdam   Shell Eastern Petroleum (pte)
Ltd, Singapore   Performance     9/21/2006       5/30/2011     EUR     7,000.0  
    9,457.0  
Lummus Technology Heat Transfer B.V.
  07G113682   ABN AMRO Bank, N.V., Rotterdam   NEM bv, Leiden, The Netherlands  
Performance     2/8/2007       8/17/2011     EUR     860.9       1,163.1  
Lummus Technology Heat Transfer B.V.
  504BGA0700054   Deutsche Bank AG   Larsen & Toubro Ltd.   Performance    
1/22/2007       8/9/2011     EUR     282.0       381.0  
Lummus Technology Heat Transfer B.V.
  504BGA0700056   Deutsche Bank AG   Larsen & Toubro Ltd.   Performance    
1/22/2007       8/9/2011     EUR     2,473.0       3,341.0  
Lummus Technology Heat Transfer B.V.
  2009.000.557   ING Bank   OAO “Nizhnekamskneftekhim” NKNK, 4600008320 Supply  
Performance     2/5/2009       6/22/2011     EUR     2,850.0       3,850.4  
Lummus Technology Heat Transfer B.V.
  09G830385   ABN AMRO Bank, N.V., Rotterdam   Shell Nederland Raffinaderij B.V.
  Advance     9/16/2009       7/28/2010     EUR     242.0       326.9  
Lummus Technology Heat Transfer B.V.
  09G830386   ABN AMRO Bank, N.V., Rotterdam   Shell Nederland Raffinaderij B.V.
  Performance     9/17/2009       7/28/2013     EUR     242.0       326.9  
Lummus Technology Heat Transfer B.V.
  FRWAV70029860101   Commerzbank AG   Shell Nederland Chemie B.V.   Performance
    11/23/2007       11/11/2010     EUR     1,981.5       2,677.0  
Lummus Technology Heat Transfer B.V.
  10G831506   ABN AMRO Bank, N.V., Rotterdam   Shell Nederland Raffinaderij B.V.
  Payment     1/8/2010       6/28/2010     EUR     726.0       980.8  
Lummus Technology Heat Transfer B.V.
  10G831493   ABN AMRO Bank, N.V., Rotterdam   Brahmaputra Cracker and Polymer
Limited   Bid Proposal     1/9/2010       10/20/2010     USD     106.4      
106.4  
Lummus Technology Heat Transfer B.V.
  2009.007.959   ING Bank   Samsung Engineering Co. Ltd.   Maintenance    
2/12/2010       11/29/2011     USD     576.0       576.0  
Lummus Technology Heat Transfer B.V.
  10G832254   ABN AMRO Bank, N.V., Rotterdam   Technidas Reunidas Jubail
Refinery   Performance     3/30/2010       7/12/2011     EUR     1,544.4      
2,086.5  
Lummus Technology, Inc.
  730637048   Calyon Bank, New York   Chevron Corporation   Performance    
11/2/2007       2/7/2011     USD     450.0       450.0  
Lummus Technology, Inc.
  730637050   Calyon Bank, New York   Chevron Corporation   Performance    
11/2/2007       8/17/2011     USD     204.5       204.5  
Lummus Technology, Inc.
  55575609626   Skandinaviska Enskilda Banken   China Petrochemical
International Co., Ltd.   Performance     11/16/2004       10/31/2010     USD  
  400.5       400.5  
Lummus Technology, Inc.
  55575609634   Skandinaviska Enskilda Banken   China Petrochemical
International Co., Ltd.   Performance     11/16/2004       10/31/2010     USD  
  82.2       82.2  
Lummus Technology, Inc.
  55575635678   Skandinaviska Enskilda Banken   PT Pertamina (PERSERO)  
Performance     1/23/2007       4/25/2014     USD     242.5       242.5  
Lummus Technology, Inc.
  55575635686   Skandinaviska Enskilda Banken   PT Pertamina (PERSERO)  
Performance     1/23/2007       4/25/2014     USD     275.0       275.0  
Lummus Technology, Inc.
  55575638820   Skandinaviska Enskilda Banken   CPC Corporation   Performance  
  4/16/2007       3/27/2013     USD     1,342.0       1,342.0  
Lummus Technology, Inc.
  55575640086   Skandinaviska Enskilda Banken   Kuwait National Petroleum
Company (K.S.C.)   Performance     5/25/2007       11/30/2014     KWD     281.9
      976.5  
Lummus Technology, Inc.
  55575643492   Skandinaviska Enskilda Banken   Nefjtanaya Compania Rosneft Inn
  Performance     7/30/2007       7/30/2011     USD     105.0       105.0  
Lummus Technology, Inc.
  55575644901   Skandinaviska Enskilda Banken   Shanghai SECCO Petrochemical
Company Ltd.   Performance     9/13/2007       10/31/2010     USD     795.0    
  795.0  
Lummus Technology, Inc.
  55575648990   Skandinaviska Enskilda Banken   (blank)   Performance    
12/11/2007       4/12/2012     USD     1,104.5       1,104.5  
Lummus Technology, Inc.
  777-52-0067696-L   Standard Chartered Bank, New York   Shanghai SECCO
Petrochemical Company Ltd.   Performance     8/28/2008       12/31/2011     USD
    945.0       945.0  
Lummus Technology, Inc.
  777-52-0073590-L   Standard Chartered Bank, New York   IRPC Public Company
Limited   Performance     3/12/2009       7/11/2011     USD     385.0      
385.0  
Lummus Technology, Inc.
  9963   Abu Dhabi International Bank, Inc.   Kuwait National Petroleum Company
(K.S.C.)   Performance     5/20/2009       12/14/2014     KWD     281.9      
976.5  
Lummus Technology, Inc.
  AEPEBGTY0960816B   HSBC Bank, Middle East   Sidi Kerir Petrochemicals Co.
(SIDPEC)   Performance     5/18/2009       12/31/2012     USD     1,700.0      
1,700.0  
Lummus Technology, Inc.
  AEAPGGTY0962956B   HSBC Bank, Middle East   Sidi Kerir Petrochemicals Co.
(SIDPEC)   Advance     7/13/2009       4/13/2010     USD     446.3       446.3  
Lummus Technology, Inc.
  AEAPGGTY0962957B   HSBC Bank, Middle East   Sidi Kerir Petrochemicals Co.
(SIDPEC)   Advance     7/13/2009       4/13/2010     EUR     115.5       156.0  
Lummus Technology, Inc.
  AEPEBGTY0962962B   HSBC Bank, Middle East   Sidi Kerir Petrochemicals Co.
(SIDPEC)   Performance     7/13/2009       12/31/2013     USD     212.5      
212.5  
Lummus Technology, Inc.
  AEPEBGTY0962961B   HSBC Bank, Middle East   Sidi Kerir Petrochemicals Co.
(SIDPEC)   Performance     7/13/2009       12/31/2013     EUR     357.5      
483.0  
Lummus Technology, Inc.
  AETEBGTY0965616B / 095195   HSBC Bank, Middle East   Gulf of Suez Petroleum
Company (GUPCO)   Tender     10/25/2009       4/1/2010     USD     11.0      
11.0  
Lummus Technology, Inc.
  HOU/S/06272   Riyad Bank, Houston   Direct Reduction Iron Company, Ltd.  
Advance     12/23/2009       7/30/2010     USD     988.0       988.0  
Lummus Technology, Inc.
  AETEBGTY1068889B / TEB BAF 100229   HSBC Bank, Middle East   Oman Refineries
and Petrochemicals Company   Tender     3/3/2010       6/6/2010     OMR     13.5
      35.1  
Lummus Technology, Inc.
  AEAPGGTY1068810B / GTEALX100158   HSBC Bank, Middle East   Sidi Kerir
Petrochemicals Co. (SIDPEC)   Advance     2/23/2010       12/31/2011     USD    
165.0       165.0  
Lummus Technology, Inc.
  AEPEBGTY1068808B / GTEALX100159   HSBC Bank, Middle East   Sidi Kerir
Petrochemicals Co. (SIDPEC)   Performance     2/23/2010       12/31/2013     USD
    82.5       82.5  
Lummus Technology, Inc.
  09G830644   ABN AMRO Bank, N.V., Rotterdam   Haldia Petrochemicals  
Performance     3/30/2010       6/6/2010     EUR     562.0       759.2  
Lummus Technology, Inc. — Heat Transfer Division
  504BGA0801187   Deutsche Bank AG   JGC Corporation   Performance     9/18/2008
      12/14/2012     USD     14,576.8       14,576.8  
Netherlands Operating Company, B.V.
  09G823909   ABN AMRO Bank, N.V., Rotterdam   Nagarjuna Oil Corporation Limited
(NOCL)   Advance     1/21/2009       8/30/2011     EUR     393.0       530.9  
Netherlands Operating Company, B.V.
  09G824798   ABN AMRO Bank, N.V., Rotterdam   Nagarjuna Oil Corporation Limited
(NOCL)   Advance     5/7/2009       5/30/2013     EUR     450.0       608.0  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
Oasis Supply Company Anstalt
  PEB/GTY/0752152/B   HSBC Bank, Middle East   Hyundai Engineering &
Construction Co. Ltd.   Performance     5/10/2007       4/18/2010     USD    
978.0       978.0  
Oasis Supply Company Anstalt
  GCU/CG0904800   Standard Chartered Bank, Dubai   Outotec GmbH   Warranty    
8/20/2009       8/1/2011     USD     530.7       530.7  
Pacific Rim Material Supply Company, Ltd.
  80010   HSBC Bank, Australia   Star Petroleum Refining Company   Performance  
  1/11/2008       10/30/2010     USD     331.3       331.3  
Pacific Rim Material Supply Company, Ltd. — Fujian
  10847 AA 00022   De Nationale Borg   Emmanuel Cotessat-Societe D’Advocats  
Tax Guarantee     11/16/2005       7/15/2010     EUR     50.0       67.6  
Pacific Rim Material Supply Company, Ltd. — Fujian
  DU1/CG0505797   Standard Chartered Bank, Dubai   CNOOC Fujian LNG Co. Ltd.  
Performance     12/19/2005       12/19/2012     USD     6,850.0       6,850.0  
Pacific Rim Material Supply Company, Ltd. — Fujian
  PEBPTH050060   HSBC Bank, Australia   CNOOC Fujian LNG Co. Ltd.   Performance
    6/10/2005       9/17/2010     USD     5,012.7       5,012.7  
Southern Tropic Material Supply Company, Ltd.
  715837055   Calyon Bank, New York   GNL Quintero S.A.   Retention     6/7/2007
      9/20/2010     USD     33,418.0       33,418.0  
 
                                                 
Bi-Lat Utilization
                                                719,094.9  
 
                                                         
CBI Peruana, SAC
  302638-2   JPMorgan Chase Bank, N.A.   Peru LNG S.R.L.   (blank)     1/2/2007
      10/14/2011     USD     50,000.0       50,000.0  
CBI Peruana, SAC
  3086074   Bank of America, N.A.   Peru LNG S.R.L.   Performance     12/29/2006
      10/14/2011     USD     81,250.0       81,250.0  
CBI Peruana, SAC
  302638-1   JPMorgan Chase Bank, N.A.   Peru LNG S.R.L.   Performance    
1/2/2007       10/14/2011     USD     18,750.0       18,750.0  
CB&I, Inc.
  256940   JPMorgan Chase Bank, N.A.   Golden Pass LNG Terminal L.P.  
Performance     11/6/2006       7/13/2012     USD     18,572.1       18,572.1  
CB&I, Inc.
  3083786   Bank of America, N.A.   Golden Pass LNG Terminal L.P.   Performance
    8/18/2006       3/17/2012     USD     73,899.0       73,899.0  
CB&I, Inc.
  3083788   Bank of America, N.A.   Golden Pass LNG Terminal L.P.   Performance
    8/18/2006       7/13/2012     USD     26,101.0       26,101.0  
Chicago Bridge & Iron Company (Delaware)
  SLT321426   JPMorgan Chase Bank, N.A.   JPMorgan Chase Bank, N.A.   Financial
    5/29/2001       8/31/2010     USD     2,000.0       2,000.0  
Chicago Bridge & Iron Company (Delaware)
  SLT751064   JPMorgan Chase Bank, N.A.   Continental Casualty Company  
Financial     2/1/2003       2/1/2011     USD     3,030.0       3,030.0  
Chicago Bridge & Iron Company N.V.
  286175   JPMorgan Chase Bank, N.A.   Zurich American Insurance Company  
Financial     12/27/2006       10/24/2011     USD     915.0       915.0  
 
                                                 
Credit-Linked Utilization
                                                274,517.1  
 
                                                         
Arabian CBI Ltd.
  533636030   Calyon Bank, New York   Samsung Saudi Arabia, Ltd.   Performance  
  12/2/2005       4/3/2010     SAR     5,268.8       1,404.9  
Catalytic Distillation Technologies
  537709   JPMorgan Chase Bank, N.A.   Refineria de Cartagena, S.A.  
Performance     8/7/2008       4/28/2010     USD     383.6       383.6  
Catalytic Distillation Technologies
  91905431   BNP Paribas, San Francisco   Petroquimica Morelos, S.A. de C.V.  
Performance     11/19/2008       8/31/2010     USD     117.5       117.5  
CB&I UK Limited
  323904   JPMorgan Chase Bank, N.A.   GNL Quintero, S.A.   Performance    
4/17/2007       9/20/2010     USD     8,725.9       8,725.9  
CB&I, Inc.
  338560   JPMorgan Chase Bank, N.A.   Southern LNG, Inc.   Performance    
6/27/2007       8/9/2013     USD     19,608.3       19,608.3  
CB&I, Inc.
  538322   JPMorgan Chase Bank, N.A.   SK Energy Co., Ltd.   Performance    
12/16/2008       4/21/2010     USD     54.4       54.4  
CB&I, Inc.
  538418   JPMorgan Chase Bank, N.A.   Marathon Petroleum Company, LLC  
Retention     12/22/2008       3/31/2010     USD     746.3       746.3  
CB&I, Inc.
  539063   JPMorgan Chase Bank, N.A.   Flint Hills Resources, L.P.   Retention  
  2/13/2009       2/1/2011     USD     9,100.0       9,100.0  
CB&I, Inc.
  SLT410872   JPMorgan Chase Bank, N.A.   Dominion Cove Point LNG, L.P.  
Performance     1/5/2005       4/30/2010     USD     24,107.5       24,107.5  
CB&I, Inc.
  522875   JPMorgan Chase Bank, N.A.   ConocoPhillips Company   Performance    
9/23/2009       3/31/2011     USD     4,154.3       4,154.3  
CB&I, Inc.
  538976   JPMorgan Chase Bank, N.A.   Chevron Products Company   Performance  
  2/17/2009       8/1/2011     USD     1,000.0       1,000.0  
CB&I, Inc.
  S30654T   Compass Bank, N.A.   Pluspetrol Peru Corporation, S.A.   Advance    
12/10/2009       12/10/2010     USD     16,500.0       16,500.0  
CB&I, Inc.
  523508   JPMorgan Chase Bank, N.A.   GS Caltex Corporation   Retention    
1/7/2010       6/30/2011     USD     591.4       591.4  
CB&I, Inc.
  523509   JPMorgan Chase Bank, N.A.   GS Caltex Corporation   Retention    
1/7/2010       6/30/2011     USD     574.0       574.0  
CB&I, Inc.
  523510   JPMorgan Chase Bank, N.A.   GS Caltex Corporation   Retention    
1/7/2010       1/31/2011     USD     574.0       574.0  
CB&I, Inc.
  523751   JPMorgan Chase Bank, N.A.   WRB Refining LLC   Performance    
2/19/2010       3/15/2011     USD     10,295.4       10,295.4  
CB&I, Inc.
  523850   JPMorgan Chase Bank, N.A.   WRB Refining LLC   Performance    
2/19/2010       8/31/2011     USD     888.7       888.7  
CB&I, Inc.
  523851   JPMorgan Chase Bank, N.A.   Daelim Industrial Co. Ltd.   Performance
    3/25/2010       5/31/2011     USD     202.8       202.8  
CBI Americas Ltd.
  284899   JPMorgan Chase Bank, N.A.   Refineria de Cartagena, S.A.  
Performance     1/7/2008       5/31/2010     USD     8,000.0       8,000.0  
CBI Americas Ltd.
  3086807   Bank of America, N.A.   Petroleum Company of Trinidad and Tobago
Limited   Performance     2/16/2007       1/15/2011     USD     1,600.0      
1,600.0  
CBI Americas Ltd.
  522874   JPMorgan Chase Bank, N.A.   Petroterminal de Panama, S.A.  
Performance     9/29/2009       9/30/2011     USD     21,892.5       21,892.5  
CBI Americas Ltd.
  91912497   BNP Paribas, San Francisco   Bariven S.A. c/o PDVSA Services, B.V.
  Performance     1/14/2010       3/31/2010     USD     1,284.6       1,284.6  
CBI Americas Ltd.
  523542   JPMorgan Chase Bank, N.A.   Refineria Texaco de Honduras  
Performance     1/8/2010       5/31/2010     USD     81.9       81.9  
CBI Company, Ltd.
  91909231   BNP Paribas, San Francisco   Pueblo Viejo Dominicana Corporation  
Performance     7/10/2009       5/1/2010     USD     44.0       44.0  
CBI Constructors Pty. Limited
  91910522   BNP Paribas, San Francisco   Chevron Australia Pty. Ltd.  
Retention     9/28/2009       9/29/2010     AUD     64,814.2       59,447.6  
CBI Constructors Pty. Limited-Ecuador Branch
  3098867   Bank of America, N.A.   Flota Petrolera Ecuatoriana (FLOPEC)  
Performance     3/12/2009       3/11/2011     USD     2,487.5       2,487.5  
CBI Constructors Pty. Limited-Ecuador Branch
  3098909   Bank of America, N.A.   Flota Petrolera Ecuatoriana (FLOPEC)  
Performance     4/16/2009       11/30/2010     USD     12,087.1       12,087.1  
CBI Montajes de Chile, Limitada — GNL Quintero
  323907   JPMorgan Chase Bank, N.A.   GNL Quintero, S.A.   Performance    
4/17/2007       9/20/2010     USD     46,508.1       46,508.1  
CBI Montajes de Chile, Limitada — GNL Quintero
  S29873T   Compass Bank, N.A.   Abastecedora de Combustible, S.A.   Performance
    12/17/2008       3/28/2011     UF     6.2       248.2  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30706T   Compass Bank, N.A.   Compania de Petroleos de Chile   Advance    
1/27/2010       8/3/2010     UF     4.8       190.6  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30708T   Compass Bank, N.A.   Compania de Petroleos de Chile   Advance    
1/26/2010       1/3/2011     UF     2.4       95.3  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30709T   Compass Bank, N.A.   Compania de Petroleos de Chile   Advance    
1/26/2010       2/20/2011     UF     8.1       322.9  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30713T   Compass Bank, N.A.   Compania de Petroleos de Chile   Advance    
1/26/2010       9/20/2010     UF     16.2       645.9  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30732T   Compass Bank, N.A.   Empresa Constructora Belfi, S.A.   Advance    
2/10/2010       2/20/2011     UF     21.2       846.2  
CBI Montajes de Chile, Limitada — GNL Quintero
  S30733T   Compass Bank, N.A.   Empresa Constructora Belfi, S.A.   Advance    
2/10/2010       2/20/2011     UF     13.2       526.7  
CBI Services, Inc.
  578919   JPMorgan Chase Bank, N.A.   Shaw Constructors, Inc.   Advance    
6/24/2008       4/30/2010     USD     1,913.9       1,913.9  

 

 



--------------------------------------------------------------------------------



 



                                                                               
              Value in                                                 Currency
of         Entity Name   LC Number   Issued By   Beneficiary   Purpose  
Effective Date     Expiry Date     CCY   Issue     Value in USD  
CBI Services, Inc.
  537891   JPMorgan Chase Bank, N.A.   Duke Energy Indiana, Inc.   Performance  
  6/11/2009       6/30/2011     USD     900.0       900.0  
CBI Services, Inc.
  523047   JPMorgan Chase Bank, N.A.   UGI LNG, Inc.   Performance    
10/21/2009       4/19/2011     USD     22,000.0       22,000.0  
Chicago Bridge & Iron Company (Delaware)
  DTNLFS600248   ING Bank   Staatsolie Maatschappij Suriname N.V.   Bid    
2/11/2010       6/23/2010     USD     10,000.0       10,000.0  
Chicago Bridge & Iron Company N.V.
  SLT750105   JPMorgan Chase Bank, N.A.   National Union Fire Insurance Co. of
Pittsburgh, PA   Financial     10/22/2001       1/31/2011     USD     4,436.8  
    4,436.8  
Chicago Bridge Uruguay S.A.
  S29089T   Compass Bank, N.A.   Administracion Nacional de Combustibles,
Alcohol   Performance     6/18/2008       2/15/2011     USD     823.0      
823.0  
Constructora C.B.I. Limitada
  255306   JPMorgan Chase Bank, N.A.   Ingeneria y Construccion SIGDO Koppers
S.A.   Performance     11/21/2007       10/5/2011     USD     150.0       150.0
 
CSA Trading Company Ltd.
  538323   JPMorgan Chase Bank, N.A.   Petroterminal de Panama, S.A.  
Performance     11/14/2008       7/15/2010     USD     6,326.3       6,326.3  
CSA Trading Company Ltd.
  3086808   Bank of America, N.A.   Petroleum Company of Trinidad and Tobago
Limited   Performance     2/16/2007       1/15/2011     USD     4,900.0      
4,900.0  
CSA Trading Company Ltd.
  91911955   BNP Paribas, San Francisco   Pueblo Viejo Dominicana Corporation  
Performance     12/18/2009       12/15/2010     USD     88.0       88.0  
CSA Trading Company Ltd.
  S30714T   Compass Bank, N.A.   Empresa Constructora Belfi, S.A.   Advance    
1/26/2010       10/7/2010     USD     3,021.1       3,021.1  
Horton CBI, Limited
  578867   JPMorgan Chase Bank, N.A.   Terasen Gas, Inc.   Retention    
4/25/2008       2/1/2011     CAD     9,181.9       9,043.5  
Horton CBI, Limited
  578918   JPMorgan Chase Bank, N.A.   Sturgeon County   Performance    
5/13/2008       7/1/2010     CAD     229.8       226.3  
Horton CBI, Limited
  649901   JPMorgan Chase Bank, N.A.   Bear Head LNG c/o Anadarko Petroleum Corp
  Performance     8/29/2005       8/29/2010     USD     1,518.9       1,518.9  
Horton CBI, Limited
  523305   JPMorgan Chase Bank, N.A.   Imperial Oil Resources Ventures Limited  
Performance     1/15/2010       4/30/2010     CAD     6,422.0       6,325.2  
Howe-Baker Engineers, Ltd.
  253550   JPMorgan Chase Bank, N.A.   Cabinda Gulf Oil Company, Ltd.  
Performance     4/10/2006       12/1/2010     USD     32,469.5       32,469.5  
Lummus Novolen Technology GmbH
  538419   JPMorgan Chase Bank, N.A.   Petrochina International Co., Ltd.  
Performance     12/19/2008       8/15/2010     USD     97.5       97.5  
Lummus Novolen Technology GmbH
  91902181   BNP Paribas, San Francisco   Guru Gobind Singh Refinery, India  
Performance     5/23/2008       10/6/2011     EUR     683.0       922.7  
Lummus Novolen Technology GmbH
  91912121   BNP Paribas, San Francisco   Engineers of India Limited  
Performance     12/23/2009       3/19/2011     EUR     438.0       591.7  
Lummus Technology, Inc.
  537710   JPMorgan Chase Bank, N.A.   Refineria de Cartagena, S.A.  
Performance     8/7/2008       9/1/2010     USD     757.5       757.5  
Lummus Technology, Inc.
  577749   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     1/14/2008       9/13/2010     USD     378.0       378.0  
Lummus Technology, Inc.
  577792   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     1/14/2008       9/13/2010     USD     303.0       303.0  
Lummus Technology, Inc.
  578866   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     4/28/2008       12/30/2010     USD     1,092.0       1,092.0  
Lummus Technology, Inc.
  91901292   BNP Paribas, San Francisco   Guru Gobind Singh Refinery, India  
Performance     3/5/2008       9/1/2011     USD     606.0       606.0  
Lummus Technology, Inc.
  91903105   BNP Paribas, San Francisco   Mangalore Refinery and Petrochemical
Ltd   Performance     7/2/2008       10/6/2011     USD     385.1       385.1  
Lummus Technology, Inc.
  91904072   BNP Paribas, San Francisco   PEMEX Refinacion   Performance    
9/4/2008       8/31/2010     USD     159.5       159.5  
Lummus Technology, Inc.
  537711   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     6/19/2009       12/9/2010     USD     619.0       619.0  
Lummus Technology, Inc.
  91909336   BNP Paribas, San Francisco   Brahmaputra Cracker and Polymer
Limited   Performance     7/17/2009       6/21/2010     USD     670.0      
670.0  
Lummus Technology, Inc.
  91909335   BNP Paribas, San Francisco   Brahmaputra Cracker and Polymer
Limited   Performance     7/17/2009       6/26/2010     EUR     218.9      
295.7  
Lummus Technology, Inc.
  91909337   BNP Paribas, San Francisco   Brahmaputra Cracker and Polymer
Limited   Performance     7/17/2009       6/14/2011     USD     252.5      
252.5  
Lummus Technology, Inc.
  522184   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Warranty     7/17/2009       12/9/2010     USD     654.3       654.3  
Lummus Technology, Inc.
  522625   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     8/21/2009       1/18/2011     USD     16.7       16.7  
Lummus Technology, Inc.
  522656   JPMorgan Chase Bank, N.A.   Shanghai SECCO Petrochemical Company Ltd.
  Performance     8/21/2009       1/18/2011     USD     16.7       16.7  
Lummus Technology, Inc.
  523214   JPMorgan Chase Bank, N.A.   PTT Chemical Public Company Limited  
Performance     11/20/2009       8/19/2011     USD     644.0       644.0  
Lummus Technology, Inc.
  523215   JPMorgan Chase Bank, N.A.   PTT Chemical Public Company Limited  
Performance     11/20/2009       8/19/2011     USD     1,095.0       1,095.0  
Lummus Technology, Inc.
  523304   JPMorgan Chase Bank, N.A.   China National Chemical Construction
Shaanxi Import & Export Company   Performance     12/23/2009       1/3/2011    
USD     763.5       763.5  
Lummus Technology, Inc.
  523511   JPMorgan Chase Bank, N.A.   Jilin Chemical Industries Import and
Export Company   Performance     1/22/2010       10/29/2010     USD     914.5  
    914.5  
Lummus Technology, Inc.
  523750   JPMorgan Chase Bank, N.A.   CNPC Materials Company   Performance    
2/4/2010       11/1/2010     USD     444.1       444.1  
Lummus Technology, Inc. — Heat Transfer Division
  522657   JPMorgan Chase Bank, N.A.   CTCI Corporation   Advance     9/10/2009
      7/15/2011     USD     4,270.0       4,270.0  
Lummus Technology, Inc. — Heat Transfer Division
  523543   JPMorgan Chase Bank, N.A.   Samsung Total Petrochemicals Co. Ltd.  
Performance     2/2/2010       2/9/2011     USD     119.0       119.0  
Oceanic Contractors, Inc.
  91913099   BNP Paribas, San Francisco   Pluspetrol Peru Corporation, S.A.  
Performance     2/19/2010       2/23/2011     USD     45.0       45.0  
Southern Tropic Material Supply Company, Ltd.
  323901   JPMorgan Chase Bank, N.A.   GNL Quintero, S.A.   Performance    
4/17/2007       9/20/2010     USD     33,418.0       33,418.0  
Woodlands International Insurance Company Limited
  246955   JPMorgan Chase Bank, N.A.   Zurich American Insurance Company  
Financial     3/22/2006       3/31/2010     USD     23,100.0       23,100.0  
 
                                                432,111.8  
 
                                                   
Foreign Currency Adjustment
                                                2,434.0  
 
                                                 
Revolver Utilization
                                                434,545.8  
 
                                                   
Total Utilization
                                                1,428,157.8  
 
                                                 

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.4 — Permitted Existing Contingent Obligations
Consolidated Surety Bonds
As of March 31, 2010

                                      CBI COMPANY   BOND NUMBER   BENEFICIARY  
PURPOSE   ISSUE DATE     EXPIRY DATE     VALUE IN USD  
CB&I CONSTRUCTORS, INC.
  58660871   BOARD OF WATER COMMISSIONERS FOR THE   Performance & Payment  
22-Dec-08   15-Feb-11     9,835,000  
CB&I CONSTRUCTORS, INC.
  58663553   TANGIPAHOA WATER DISTRICT   Performance & Payment   01-May-09  
01-Apr-10     1,189,000  
CB&I CONSTRUCTORS, INC.
  58633479   STATE OF WYOMING   Wage & Welfare   03-Apr-09   03-Apr-10    
16,000  
CB&I CONSTRUCTORS, INC.
  CMS226330   CALVERT COUNTY DEPARTMENT OF PUBLIC   License & Permit   17-Apr-09
  17-Apr-10     136,802  
CB&I CONSTRUCTORS, INC.
  58660882   CITY OF MIDWEST CITY   Performance & Payment   20-Feb-09  
20-Apr-10     1,073,330  
CB&I CONSTRUCTORS, INC.
  CMS242762   STATE OF MISSISSIPPI   License & Permit   22-Apr-09   22-Apr-10  
  147,595  
CB&I CONSTRUCTORS, INC.
  CMS242763   STATE OF MISSISSIPPI   License & Permit   22-Apr-09   22-Apr-10  
  257,880  
CB&I CONSTRUCTORS, INC.
  K07443936   STATE OF NEVADA   License & Permit   22-Apr-09   22-Apr-10    
20,000  
CB&I CONSTRUCTORS, INC.
  141202   CITY OF AMES   Performance & Payment   04-Jan-10   01-May-10    
53,000  
CB&I CONSTRUCTORS, INC.
  82161482   CENTERPOINT GARDEN CITY, LLC   Performance & Payment   15-Jul-09  
01-May-10     1,064,927  
CB&I CONSTRUCTORS, INC.
  CMS242765   WAYNE COUNTY DEPARTMENT OF   License & Permit   08-May-09  
08-May-10     1,500  
CB&I CONSTRUCTORS, INC.
  K07443985   ROAD COMMISSION FOR OAKLAND COUNTY   License & Permit   24-May-09
  24-May-10     2,000  
CB&I CONSTRUCTORS, INC.
  58660889   CITY OF MCCOMB, MS   Performance & Payment   25-Mar-09   25-May-10
    1,813,000  
CB&I CONSTRUCTORS, INC.
  CMS226331   CALVERT COUNTY DEPARTMENT OF PUBLIC   License & Permit   01-Jun-09
  01-Jun-10     102,175  
CB&I CONSTRUCTORS, INC.
  58665760   CITY OF CAMERON   Performance & Payment   12-Aug-09   01-Jun-10    
1,246,000  
CB&I CONSTRUCTORS, INC.
  141151   CITY OF WAMEGO   Performance & Payment   22-Sep-09   10-Jun-10    
917,000  
CB&I CONSTRUCTORS, INC.
  K08232714   COTUIT WATER DEPARTMENT   Performance & Payment   01-Dec-08  
30-Jun-10     1,635,500  
CB&I CONSTRUCTORS, INC.
  K08031149   STATE OF NEW MEXICO   License & Permit   01-Jul-09   01-Jul-10    
10,000  
CB&I CONSTRUCTORS, INC.
  K08233159   CITY OF NACOGDOCHES, TX   Performance & Payment   05-May-09  
14-Jul-10     1,233,000  
CB&I CONSTRUCTORS, INC.
  82138259   KING GEORGE COUNTY SERVICE AUTHORITY   Performance & Payment  
15-May-08   15-Jul-10     1,488,000  
CB&I CONSTRUCTORS, INC.
  K08233251   CITY OF MARYSVILLE, KANSAS   Performance & Payment   15-May-09  
15-Jul-10     1,009,000  
CB&I CONSTRUCTORS, INC.
  K08031186   CITY OF GONZALES, LA   License & Permit   18-Jul-09   18-Jul-10  
  5,000  
CB&I CONSTRUCTORS, INC.
  K08031216   STATE OF LOUISIANA   License & Permit   28-Jul-09   28-Jul-10    
116,950  
CB&I CONSTRUCTORS, INC.
  58656313   MARSHALLTOWN WATER WORKS   Performance & Payment   31-Oct-08  
31-Jul-10     1,259,000  
CB&I CONSTRUCTORS, INC.
  58663552   HAMMOND WATER DISTRICT   Performance & Payment   01-Jun-09  
01-Aug-10     1,971,000  
CB&I CONSTRUCTORS, INC.
  58663576   DIRECTOR OF FINANCE, HOWARD COUNTY, MD   Performance & Payment  
01-Aug-09   01-Aug-10     1,723,660  
CB&I CONSTRUCTORS, INC.
  82154883   VILLAGE OF OSWEGO   Performance & Payment   01-Apr-09   01-Aug-10  
  2,769,000  
CB&I CONSTRUCTORS, INC.
  58618537   CITY OF AUBURN, ALABAMA   License & Permit   04-Aug-09   04-Aug-10
    5,000  
CB&I CONSTRUCTORS, INC.
  58663554   MARSHFIELD UTILITIES   Performance & Payment   15-Jun-09  
15-Aug-10     1,341,000  
CB&I CONSTRUCTORS, INC.
  K07445076   STATE OF MISSISSIPPI   License & Permit   17-Aug-09   17-Aug-10  
  43,645  
CB&I CONSTRUCTORS, INC.
  81558756   JACOBS ENGINEERING AS AGENT FOR FLINT   Payment   23-Aug-09  
23-Aug-10     264,008  
CB&I CONSTRUCTORS, INC.
  82154836   CITY OF ST. JOSEPH   Performance & Payment   01-Sep-08   26-Aug-10
    2,867,000  
CB&I CONSTRUCTORS, INC.
  58663575   GREENVILLE SANITARY DISTRICT   Performance & Payment   30-Jun-09  
30-Aug-10     1,810,000  
CB&I CONSTRUCTORS, INC.
  58663561   CITY OF HIGH POINT   Performance & Payment   30-Jun-09   31-Aug-10
    2,862,000  
CB&I CONSTRUCTORS, INC.
  82154854   CITY OF DUBLIN   Performance & Payment   03-Nov-08   03-Sep-10    
4,528,000  
CB&I CONSTRUCTORS, INC.
  CMS242774   STATE OF MISSISSIPPI   License & Permit   09-Sep-09   09-Sep-10  
  54,145  
CB&I CONSTRUCTORS, INC.
  CMS242775   STATE OF MISSISSIPPI   License & Permit   09-Sep-09   09-Sep-10  
  55,405  
CB&I CONSTRUCTORS, INC.
  58663569   CITY OF WYOMING   Performance & Payment   01-Jun-09   15-Sep-10    
859,000  
CB&I CONSTRUCTORS, INC.
  82161453   CITY OF PEARL   Performance & Payment   15-Jun-09   15-Sep-10    
1,547,000  
CB&I CONSTRUCTORS, INC.
  58663566   CITY OF ARLINGTON TEXAS   Performance & Payment   21-May-09  
21-Sep-10     3,231,000  
CB&I CONSTRUCTORS, INC.
  141172   CITY OF MENDOTA, IL   Performance & Payment   15-Nov-09   01-Oct-10  
  1,660,000  
CB&I CONSTRUCTORS, INC.
  58618541   STATE OF CALIFORNIA   License & Permit   04-Oct-09   04-Oct-10    
12,500  
CB&I CONSTRUCTORS, INC.
  TB6389   DILLINGHAM-RAY WILSON   Judicial   09-Oct-09   09-Oct-10     261,721
 
CB&I CONSTRUCTORS, INC.
  141148   CITY OF ALAMOSA   Performance & Payment   18-Sep-09   15-Oct-10    
2,227,000  
CB&I CONSTRUCTORS, INC.
  82154866   CITY OF OREGON, OH   Performance & Payment   31-Dec-08   15-Oct-10
    3,427,200  
CB&I CONSTRUCTORS, INC.
  K07444400   COUNTY OF PORTER AND ALL CITIES AND   License & Permit   16-Oct-09
  16-Oct-10     5,000  
CB&I CONSTRUCTORS, INC.
  82168390   TEICHERT CONSTRUCTION   Performance & Payment   03-Aug-09  
25-Oct-10     792,400  
CB&I CONSTRUCTORS, INC.
  K08309826   THE CITY OF RIPON, CA   Maintenance Bond   31-Oct-09   31-Oct-10  
  100,000  
CB&I CONSTRUCTORS, INC.
  142641   STOUGHTON UTILITIES   Performance & Payment   28-Sep-09   31-Oct-10  
  1,239,500  
CB&I CONSTRUCTORS, INC.
  141160   VILLAGE OF FRANKFORT   Performance & Payment   01-Nov-09   01-Nov-10
    2,259,000  
CB&I CONSTRUCTORS, INC.
  141176   IOWA REGIONAL UTILITIES ASSOCIATION, D/B/A   Performance & Payment  
30-Nov-09   01-Nov-10     839,000  
CB&I CONSTRUCTORS, INC.
  141194   IOWA REGIONAL UTILITIES ASSOCIATION, D/B/A   Performance & Payment  
18-Dec-09   01-Nov-10     1,098,000  
CB&I CONSTRUCTORS, INC.
  58660886   CHARTER TOWNSHIP OF VAN BUREN   Performance & Payment   01-Mar-09  
01-Nov-10     5,183,000  
CB&I CONSTRUCTORS, INC.
  K08309747   TOWN OF CHESAPEAKE BEACH   Performance & Payment   04-Sep-09  
01-Nov-10     1,939,330  
CB&I CONSTRUCTORS, INC.
  141203   CITY OF WICHITA WATER UTILITIES   Performance & Payment   04-Jan-10  
04-Nov-10     6,233,000  
CB&I CONSTRUCTORS, INC.
  82135079   INDUSTRIAL DEVELOPMENT INTERNATIONAL,   Performance & Payment  
01-Oct-07   07-Nov-10     1,238,050  

 

 



--------------------------------------------------------------------------------



 



                                      CBI COMPANY   BOND NUMBER   BENEFICIARY  
PURPOSE   ISSUE DATE     EXPIRY DATE     VALUE IN USD  
CB&I CONSTRUCTORS, INC.
  82161474   CITY OF RAMSEY   Performance & Payment   01-Jul-09   19-Nov-10    
3,188,400  
CB&I CONSTRUCTORS, INC.
  82187970   CITY OF GLADWIN, MI   Performance & Payment   06-Jan-10   26-Nov-10
    1,326,000  
CB&I CONSTRUCTORS, INC.
  81365469   MOUNT AIRY NO. 1 L.L.C.   Payment   30-Nov-09   30-Nov-10    
98,700  
CB&I CONSTRUCTORS, INC.
  141135   BARTLESVILLE MUNICIPAL AUTHORITY   Performance & Payment   14-Aug-09
  30-Nov-10     1,738,550  
CB&I CONSTRUCTORS, INC.
  141140   FAIRFAX WATER   Performance & Payment   17-Sep-09   01-Dec-10    
5,973,330  
CB&I CONSTRUCTORS, INC.
  58663577   TOWN OF WELLFLEET, MASSACHUSETTS   Performance & Payment  
01-Aug-09   01-Dec-10     1,347,330  
CB&I CONSTRUCTORS, INC.
  82168396   AQUA OHIO, INC.   Performance & Payment   10-Jul-09   01-Dec-10    
1,022,000  
CB&I CONSTRUCTORS, INC.
  58618586   JEB BUSH, GOVERNOR OF THE STATE OF   License & Permit   05-Dec-09  
05-Dec-10     5,000  
CB&I CONSTRUCTORS, INC.
  58665763   THE CITY OF ARDMORE, OKLAHOMA   Performance & Payment   15-Sep-09  
15-Dec-10     3,188,900  
CB&I CONSTRUCTORS, INC.
  K08233123   CITY OF WOODLAND   Performance & Payment   15-May-09   15-Dec-10  
  2,390,000  
CB&I CONSTRUCTORS, INC.
  141163   MOORE COUNTY PUBLIC UTILITIES   Performance & Payment   31-Oct-09  
31-Dec-10     1,227,000  
CB&I CONSTRUCTORS, INC.
  141173   CITY OF LIVE OAK   Performance & Payment   19-Nov-09   31-Dec-10    
1,043,000  
CB&I CONSTRUCTORS, INC.
  141183   THE CITY OF NORTH MYRTLE BEACH   Performance & Payment   31-Dec-09  
31-Dec-10     1,428,600  
CB&I CONSTRUCTORS, INC.
  141186   CLINTON COUNTY BOARD OF COMMISSIONERS   Performance & Payment  
14-Dec-09   31-Dec-10     1,826,000  
CB&I CONSTRUCTORS, INC.
  58643664   TOWN OF LEDYARD   Performance & Payment   10-Sep-07   31-Dec-10    
1,614,000  
CB&I CONSTRUCTORS, INC.
  58660877   HARRISON COUNTY UTILITY AUTHORITY   Performance & Payment  
30-Mar-09   31-Dec-10     7,368,000  
CB&I CONSTRUCTORS, INC.
  58665753   SOUTHSIDE RURAL COMMUNITY WATER   Performance & Payment   31-Aug-09
  31-Dec-10     1,461,000  
CB&I CONSTRUCTORS, INC.
  58665761   CITY OF SOUTHAVEN   Performance & Payment   31-Aug-09   31-Dec-10  
  1,583,000  
CB&I CONSTRUCTORS, INC.
  K07444126   KALAMAZOO COUNTY DRAIN COMMISSION   License & Permit   01-Jan-10  
01-Jan-11     6,250  
CB&I CONSTRUCTORS, INC.
  K07444515   STATE OF NEW MEXICO   License & Permit   02-Jan-10   02-Jan-11    
76,067  
CB&I CONSTRUCTORS, INC.
  58618592   STATE OF CONNECTICUT   License & Permit   11-Jan-10   11-Jan-11    
55,945  
CB&I CONSTRUCTORS, INC.
  82187969   CITY OF MORGAN CITY   Performance & Payment   15-Jan-10   15-Jan-11
    1,593,000  
CB&I CONSTRUCTORS, INC.
  82187973   SIERRA NEVADA CONSTRUCTION, INC.   Performance & Payment  
15-Jan-10   15-Jan-11     569,750  
CB&I CONSTRUCTORS, INC.
  58663568   CITY OF ALLEN   Performance & Payment   01-Jun-09   19-Jan-11    
5,583,000  
CB&I CONSTRUCTORS, INC.
  82187984   TOWN OF DELHI   Performance & Payment   28-Mar-10   28-Feb-11    
1,388,000  
CB&I CONSTRUCTORS, INC.
  141149   CITY OF RUSTON, LOUISIANA   Performance & Payment   18-Sep-09  
01-Mar-11     2,633,000  
CB&I CONSTRUCTORS, INC.
  141206   CITY OF WESTON, MO   Performance & Payment   01-Feb-10   01-Mar-11  
  1,098,000  
CB&I CONSTRUCTORS, INC.
  58663574   LINCOLN PIPESTONE RURAL WATER SYSTEM   Performance & Payment  
01-Jul-09   01-Mar-11     1,655,000  
CB&I CONSTRUCTORS, INC.
  58633468   STATE OF ARKANSAS   License & Permit   10-Mar-10   10-Mar-11    
10,000  
CB&I CONSTRUCTORS, INC.
  CMS242756   STATE OF MISSISSIPPI   License & Permit   12-Mar-10   12-Mar-11  
  63,455  
CB&I CONSTRUCTORS, INC.
  K08030893   STATE OF ALASKA   License & Permit   14-Mar-10   14-Mar-11    
10,000  
CB&I CONSTRUCTORS, INC.
  58633470   STATE OF CALIFORNIA   License & Permit   26-Mar-10   26-Mar-11    
12,500  
CB&I CONSTRUCTORS, INC.
  58633471   STATE OF CALIFORNIA   License & Permit   26-Mar-10   26-Mar-11    
12,500  
CB&I CONSTRUCTORS, INC.
  K0830998A   CITY OF COLUMBUS   License & Permit   31-Mar-10   31-Mar-11    
25,000  
CB&I CONSTRUCTORS, INC.
  141192   VILLAGE OF CHANNAHON   Performance & Payment   01-Jan-10   01-May-11
    1,659,000  
CB&I CONSTRUCTORS, INC.
  K08309632   CITY OF BILLINGS   Performance & Payment   15-Jul-09   01-Jun-11  
  2,468,000  
CB&I CONSTRUCTORS, INC.
  142642   CITY OF ROCHESTER, MN   Performance & Payment   31-Oct-09   31-Jul-11
    2,838,000  
CB&I CONSTRUCTORS, INC.
  82187964   CITY OF MITCHELL   Performance & Payment   01-Jan-10   31-Jul-11  
  1,756,000  
CB&I CONSTRUCTORS, INC.
  141147   PRINCE WILLIAM COUNTY SERVICE AUTHORITY   Performance & Payment  
01-Oct-09   01-Aug-11     3,339,330  
CB&I CONSTRUCTORS, INC.
  58669597   CITY OF PICKERINGTON   Performance & Payment   15-Mar-10  
15-Aug-11     1,741,000  
CB&I CONSTRUCTORS, INC.
  K08309784   COLD HARBOR BUILDING COMPANY   Performance & Payment   23-Sep-09  
31-Aug-11     1,968,000  
CB&I CONSTRUCTORS, INC.
  141142   KEOKUK MUNICIPAL WATER WORKS   Performance & Payment   10-Sep-09  
01-Sep-11     5,503,000  
CB&I CONSTRUCTORS, INC.
  58665770   CITY OF TAYLORVILLE   Performance & Payment   14-Sep-09   01-Sep-11
    2,680,000  
CB&I CONSTRUCTORS, INC.
  141215   CITY OF COLUMBUS   Performance & Payment   01-Mar-10   01-Oct-11    
4,156,900  
CB&I CONSTRUCTORS, INC.
  58643666   CITY OF WOOSTER   Maintenance Bond   03-Nov-09   03-Nov-11    
1,824,178  
CB&I CONSTRUCTORS, INC.
  82187961   MID-DAKOTA RURAL WATER SYSTEM, INC.   Performance & Payment  
30-Nov-09   18-Nov-11     3,155,000  
CB&I CONSTRUCTORS, INC.
  K08232702   VEOLIA WATER NORTH AMERICA-CENTRAL,   Payment   26-Nov-09  
26-Nov-11     231,500  
CB&I CONSTRUCTORS, INC.
  K08232775   STATE OF MISSISSIPPI   License & Permit   31-Dec-09   31-Dec-11  
  64,855  
CB&I CONSTRUCTORS, INC.
  58637907   STATE OF ILLINOIS   Notary Public   24-Apr-07   23-Apr-12     5,000
 
CB&I CONSTRUCTORS, INC.
  15920529   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   11-Jan-09  
11-Jan-13     10,000  
CB&I CONSTRUCTORS, INC.
  K07786189   STATE OF ARIZONA   License & Permit   03-Mar-10   02-Mar-13    
90,000  
CB&I CONSTRUCTORS, INC.
  58669592   STATE OF CALIFORNIA   Notary Public   28-Dec-09   27-Dec-13    
15,000  
CB&I, INC.
  82154882   CITY OF RIVERSIDE PUBLIC UTILITIES   Performance   09-Mar-09  
01-Apr-10     784,690  
CB&I, INC.
  82161484   FLINTCO, INC.   Performance & Payment   15-Jul-09   01-May-10    
2,531,500  
CB&I, INC.
  58618535   STATE OF IOWA   License & Permit   07-Aug-08   07-Aug-10     50,000
 
CB&I, INC.
  141164   TOWN OF CENTURY   Performance & Payment   31-Oct-09   31-Oct-10    
1,037,000  
CB&I, INC.
  141208   TOWN OF SMYRNA, TN   Performance & Payment   19-Jan-10   12-Dec-10  
  939,000  
CB&I, INC.
  141168   THE CITY OF BUSHNELL   Performance & Payment   06-Nov-09   20-Dec-10
    1,637,000  
CB&I, INC.
  141136   STARR-IVA WATER DISTRICT   Performance & Payment   31-Aug-09  
31-Dec-10     1,655,000  
CB&I, INC.
  K07444448   STATE OF NORTH CAROLINA   License & Permit   01-Jan-10   01-Jan-11
    2,000,000  
CB&I, INC.
  58618594   STATE OF OKLAHOMA CONSTRUCTION   License & Permit   09-Jan-10  
09-Jan-11     5,000  
CB&I, INC.
  K07444540   VILLAGE OF GILBERTS   License & Permit   30-Jan-10   30-Jan-11    
3,000  
CB&I, INC.
  CMS242757   HARRIS COUNTY FLOOD CONTROL DISTRICT   License & Permit  
01-Apr-09   01-Apr-11     31,440  

 

 



--------------------------------------------------------------------------------



 



                                      CBI COMPANY   BOND NUMBER   BENEFICIARY  
PURPOSE   ISSUE DATE     EXPIRY DATE     VALUE IN USD  
CB&I, INC.
  K08031058   STATE OF TEXAS   Blanket Performance (Oil & Gas)   30-Oct-09  
30-Oct-11     25,000  
CB&I, INC.
  15980507   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   03-Apr-10  
03-Apr-14     10,000  
CB&I, INC.
  CMS215365   CALVERT COUNTY DEPARTMENT OF PUBLIC   License & Permit   06-May-09
  06-May-10     69,125  
CB&I, INC.
  81558787   TERRA MISSISSIPPI NITROGEN, INC.   Payment   07-Oct-09   07-Oct-10
    299,300  
CB&I, INC.
  81558803   CHEVRON PRODUCTS COMPANY   Payment   07-Nov-09   07-Nov-10    
128,091  
CB&I, INC.
  82154877   US ARMY CORPS OF ENGINEERS, MOBILE   Performance & Payment  
01-Mar-09   30-Nov-10     28,158,000  
CB&I, INC.
  K07786104   TONY WILSON   Judicial   20-Dec-09   20-Dec-10     50,000  
CB&I, INC.
  81558805   PASADENA REFINING SYSTEM, INC.   Payment   21-Dec-09   21-Dec-10  
  88,570  
CB&I, INC.
  K0831021A   CITY OF BRUNSWICK   License & Permit   05-Mar-10   31-Dec-10    
25,000  
CB&I, INC.
  CMS226322   JE MERIT CONSTRUCTORS, INC.   Payment   10-Jan-10   10-Jan-11    
428,277  
CB&I, INC.
  K07786141   HAWAII ELECTRIC LIGHT COMPANY, INC.   Payment   21-Jan-10  
21-Jan-11     183,176  
CB&I, INC.
  CMS242750   STATE OF OREGON   License & Permit   29-Jan-10   29-Jan-11    
75,000  
CB&I, INC.
  CMS226329   SUNOCO PIPELINE L.P.   Payment   01-Mar-10   01-Mar-11     393,200
 
CB&I, INC.
  58633472   STATE OF WASHINGTON   License & Permit   16-Mar-10   16-Mar-11    
12,000  
CB&I, INC.
  58663560   VILLAGE OF HOFFMAN ESTATES   Performance & Payment   22-May-09  
15-Jul-11     3,829,000  
CB&I, INC.
  58665751   CITY OF CORTLAND   Performance & Payment   01-Aug-09   01-Aug-11  
  1,472,000  
CBI AMERICAS LIMITED
  15838737   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   20-Mar-07  
20-Mar-11     10,000  
CBI COMPANY LIMITED
  15943983   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   10-Jun-09  
10-Jun-13     10,000  
CBI SERVICES, INC.
  K07443821   STATE OF NEBRASKA   License & Permit   24-Apr-09   24-Apr-10    
47,000  
CBI SERVICES, INC.
  CMS215358   STATE OF ARKANSAS   License & Permit   30-Apr-09   30-Apr-10    
10,000  
CBI SERVICES, INC.
  58627861   METROPOLITAN REGIONAL COUNCIL OF   Wage & Welfare   01-May-09  
01-May-10     50,000  
CBI SERVICES, INC.
  58663555   TOWNSHIP OF LOWER MUNICIPAL UTILITIES   Performance & Payment  
01-Jun-09   01-Jun-10     1,873,660  
CBI SERVICES, INC.
  CMS215364   THE STATE OF CALIFORNIA   Workers’ Compensation   07-Jun-09  
07-Jun-10     220,000  
CBI SERVICES, INC.
  CMS226301   U.A. LOCAL UNION NO. 322   Wage & Welfare   30-Jun-09   30-Jun-10
    200,000  
CBI SERVICES, INC.
  CMS226302   LOCAL 282 TRUST FUNDS   Wage & Welfare   04-Jul-09   04-Jul-10    
10,000  
CBI SERVICES, INC.
  K07444965   CITY OF MARYSVILLE   Payment   16-Jul-09   16-Jul-10     64,145  
CBI SERVICES, INC.
  K07444977   BOARD OF COMMISSIONERS OF COUNTY OF   License & Permit   16-Jul-09
  16-Jul-10     5,000  
CBI SERVICES, INC.
  CMS215368   STATE OF ARIZONA   License & Permit   27-Jul-09   27-Jul-10    
40,000  
CBI SERVICES, INC.
  K07445052   STATE OF OREGON   Payment   07-Aug-09   07-Aug-10     30,000  
CBI SERVICES, INC.
  82168395   EAST GREENWICH TOWNSHIP   Performance & Payment   14-Aug-09  
14-Aug-10     2,193,660  
CBI SERVICES, INC.
  58618536   STATE OF ALASKA   License & Permit   31-Aug-09   31-Aug-10    
5,000  
CBI SERVICES, INC.
  CMS226311   TRUSTEES OF THE STRUCTURAL STEEL AND   Wage & Welfare   20-Sep-09
  20-Sep-10     25,000  
CBI SERVICES, INC.
  CMS226313   STATE OF MISSOURI   License & Permit   01-Oct-09   01-Oct-10    
25,000  
CBI SERVICES, INC.
  K08031551   STATE OF CONNECTICUT   License & Permit   01-Oct-09   01-Oct-10  
  90,472  
CBI SERVICES, INC.
  58660890   CITY OF SYCAMORE   Performance & Payment   01-Apr-09   01-Oct-10  
  2,990,000  
CBI SERVICES, INC.
  K07444394   STATE OF NEVADA   License & Permit   04-Oct-09   04-Oct-10    
50,000  
CBI SERVICES, INC.
  58618558   STATE OF IOWA   License & Permit   01-Nov-08   01-Nov-10     65,000
 
CBI SERVICES, INC.
  58663562   EAST WINDSOR MUNICIPAL UTILITIES   Performance & Payment  
01-Jun-09   01-Nov-10     2,694,660  
CBI SERVICES, INC.
  58665778   LAKEWOOD TOWNSHIP MUA   Performance & Payment   01-Nov-09  
01-Nov-10     1,721,330  
CBI SERVICES, INC.
  K08233020   HASKELL CORPORATION DBA F.M. HASKELL   Performance & Payment  
02-Mar-09   31-Dec-10     1,226,136  
CBI SERVICES, INC.
  58627864   STATE OF NEVADA   License & Permit   01-Jan-10   01-Jan-11     100
 
CBI SERVICES, INC.
  58618603   OPERATING ENGINEERS LOCAL 825 FUND   Wage & Welfare   10-Jan-10  
10-Jan-11     25,000  
CBI SERVICES, INC.
  K07786153   HONEYWELL INTERNATIONAL   Payment   23-Jan-10   23-Jan-11    
80,705  
CBI SERVICES, INC.
  58627862   TWIN CITY IRON WORKERS FRINGE BENEFIT   Wage & Welfare   27-Jan-10
  27-Jan-11     25,000  
CBI SERVICES, INC.
  58627863   THE BUILDING, CONCRETE, EXCAVATING AND   Wage & Welfare   01-Mar-10
  01-Mar-11     25,000  
CBI SERVICES, INC.
  58627865   INTERNATIONAL ASSOCIATION OF HEAT AND   Wage & Welfare   01-Mar-10
  01-Mar-11     100,000  
CBI SERVICES, INC.
  58633476   STATE OF WASHINGTON   License & Permit   16-Mar-10   16-Mar-11    
12,000  
CBI SERVICES, INC.
  58627876   IRON WORKERS’ LOCAL NO. 25   Wage & Welfare   17-Mar-10   17-Mar-11
    25,000  
CBI SERVICES, INC.
  K08407459   WESTON SOLUTIONS, INC.   Performance & Payment   18-Mar-10  
18-Mar-11     1,513,101  
CBI SERVICES, INC.
  K07444709   STATE OF OREGON   License & Permit   20-Mar-10   20-Mar-11    
2,750  
CBI SERVICES, INC.
  58633474   STATE OF CALIFORNIA   License & Permit   25-Mar-10   25-Mar-11    
12,500  
CBI SERVICES, INC.
  58633475   STATE OF CALIFORNIA   License & Permit   25-Mar-10   25-Mar-11    
12,500  
CBI SERVICES, INC.
  CMS242761   STATE OF OREGON   License & Permit   26-Mar-10   26-Mar-11    
75,000  
CBI SERVICES, INC.
  141141   CITY OF VIRGINIA   Performance & Payment   10-Sep-09   31-Mar-11    
1,588,800  
CBI SERVICES, INC.
  58669585   CITY OF BRIDGETON, NJ   Performance & Payment   01-Dec-09  
01-Jun-11     1,529,330  
CBI SERVICES, INC.
  CMS226303   IRON WORKERS LOCALS 40, 361 & 417 UNION   Wage & Welfare  
04-Jul-08   04-Jul-11     30,000  
CBI SERVICES, INC.
  82187968   CITY OF TAUNTON   Performance & Payment   01-Jan-10   01-Aug-11    
2,748,330  
CBI SERVICES, INC.
  82168409   CITY OF TWO HARBORS   Performance & Payment   11-Sep-09   07-Oct-11
    2,433,000  
CBI SERVICES, INC.
  58665765   NOVA GROUP, INC.-UNDERGROUND   Performance & Payment   02-Sep-09  
30-Nov-11     5,885,381  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  K07443948   VILLAGE OF PLAINFIELD   License & Permit   16-May-09   16-May-10  
  10,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  CMS215363   STATE OF ARIZONA   License & Permit   30-Jun-09   30-Jun-10    
102,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58618538   STATE OF FLORIDA   Payment   27-Aug-09   27-Aug-10     50,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58618533   STATE OF ALASKA   License & Permit   29-Sep-09   29-Sep-10    
10,000  

 

 



--------------------------------------------------------------------------------



 



                                      CBI COMPANY   BOND NUMBER   BENEFICIARY  
PURPOSE   ISSUE DATE     EXPIRY DATE     VALUE IN USD  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58618542   STATE OF IOWA   License & Permit   09-Oct-08   09-Oct-10     50,000
 
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58618595   STATE OF ARIZONA   License & Permit   22-Jan-10   22-Jan-11    
40,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58618596   STATE OF WASHINGTON   License & Permit   22-Jan-10   22-Jan-11    
12,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  CMS242781   STATE OF OREGON   License & Permit   09-Feb-10   09-Feb-11    
75,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  15832648   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   13-Feb-07  
13-Feb-11     10,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58633482   STATE OF ARKANSAS   License & Permit   18-Mar-10   18-Mar-11    
10,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58633483   STATE OF WASHINGTON   License & Permit   18-Mar-10   18-Mar-11    
6,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  15832649   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   26-Apr-07  
26-Apr-11     10,000  
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58653046   STATE OF ILLINOIS   Notary Public   20-Aug-08   20-Aug-12     5,000
 
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  58656303   STATE OF ILLINOIS   Notary Public   03-Oct-08   03-Oct-12     5,000
 
CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  15929133   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   22-Feb-09  
22-Feb-13     10,000  
CHICAGO BRIDGE & IRON COMPANY; CB&I INC.; CENTRAL TRADING
  80729005   U. S. CUSTOMS AND BORDER PROTECTION   Customs   04-Sep-09  
03-Sep-11     200,000  
HORTON CBI, LIMITED
  M413771   HER MAJESTY IN RIGHT OF CANADA   Customs   27-Oct-09   27-Oct-10    
5,000  
HOWE-BAKER ENGINEERS, LTD.
  58627879   STATE OF WASHINGTON   License & Permit   16-Apr-09   16-Apr-10    
12,000  
HOWE-BAKER ENGINEERS, LTD.
  K0744414A   STATE OF OKLAHOMA CONSTRUCTION   License & Permit   10-Jul-09  
10-Jul-10     5,000  
HOWE-BAKER ENGINEERS, LTD.
  CMS215369   STATE OF OKLAHOMA CONSTRUCTION   License & Permit   17-Aug-09  
17-Aug-10     5,000  
HOWE-BAKER ENGINEERS, LTD.
  58637902   STATE OF CALIFORNIA   License & Permit   01-Jan-10   01-Jan-11    
12,500  
HOWE-BAKER ENGINEERS, LTD.
  58627877   STATE OF CALIFORNIA   License & Permit   11-Mar-10   11-Mar-11    
12,500  
LUMMUS TECHNOLOGY INC.
  K07785963   STATE OF LOUISIANA   License & Permit   15-Aug-09   15-Aug-10    
1,440,000  
LUMMUS TECHNOLOGY INC.
  K07785926   STATE OF OKLAHOMA   License & Permit   25-Oct-09   25-Oct-10    
5,000  
LUMMUS TECHNOLOGY INC.
  K0778594A   STATE OF ARKANSAS   License & Permit   25-Oct-09   25-Oct-10    
10,000  
MATRIX ENGINEERING, LTD.
  CMS226306   STATE OF WYOMING   Wage & Welfare   01-Apr-09   01-Apr-10    
12,000  
MATRIX ENGINEERING, LTD.
  CMS226317   CITY OF BEAUMONT, TEXAS   License & Permit   13-Sep-09   13-Sep-10
    15,000  
MATRIX ENGINEERING, LTD.
  15830164   THE GOVERNOR OF THE STATE OF TEXAS   Notary Public   25-Nov-06  
25-Nov-10     10,000  
MATRIX ENGINEERING, LTD.
  K08232787   CLERK OF THE STATE OF LOUISIANA, OFFICE OF   Judicial   22-Dec-09
  22-Dec-10     50,000  
MORSE CONSTRUCTION GROUP, INC.
  CMS226327   PACIFIC ENERGY GROUP, LLC   Payment   06-Jan-10   06-Jan-11    
599,660  
CBI VENEZOLANA
  Various   Various   Various   Various   31-Mar-11     44,269  
 
                                        CURRENT SUBTOTAL                        
243,744,121  
 
                                 

 

 



--------------------------------------------------------------------------------



 



Schedule 1.1.5
Material Subsidiaries & Foreign Subsidiaries
that are not Excluded Foreign Subsidiaries
SUBSIDIARY BORROWERS

                      Organized     Equity  
1 CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  Delaware     100 %
2 CBI SERVICES, INC.
  Delaware     100 %
3 CB&I INC. (Formerly CB&I Constructors, Inc.)
  Texas     100 %
4 CB&I TYLER COMPANY
  Delaware     100 %
5 CHICAGO BRIDGE & IRON COMPANY B.V.
  Netherlands     100 %
6 CHICAGO BRIDGE & IRON COMPANY
  Delaware     100 %

MATERIAL SUBSIDIARIES

                  Organized   Equity  
U.S. Material Subsidiaries
           
1 ASIA PACIFIC SUPPLY CO.
  Delaware     100 %
2 CB&I TYLER COMPANY
  Delaware     100 %
3 CB&I WOODLANDS L.L.C.
  Delaware     100 %
4 CBI AMERICAS LTD.
  Delaware     100 %
5 CBI COMPANY LTD.
  Delaware     100 %
6 CBI OVERSEAS, LLC
  Delaware     100 %
7 CBI SERVICES, INC.
  Delaware     100 %
8 CENTRAL TRADING COMPANY, LTD.
  Delaware     100 %
9 CHICAGO BRIDGE & IRON COMPANY
  Delaware     100 %
10 CHICAGO BRIDGE & IRON COMPANY (DELAWARE)
  Delaware     100 %
11 CONSTRUCTORS INTERNATIONAL, L.L.C.
  Delaware     100 %
12 CSA TRADING COMPANY, LTD.
  Delaware     100 %
13 HBI HOLDINGS, L.L.C.
  Delaware     100 %
14 HOWE-BAKER HOLDINGS, L.L.C.
  Delaware     100 %
15 HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.
  Delaware     100 %
16 HOWE-BAKER INTERNATIONAL, L.L.C.
  Delaware     100 %
17 HOWE-BAKER MANAGEMENT, L.L.C.
  Delaware     100 %
18 MATRIX MANAGEMENT SERVICES, L.L.C.
  Delaware     100 %
19 OCEANIC CONTRACTORS, INC.
  Delaware     100 %
20 CHICAGO BRIDGE & IRON COMPANY
  Illinois     100 %
21 A&B BUILDERS, LTD.
  Texas     100 %
22 CB&I INC. (Formerly CB&I Constructors, Inc.)
  Texas     100 %
23 HOWE-BAKER ENGINEERS, LTD.
  Texas     100 %
24 MATRIX ENGINEERING, LTD.
  Texas     100 %
25 CB&I LUMMUS GLOBAL INTERNATIONAL CORPORATION
  Delaware     100 %
26 CB&I LUMMUS GLOBAL OVERSEAS CORPORATION
  Delaware     100 %
27 LUMMUS CATALYST COMPANY LTD.
  Delaware     100 %
28 LUMMUS TECHNOLOGY INC.
  Delaware     100 %
29 CB&I LGI CONSTRUCTORS INC.
  Texas     100 %

 

 



--------------------------------------------------------------------------------



 



                  Organized   Equity  
Foreign Material Subsidiaries
           
1 ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
2 CB&I (EUROPE) B.V.
  Netherlands     100 %
3 CB&I (NIGERIA) LIMITED
  Nigeria     100 %
4 CB&I FINANCE COMPANY LIMITED
  Ireland     100 %
5 CB&I LUMMUS B.V.
  Netherlands     100 %
6 CB&I LUMMUS CREST LTD.
  United Kingdom     100 %
7 CB&I LUMMUS MALTA LIMITED
  Malta     100 %
8 CB&I LUMMUS PTE. LTD.
  Singapore     100 %
9 CB&I LUMMUS GMBH
  Germany     100 %
10 CB&I LUMMUS S.R.O.
  Czech Republic     100 %
11 CB&I OIL & GAS EUROPE B.V.
  Netherlands     100 %
12 CB&I UK LIMITED
  United Kingdom     100 %
13 CBI (PHILIPPINES), INC.
  Philippines     100 %
14 CBI Colombiana S.A.
  Colombia     100 %
15 CBI CONSTRUCCIONES S.A.
  Argentina     100 %
16 CBI Constructors (PNG) Pty. Limited
  Papua New Guinea     100 %
17 CBI CONSTRUCTORS LIMITED
  United Kingdom     100 %
18 CBI CONSTRUCTORS PTY, LTD.
  Australia     100 %
19 CBI EASTERN ANSTALT
  Licechtenstein     100 %
20 CBI Engineering Consultant (Shanghai) Co. Ltd.
  Shanghai     100 %
21 CBI HOLDINGS (U.K.) LIMITED
  United Kingdom     100 %
22 CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY
  Hungary     100 %
23 CBI LUXEMBOURG S.A.R.L.
  Luxembourg     100 %
24 CBI MONTAJES DE CHILE LIMITADA
  Chile     100 %
25 CBI PERUANA S.A.C.
  Peru     100 %
26 CBI VENEZOLANA, S.A.
  Venezuela     100 %
27 CHICAGO BRIDGE & IRON (ANTILLES ) N.V.
  Curacao     100 %
28 CHICAGO BRIDGE & IRON COMPANY B.V.
  Netherlands     100 %
29 CMP HOLDINGS B.V.
  Netherlands     100 %
30 HORTON CBI, LIMITED
  Canada     100 %
31 HUA LU ENGINEERING CO., LTD.
  China     100 %
32 LEALAND FINANCE COMPANY B.V.
  Netherlands     100 %
33 LUMMUS NOVOLEN TECHNOLOGY GMBH
  Germany     100 %
34 LUMMUS TECHNOLOGY HEAT TRANSFER B.V.
  Netherlands     100 %
35 LUTECH RESOURCES LIMITED
  United Kingdom     100 %
36 NETHERLANDS OPERATING COMPANY B.V.
  Netherlands     100 %
37 PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
38 SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
39 WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED
  Ireland     100 %

             
Foreign Material Subsidiaries that are NOT excluded Forein Subsidiaries
                   
1 ARABIAN GULF MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
2 CB&I (EUROPE) B.V.
  Netherlands     100 %
3 CB&I (NIGERIA) LIMITED
  Nigeria     100 %
4 CB&I FINANCE COMPANY LIMITED
  Ireland     100 %
5 CB&I LUMMUS B.V.
  Netherlands     100 %
6 CB&I LUMMUS CREST LTD.
  United Kingdom     100 %
7 CB&I LUMMUS MALTA LIMITED
  Malta     100 %
8 CB&I LUMMUS GMBH
  Germany     100 %

 

 



--------------------------------------------------------------------------------



 



                  Organized   Equity  
9 CB&I LUMMUS PTE. LTD.
  Singapore     100 %
10 CB&I LUMMUS S.R.O.
  Czech Republic     100 %
11 CB&I OIL & GAS EUROPE B.V.
  Netherlands     100 %
12 CB&I UK LIMITED
  United Kingdom     100 %
13 CBI (PHILIPPINES), INC.
  Philippines     100 %
14 CBI Colombiana S.A.
  Columbia     100 %
15 CBI CONSTRUCCIONES S.A.
  Argentina     100 %
16 CBI Constructors (PNG) Pty. Limited
  Papua New Guinea     100 %
17 CBI CONSTRUCTORS LIMITED
  United Kingdom     100 %
18 CBI CONSTRUCTORS PTY, LTD.
  Australia     100 %
19 CBI EASTERN ANSTALT
  Licechtenstein     100 %
20 CBI Engineering Consultant (Shanghai) Co. Ltd.
  Shanghai     100 %
21 CBI HOLDINGS (U.K.) LIMITED
  United Kingdom     100 %
22 CBI HUNGARY HOLDING LIMITED LIABILITY COMPANY
  Hungary     100 %
23 CBI LUXEMBOURG S.A.R.L.
  Luxembourg     100 %
24 CBI MONTAJES DE CHILE LIMITADA
  Chile     100 %
25 CBI PERUANA S.A.C.
  Peru     100 %
26 CBI VENEZOLANA, S.A.
  Venezuela     100 %
27 CHICAGO BRIDGE & IRON (ANTILLES ) N.V.
  Curacao     100 %
28 CHICAGO BRIDGE & IRON COMPANY B.V.
  Netherlands     100 %
29 CMP HOLDINGS B.V.
  Netherlands     100 %
30 HORTON CBI, LIMITED
  Canada     100 %
31 HUA LU ENGINEERING CO., LTD.
  China     100 %
32 LEALAND FINANCE COMPANY B.V.
  Netherlands     100 %
33 LUMMUS NOVOLEN TECHNOLOGY GMBH
  Germany     100 %
34 LUMMUS TECHNOLOGY HEAT TRANSFER B.V.
  Netherlands     100 %
35 LUTECH RESOURCES LIMITED
  United Kingdom     100 %
36 NETHERLANDS OPERATING COMPANY B.V.
  Netherlands     100 %
37 PACIFIC RIM MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
38 SOUTHERN TROPIC MATERIAL SUPPLY COMPANY, LTD.
  Cayman Islands     100 %
39 WOODLANDS INTERNATIONAL INSURANCE COMPANY LIMITED
  Ireland     100 %

 

 



--------------------------------------------------------------------------------



 



Schedule 3.2 — Transitional Letters of
Credit
As of July 23, 2010

              LC Number   Beneficiary   Value in USD  
3086807
  Petroleum Company of Trinidad and Tobago Limited     3,537  
3086808
  Petroleum Company of Trinidad and Tobago Limited     7,137  
3098867
  Flota Petrolera Ecuatoriana (FLOPEC)     2,488  
3098909
  Flota Petrolera Ecuatoriana (FLOPEC)     12,087  
91901292
  Guru Gobind Singh Refinery, India     606  
91902181
  Guru Gobind Singh Refinery, India     871  
91903105
  Mangalore Refinery and Petrochemical Ltd     385  
91904072
  PEMEX Refinacion     160  
91905431
  Petroquimica Morelos, S.A. de C.V.     118  
91909337
  Brahmaputra Cracker and Polymer Limited     253  
91910522
  Chevron Australia Pty. Ltd.     56,913  
91911955
  Pueblo Viejo Dominicana Corporation     88  
91912121
  Engineers of India Limited     559  
91913099
  Pluspetrol Peru Corporation, S.A.     45  
A30900T
  AESA Peru S.A.C.     251  
S29089T
  Administracion Nacional de Combustibles, Alcohol     823  
S29873T
  Abastecedora de Combustible, S.A.     252  
S30654T
  Pluspetrol Peru Corporation, S.A.     45,095  
S30706T
  Compania de Petroleos de Chile     194  
S30708T
  Compania de Petroleos de Chile     97  
S30709T
  Compania de Petroleos de Chile     328  
S30713T
  Compania de Petroleos de Chile     657  
S30714T
  Empresa Constructora Belfi, S.A.     3,021  
S30732T
  Empresa Constructora Belfi, S.A.     861  
S30733T
  Empresa Constructora Belfi, S.A.     536  
S30854T
  Compania de Petroleos de Chile     604  
S30871T
  Pluspetrol Peru Corporation, S.A.     6,868  
S30901T
  AESA Peru S.A.C.     540  
246955
  Zurich American Insurance Company     12,800  
SLT750105
  National Union Fire Insurance Co. of Pittsburgh, PA     4,437  
253550
  Cabinda Gulf Oil Company, Ltd.     16,800  
255306
  Ingeneria y Construccion SIGDO Koppers S.A.     150  
323901
  GNL Quintero, S.A.     33,418  
323904
  GNL Quintero, S.A.     8,726  
323907
  GNL Quintero, S.A.     46,508  
338560
  Southern LNG, Inc.     9,804  
522184
  Shanghai SECCO Petrochemical Company Ltd.     654  
522625
  Shanghai SECCO Petrochemical Company Ltd.     17  
522656
  Shanghai SECCO Petrochemical Company Ltd.     17  
522657
  CTCI Corporation     4,270  

 

 



--------------------------------------------------------------------------------



 



              LC Number   Beneficiary   Value in USD  
522874
  Petroterminal de Panama, S.A.     21,893  
522875
  ConocoPhillips Company     4,154  
523047
  UGI LNG, Inc.     22,000  
523214
  PTT Chemical Public Company Limited     644  
523215
  PTT Chemical Public Company Limited     1,095  
523304
  China National Chemical Construction Shaanxi Import & Export Company     764  
523305
  Imperial Oil Resources Ventures Limited     6,737  
523508
  GS Caltex Corporation     591  
523510
  GS Caltex Corporation     574  
523511
  Jilin Chemical Industries Import and Export Company     915  
523543
  Samsung Total Petrochemicals Co. Ltd.     119  
523750
  CNPC Materials Company     444  
523751
  WRB Refining LLC     10,295  
523850
  WRB Refining LLC     889  
523851
  Daelim Industrial Co. Ltd.     203  
524598
  Honam Petrochemicals Corporation     91  
524599
  Petrojam Limited     6  
524767
  Petrojam Limited     5  
537709
  Refineria de Cartagena, S.A.     384  
537710
  Refineria de Cartagena, S.A.     758  
537711
  Shanghai SECCO Petrochemical Company Ltd.     619  
537891
  Duke Energy Indiana, Inc.     264  
538323
  Petroterminal de Panama, S.A.     6,326  
538419
  Petrochina International Co., Ltd.     98  
538976
  Chevron Products Company     1,000  
539063
  Flint Hills Resources, L.P.     9,800  
577749
  Shanghai SECCO Petrochemical Company Ltd.     378  
577792
  Shanghai SECCO Petrochemical Company Ltd.     303  
578866
  Shanghai SECCO Petrochemical Company Ltd.     1,092  
578867
  Terasen Gas, Inc.     11,183  
578918
  Sturgeon County     241  
SLT410872
  Dominion Cove Point LNG, L.P.     24,108  
482038
  Skyford Chemical (Ningbo) Co., Ltd.     1,197  
524766
  China National Technical Import and Export Corp.     300  
482084
  Terminal Industrial Taboguilla S.A. (TITSA)     100  
482039
  Occidental of Elk Hills, Inc.     28,098  
NTS661771
  Zurich American Insurance Company     12,611  
SLCPPDX05105
  Refineria de Cartagena, S.A.     70,000  
 
         
Subtotal
        523,249   Plus 3% Foreign Currency Adjustment     2,383  
 
         
Total
        525,632  
 
         

 

 



--------------------------------------------------------------------------------



 



Schedule 6.4 — Pro Forma Financial Statements
In 000’s of USD Equivalent
As of March 31, 2010
None

 

 



--------------------------------------------------------------------------------



 



Schedule 6.7 — Litigation
As of March 31, 2010
We have been and may from time to time be named as a defendant in legal actions
claiming damages in connection with engineering and construction projects,
technology licenses and other matters. These are typically claims that arise in
the normal course of business, including employment-related claims and
contractual disputes or claims for personal injury or property damage which
occur in connection with services performed relating to project or construction
sites. Contractual disputes normally involve claims relating to the timely
completion of projects, performance of equipment or technologies, design or
other engineering services or project construction services provided by us.
Management does not currently believe that any of our pending contractual,
employment-related personal injury or property damage claims and disputes will
have a material effect on our future results of operations, financial position
or cash flow.
Asbestos Litigation—We are a defendant in lawsuits wherein plaintiffs allege
exposure to asbestos due to work we may have performed at various locations. We
have never been a manufacturer, distributor or supplier of asbestos products.
Through March 31, 2010, we have been named a defendant in lawsuits alleging
exposure to asbestos involving approximately 4,900 plaintiffs and, of those
claims, approximately 1,400 claims were pending and 3,500 have been closed
through dismissals or settlements. Through March 31, 2010, the claims alleging
exposure to asbestos that have been resolved have been dismissed or settled for
an average settlement amount of approximately one thousand dollars per claim. We
review each case on its own merits and make accruals based on the probability of
loss and our estimates of the amount of liability and related expenses, if any.
We do not currently believe that any unresolved asserted claims will have a
material adverse effect on our future results of operations, financial position
or cash flow, and, at March 31, 2010, we had accrued approximately $2.1 million
for liability and related expenses. With respect to unasserted asbestos claims,
we cannot identify a population of potential claimants with sufficient certainty
to determine the probability of a loss and to make a reasonable estimate of
liability, if any. While we continue to pursue recovery for recognized and
unrecognized contingent losses through insurance, indemnification arrangements
or other sources, we are unable to quantify the amount, if any, that we may
expect to recover because of the variability in coverage amounts, deductibles,
limitations and viability of carriers with respect to our insurance policies for
the years in question.
Environmental Matters—Our operations are subject to extensive and changing U.S.
federal, state and local laws and regulations, as well as the laws of other
nations, that establish health and environmental quality standards. These
standards, among others, relate to air and water pollutants and the management
and disposal of hazardous substances and wastes. We are exposed to potential
liability for personal injury or property damage caused by any release, spill,
exposure or other accident involving such pollutants, substances or wastes.
In connection with the historical operation of our facilities, substances which
currently are or might be considered hazardous were used or disposed of at some
sites that will or may require us to make expenditures for remediation. In
addition, we have agreed to indemnify parties from whom we have purchased or to
whom we have sold facilities for certain environmental liabilities arising from
acts occurring before the dates those facilities were transferred.
We believe that we are currently in compliance, in all material respects, with
all environmental laws and regulations. We do not currently believe that any
environmental matters will have a material adverse effect on our future results
of operations or financial position. We do not anticipate that we will incur
material capital expenditures for environmental controls or for the
investigation or remediation of environmental conditions during the remainder of
2010 or 2011.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.8
850 PINE STREET INC.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
  Common Shares   —   Direct     0.0000  
CB&I Tyler Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for 850 PINE STREET INC.
A & B Builders, Ltd (MANAGED BY MATRIX MANAGEMENT SERVICES, L.L.C.)
Texas
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

 

Page 1 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
  Percentage Ownership Interest   —   Direct     99.0000  
Matrix Management Services, L.L.C.
  Percentage Ownership Interest   —   Direct     1.0000  

End of Corporate Summary Report for A & B Builders, Ltd (MANAGED BY MATRIX
MANAGEMENT SERVICES, L.L.C.)
ABB Lummus Global Cyprus Ltd.
Cyprus
Capital Structure — NonDerivative

     
Security Name
  Class A Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus B.V.
  Class A Common Shares   —   Direct     100.0000  
CB&I Oil & Gas Europe B.V.
  Class A Common Shares   —   Direct     900.0000  

End of Corporate Summary Report for ABB Lummus Global Cyprus Ltd.
Arabian CBI Ltd.
Saudi Arabia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  400.0000
# Shares Issued
  400.0000
# Outstanding
  400.0000

 

Page 2 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Alfadl, Abdullah Ibrahim A.
  Common Shares   —   Direct     30.0000  
Alfadl, Saleh Abdullah
  Common Shares   —   Direct     70.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     300.0000  
Commercial & Industrial Services Co. Ltd.
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Arabian CBI Ltd.
Arabian CBI Tank Manufacturing Company Limited
Saudi Arabia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  400.0000
# Shares Issued
  400.0000
# Outstanding
  400.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     0.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     300.0000  
Commercial & Industrial Services Co. Ltd.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Arabian CBI Tank Manufacturing Company
Limited

 

Page 3 of 76



--------------------------------------------------------------------------------



 



Arabian Gulf Material Supply Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     2.0000  
Denton, Shaun
  Common Shares   —   Direct     0.0000  
Palmer, Simon
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Arabian Gulf Material Supply Company, Ltd.
Asia Pacific Supply Co.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Asia Pacific Supply Co.

 

Page 4 of 76



--------------------------------------------------------------------------------



 



Atlantis Contractors Inc.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Atlantis Contractors Inc.
Cape Steel Material Supply Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     2.0000  
Denton, Shaun
  Common Shares   —   Direct     0.0000  
Palmer, Simon
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Cape Steel Material Supply Company, Ltd.

 

Page 5 of 76



--------------------------------------------------------------------------------



 



Catalytic Distillation Technologies
Texas
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners
There are no entries in this list
End of Corporate Summary Report for Catalytic Distillation Technologies
CB&I (Global Services) Limited
Dublin
Capital Structure — NonDerivative

     
Security Name
  Ordinary
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Ordinary   —   Direct     1,000.0000  

End of Corporate Summary Report for CB&I (Global Services) Limited

 

Page 6 of 76



--------------------------------------------------------------------------------



 



CB&I (Nigeria) Limited
Nigeria
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000,000.0000
# Shares Issued
  5,000,000.0000
# Outstanding
  5,000,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Europe B. V.
  Common Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     4,999,999.0000  

End of Corporate Summary Report for CB&I (Nigeria) Limited
CB&I CANADA LTD.
Nova Scotia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I UK LIMITED
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for CB&I CANADA LTD.

 

Page 7 of 76



--------------------------------------------------------------------------------



 



CB&I Constructors Limited
United Kingdom
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  200,000.0000
# Shares Issued
  163,536.0000
# Outstanding
  163,536.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Aldinger, Thomas L.
  Common Shares   —   Direct     0.0000  
CBI Holdings (U.K.) Limited
  Common Shares   —   Direct     163,536.0000  

End of Corporate Summary Report for CB&I Constructors Limited
CB&I Engineering and Consulting GmbH
GERMANY
Capital Structure — NonDerivative

     
Security Name
  Capitalization in Dollars
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  50,000.0000
# Outstanding
  50,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus GmbH
  Capitalization in Dollars   —   Direct     50,000.0000  

End of Corporate Summary Report for CB&I Engineering and Consulting GmbH

 

Page 8 of 76



--------------------------------------------------------------------------------



 



CB&I Engineering Consultant (Shanghai) Co. Ltd.
Shanghai
Capital Structure — NonDerivative

     
Security Name
  Capital Contributions
Type
  Common
# Shares Authorized
  140,000.0000
# Shares Issued
  140,000.0000
# Outstanding
  140,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Europe B. V.
  Capital Contributions   —   Direct     140,000.0000  

End of Corporate Summary Report for CB&I Engineering Consultant (Shanghai) Co.
Ltd.
CB&I Europe B. V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  200.0000
# Shares Issued
  40.0000
# Outstanding
  40.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CMP Holdings B.V.
  Common Shares   —   Direct     40.0000  

End of Corporate Summary Report for CB&I Europe B. V.

 

Page 9 of 76



--------------------------------------------------------------------------------



 



CB&I Finance Company Limited
Dublin
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     2.0000  

End of Corporate Summary Report for CB&I Finance Company Limited
CB&I HOLDINGS B.V.
Amsterdam
Capital Structure — NonDerivative

     
Security Name
  Registered Shares
Type
  Common
# Shares Authorized
  9,000,000.0000
# Shares Issued
  1,800,000.0000
# Outstanding
  1,800,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company N.V.
  Registered Shares   —   Direct     1,800,000.0000  

End of Corporate Summary Report for CB&I HOLDINGS B.V.

 

Page 10 of 76



--------------------------------------------------------------------------------



 



CB&I HOUSTON 06 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     0.0000  
CB&I UK LIMITED
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 06 LLC
CB&I HOUSTON 07 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 07 LLC

 

Page 11 of 76



--------------------------------------------------------------------------------



 



CB&I HOUSTON 08 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Paddington Limited
  Percentage Ownership Interest   —   Direct     0.0000  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     0.0000  
CB&I UK LIMITED
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 08 LLC
CB&I HOUSTON 09 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 09 LLC

 

Page 12 of 76



--------------------------------------------------------------------------------



 



CB&I HOUSTON 10 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 10 LLC
CB&I HOUSTON 11 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 11 LLC

 

Page 13 of 76



--------------------------------------------------------------------------------



 



CB&I HOUSTON 12 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 12 LLC
CB&I HOUSTON 13 LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON 13 LLC

 

Page 14 of 76



--------------------------------------------------------------------------------



 



CB&I HOUSTON LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     0.0000  
CB&I UK LIMITED
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I HOUSTON LLC
CB&I Hungary Holding Limited Liabiltiy Company (CBI Hungary Kft.)
Hungary
Capital Structure — NonDerivative

     
Security Name
  Registered Capital
Type
  Common
# Shares Authorized
  15,000.0000
# Shares Issued
  15,000.0000
# Outstanding
  15,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Registered Capital   —   Direct     14,500.0000  
Chicago Bridge & Iron Company B.V.
  Registered Capital   —   Direct     500.0000  

End of Corporate Summary Report for CB&I Hungary Holding Limited Liabiltiy
Company (CBI Hungary Kft.)

 

Page 15 of 76



--------------------------------------------------------------------------------



 



CB&I Inc.
Texas
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  1,000,000.0000
# Outstanding
  1,000,000.0000  
Security Name
  Preferred Shares
Type
  Common
# Shares Authorized
  125,000.0000
# Shares Issued
  0.0000
# Outstanding
  0.0000

Owners

                                  Ownership         Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000,000.0000  
Horton CBI, Limited
  Preferred Shares   —   Direct     0.0000  

End of Corporate Summary Report for CB&I Inc.
CB&I LGOC/Techint Compania
England
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for CB&I LGOC/Techint Compania

 

Page 16 of 76



--------------------------------------------------------------------------------



 



CB&I London
London
Capital Structure — NonDerivative

     
Security Name
  Membership Units
Type
  Common
# Shares Authorized
  1.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I UK LIMITED
  Membership Units   —   Direct     1.0000  

End of Corporate Summary Report for CB&I London
CB&I Lummus B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  272,270.0000
# Shares Issued
  54,454.0000
# Outstanding
  54,454.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     54,454.0000  

End of Corporate Summary Report for CB&I Lummus B.V.

 

Page 17 of 76



--------------------------------------------------------------------------------



 



CB&I Lummus Crest Ltd.
England
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus B.V.
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for CB&I Lummus Crest Ltd.
CB&I Lummus Crest Mauritius
Unknown
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for CB&I Lummus Crest Mauritius

 

Page 18 of 76



--------------------------------------------------------------------------------



 



CB&I Lummus Global International Corporation
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,500.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Lummus Technology Inc.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for CB&I Lummus Global International Corporation
CB&I Lummus Global Overseas Corporation
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Lummus Technology Inc.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for CB&I Lummus Global Overseas Corporation

 

Page 19 of 76



--------------------------------------------------------------------------------



 



CB&I Lummus GmbH
GERMANY
Capital Structure — NonDerivative

     
Security Name
  Capitalization in DM
Type
  Common
# Shares Authorized
  2,600,000.0000
# Shares Issued
  2,600,000.0000
# Outstanding
  2,600,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Capitalization in DM   —   Direct     2,600,000.0000  

End of Corporate Summary Report for CB&I Lummus GmbH
CB&I Lummus Ltda.
Brazil
Capital Structure — NonDerivative

     
Security Name
  Capitalization in Rs
Type
  Common
# Shares Authorized
  19,393,548.0000
# Shares Issued
  19,393,548.0000
# Outstanding
  19,393,548.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus Global
  Capitalization in Rs   —   Direct     2.0000  
International Corporation Lummus Technology Inc.
  Capitalization in Rs   —   Direct     19,393,546.0000  

End of Corporate Summary Report for CB&I Lummus Ltda.

 

Page 20 of 76



--------------------------------------------------------------------------------



 



CB&I Lummus Malta Limited
Malta
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  100,000.0000
# Outstanding
  100,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus B.V.
  Common Shares   —   Direct     1.0000  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     99,999.0000  

End of Corporate Summary Report for CB&I Lummus Malta Limited
CB&I Lummus Pte. Ltd.
Singapore
Capital Structure — NonDerivative

     
Security Name
  Capitalization in SGD
Type
  Common
# Shares Authorized
  550,000.0000
# Shares Issued
  527,802.0000
# Outstanding
  527,802.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Capitalization in SGD   —   Direct     527,802.0000  

End of Corporate Summary Report for CB&I Lummus Pte. Ltd.

 

Page 21 of 76



--------------------------------------------------------------------------------



 



CB&I Lummus s.r.o.
Czech Republic
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  100,000.0000
# Outstanding
  100,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     100,000.0000  

End of Corporate Summary Report for CB&I Lummus s.r.o.
CB&I Lummus, L.L.C.
Egypt
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  500.0000
# Shares Issued
  500.0000
# Outstanding
  500.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus B.V.
  Common Shares   —   Direct     50.0000  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     450.0000  

End of Corporate Summary Report for CB&I Lummus, L.L.C.

 

Page 22 of 76



--------------------------------------------------------------------------------



 



CB&I Oil & Gas Europe B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,115.0000
# Shares Issued
  225.0000
# Outstanding
  225.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     225.0000  

End of Corporate Summary Report for CB&I Oil & Gas Europe B.V.
CB&I Paddington Limited
London
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  500,000,000.0000
# Shares Issued
  3,589,077.0000
# Outstanding
  3,589,077.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Common Shares   —   Direct     3,589,077.0000  

End of Corporate Summary Report for CB&I Paddington Limited

 

Page 23 of 76



--------------------------------------------------------------------------------



 



CB&I Tyler Company
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000
 
   
Security Name
  Preferred Shares
Type
  Common
# Shares Authorized
  100.0000
# Shares Issued
  10.0000
# Outstanding
  10.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I WOODLANDS LLC
  Preferred Shares   —   Direct     10.0000  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for CB&I Tyler Company
CB&I UK LIMITED
London
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  207,200,000.0000
# Shares Issued
  117,074,741.0000
# Outstanding
  117,074,741.0000

 

Page 24 of 76



--------------------------------------------------------------------------------



 



     
Security Name
  Ordinary
Type
  Common
# Shares Authorized
  400,200,000.0000
# Shares Issued
  155,600,000.0000
# Outstanding
  155,600,000.0000
 
   
Security Name
  Ordinary Shares
Type
  Common
# Shares Authorized
  400,200,000.0000
# Shares Issued
  80,000,000.0000
# Outstanding
  80,000,000.0000
 
   
Security Name
  Registered Shares
Type
  Common
# Shares Authorized
  400,200,000.0000
# Shares Issued
  25,000,000.0000
# Outstanding
  25,000,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     117,074,740.0000  
Chicago Bridge & Iron Company B.V.
  Ordinary   —   Direct     155,600,000.0000  

End of Corporate Summary Report for CB&I UK LIMITED
CB&I UK/Techint International Construction
England
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for CB&I UK/Techint International Construction

 

Page 25 of 76



--------------------------------------------------------------------------------



 



CB&I WOODLANDS LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for CB&I WOODLANDS LLC
CBI (Malaysia) Sdn. Bhd.
Malaysia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000,000.0000
# Shares Issued
  1,674,000.0000
# Outstanding
  1,674,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Bin Ali, Datuk Abdullah
  Common Shares   —   Direct     421,000.0000  
Bin Ali, Haji Sulaiman
  Common Shares   —   Direct     140,000.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,065,000.0000  
Muhammed, Abdul R.
  Common Shares   —   Direct     30,000.0000  
Yusoff, Ghazali Bin Datuk
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for CBI (Malaysia) Sdn. Bhd.

 

Page 26 of 76



--------------------------------------------------------------------------------



 



CBI (Philippines) Inc.
Philippines
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  2,000,000.0000
# Shares Issued
  1,200,000.0000
# Outstanding
  1,200,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Badong, Orlando B.
  Common Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,199,993.0000  
Cochran, David J.
  Common Shares   —   Direct     1.0000  
Cochrane, J. A.
  Common Shares   —   Direct     0.0000  
Han, Pin-Chung
  Common Shares   —   Direct     1.0000  
Javier, Carlito H.
  Common Shares   —   Direct     1.0000  
Molo, Pedro T.
  Common Shares   —   Direct     1.0000  
Nockels, Keith E.
  Common Shares   —   Direct     0.0000  
Reyes, Salomon F.
  Common Shares   —   Direct     1.0000  
Tayao, Silverio S.
  Common Shares   —   Direct     0.0000  
Trezeciak, Michael Edward
  Common Shares   —   Direct     0.0000  
Tsurusaki, Kenneth T.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI (Philippines) Inc.

 

Page 27 of 76



--------------------------------------------------------------------------------



 



CBI (Thailand) Limited
Bangkok Metropolis, Thailand
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  1,000,000.0000
# Outstanding
  1,000,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Basgen, Thomas F.
  Common Shares   —   Direct     0.0000  
Charnivirakul, Anutin
  Common Shares   —   Direct     0.0000  
Charnvirakul, Chavarat
  Common Shares   —   Direct     0.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     499,998.0000  
Han, Pin-Chung
  Common Shares   —   Direct     1.0000  
Malawan, Anawat
  Common Shares   —   Direct     1.0000  
Neo Creator Co, Limited
  Common Shares   —   Direct     499,997.0000  
Sensupa, Satit
  Common Shares   —   Direct     1.0000  
Sino-Thai Development Co., Ltd.
  Common Shares   —   Direct     0.0000  
Sino-Thai Engineering and Construction Public Company Limited
  Common Shares   —   Direct     0.0000  
Sino-Thai Engineering Construction Co., Ltd.
  Common Shares   —   Direct     0.0000  
Sookdhis, Tanothai
  Common Shares   —   Direct     0.0000  
Titanantabutr, Poosit
  Common Shares   —   Direct     1.0000  
Vasinwatanapong, Pattara
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI (Thailand) Limited
CBI Americas Ltd.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  10,000.0000
# Shares Issued
  10,000.0000
# Outstanding
  10,000.0000

Owners

                                                      Ownership         Name  
Security Name     Underlying Security     Form     Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —       Direct     10,000.0000  

End of Corporate Summary Report for CBI Americas Ltd.

 

Page 28 of 76



--------------------------------------------------------------------------------



 



CBI ARUBA N.V.
ARUBA
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  500.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CBI Americas Ltd.
  Common Shares   —   Direct     0.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for CBI ARUBA N.V.
CBI Bahamas Limited
Bahamas
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000.0000
# Shares Issued
  5,000.0000
# Outstanding
  5,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     5,000.0000  

End of Corporate Summary Report for CBI Bahamas Limited

 

Page 29 of 76



--------------------------------------------------------------------------------



 



CBI Caribe, Limited
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  3,500.0000
# Shares Issued
  3,500.0000
# Outstanding
  3,500.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     2,128.0000  

End of Corporate Summary Report for CBI Caribe, Limited
CBI COLOMBIANA S.A.
Cartagena
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  500,000,000.0000
# Shares Issued
  169,986,701.0000
# Outstanding
  169,986,701.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Calcedo, Jaime Eduardo Trujillo
  Common Shares   —   Direct     0.0010  
Carvajal, Martha Tatiana Garces
  Common Shares   —   Direct     0.0010  
CBI Bahamas Limited
  Common Shares   —   Direct     8,499,349.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     161,487,351.9970  
Montgomery, Clare
  Common Shares   —   Direct     0.0010  

End of Corporate Summary Report for CBI COLOMBIANA S.A.

 

Page 30 of 76



--------------------------------------------------------------------------------



 



CBI Company Ltd.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  10,000.0000
# Shares Issued
  5,310.0000
# Outstanding
  5,310.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     5,310.0000  

End of Corporate Summary Report for CBI Company Ltd.
CBI Construcciones S.A.
Argentina
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  1,000,000.0000
# Outstanding
  1,000,000.0000

 

Page 31 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     50,000.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     950,000.0000  

End of Corporate Summary Report for CBI Construcciones S.A.
CBI Constructors (PNG) Pty. Limited
Papua New Guinea
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  100,000.0000
# Outstanding
  100,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CBI Constructors Pty. Limited
  Common Shares   —   Direct     100,000.0000  

End of Corporate Summary Report for CBI Constructors (PNG) Pty. Limited
CBI Constructors FZE
Dubai
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

 

Page 32 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI Constructors FZE
CBI Constructors Pty. Limited
New South Wales
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  500,000.0000
# Shares Issued
  302,623.0000
# Outstanding
  302,623.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     302,623.0000  

End of Corporate Summary Report for CBI Constructors Pty. Limited
CBI Constructors S.A. (Proprietary) Limited
South Africa
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  275,000.0000
# Shares Issued
  263,000.0000
# Outstanding
  263,000.0000

 

Page 33 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Barrolaza, Julian Y.
  Common Shares   —   Direct     0.0000  
CB&I Constructors Limited
  Common Shares   —   Direct     0.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     263,000.0000  
Freeman, William M.
  Common Shares   —   Direct     0.0000  
Grinsted, P. M.
  Common Shares   —   Direct     0.0000  
Jones, John E.
  Common Shares   —   Direct     0.0000  
Mitchell, Marvin G.
  Common Shares   —   Direct     0.0000  
Moore, Buell V.
  Common Shares   —   Direct     0.0000  
Stephan, Dean E.
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for CBI Constructors S.A. (Proprietary) Limited
CBI Costa Rica, S.A.
Costa Rica
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  2,000.0000
# Shares Issued
  2,000.0000
# Outstanding
  2,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,999.0000  
CMP Holdings B.V.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI Costa Rica, S.A.

 

Page 34 of 76



--------------------------------------------------------------------------------



 



CBI de Nicaragua, Sociedad Anónima
Nicaragua
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CBI Caribe, Limited
  Common Shares   —   Direct     1.0000  
CBI Company Ltd.
  Common Shares   —   Direct     998.0000  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI de Nicaragua, Sociedad Anónima
CBI de Venezuela, C. A.
Venezuela
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  2,505,000.0000
# Shares Issued
  2,505,000.0000
# Outstanding
  2,505,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     25,050.0000  

End of Corporate Summary Report for CBI de Venezuela, C. A.

 

Page 35 of 76



--------------------------------------------------------------------------------



 



CBI Dominicana, S.A.
Dominican Republic
Capital Structure — NonDerivative

     
Security Name
  Ordinary Shares
Type
  Common
# Shares Authorized
  6,900.0000
# Shares Issued
  6,900.0000
# Outstanding
  6,900.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Canals, Cesar E.
  Ordinary Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Ordinary Shares   —   Direct     6,894.0000  
Delman, David A.
  Ordinary Shares   —   Direct     1.0000  
Lopez, Sergio
  Ordinary Shares   —   Direct     1.0000  
Novak, Timothy
  Ordinary Shares   —   Direct     1.0000  
Rector, Ronald B.
  Ordinary Shares   —   Direct     1.0000  
Schmidt, Kenneth L.
  Ordinary Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI Dominicana, S.A.
CBI Eastern Anstalt
Vaduz, Liechtenstein
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

 

Page 36 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for CBI Eastern Anstalt
CBI Holdings (U.K.) Limited
United Kingdom
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,001,000.0000
# Shares Issued
  1,000,001.0000
# Outstanding
  1,000,001.0000

     
Security Name
  Ordinary
Type
  Common
# Shares Authorized
  400,200,000.0000
# Shares Issued
  297,674,741.0000
# Outstanding
  297,674,741.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,000,001.0000  
Chicago Bridge & Iron Company B.V.
  Ordinary   —   Direct     180,600,000.0000  
Kershaw, David R.
  Common Shares   —   Direct     0.0000  
Thorburn, Wilson H.
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for CBI Holdings (U.K.) Limited

 

Page 37 of 76



--------------------------------------------------------------------------------



 



CBI JAMAICA LIMITED
JAMAICA
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000.0000
# Shares Issued
  5,000.0000
# Outstanding
  5,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     5,000.0000  

End of Corporate Summary Report for CBI JAMAICA LIMITED
CBI Luxembourg S.a.r.l.
Luxembourg
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  640.0000
# Shares Issued
  640.0000
# Outstanding
  640.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     640.0000  

End of Corporate Summary Report for CBI Luxembourg S.a.r.l.

 

Page 38 of 76



--------------------------------------------------------------------------------



 



CBI MONTAJES DE CHILE LIMITADA
Chile
Capital Structure — NonDerivative

     
Security Name
  Class A Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Class A Common Shares   —   Direct     10.0000  
Chicago Bridge & Iron Company B.V.
  Class A Common Shares   —   Direct     990.0000  

End of Corporate Summary Report for CBI MONTAJES DE CHILE LIMITADA
CBI Overseas, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners
There are no entries in this list
End of Corporate Summary Report for CBI Overseas, LLC

 

Page 39 of 76



--------------------------------------------------------------------------------



 



CBI Panama, S.A.
Panama
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for CBI Panama, S.A.
CBI Peruana SAC
Peru
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000.0000
# Shares Issued
  5,000.0000
# Outstanding
  5,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Cedeno, Cipriano
  Common Shares   —   Direct     0.0100  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     4,999.9900  

End of Corporate Summary Report for CBI Peruana SAC

 

Page 40 of 76



--------------------------------------------------------------------------------



 



CBI Services, Inc.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  11,000.0000
# Outstanding
  11,000.0000

     
Security Name
  Preferred Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  22,202.0000
# Outstanding
  22,202.0000

     
Security Name
  Preferred Shares Series B
Type
  Common
# Shares Authorized
  48,000.0000
# Shares Issued
  8,000.0000
# Outstanding
  8,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     11,000.0000  
Horton CBI, Limited
  Preferred Shares   —   Direct     22,202.0000  
Horton CBI, Limited
  Preferred Shares Series B   —   Direct     8,000.0000  

End of Corporate Summary Report for CBI Services, Inc.
CBI Venezolana, S. A.
Venezuela
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,190,000,000.0000
# Shares Issued
  17,200.0000
# Outstanding
  17,200.0000

 

Page 41 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     17,200.0000  

End of Corporate Summary Report for CBI Venezolana, S. A.
CBIT I, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Percentage Ownership Interest   —   Direct     49.0000  
Lopez, Sergio
  Percentage Ownership Interest   —   Direct     26.0000  
Reyes, Luciano
  Percentage Ownership Interest   —   Direct     25.0000  

End of Corporate Summary Report for CBIT I, LLC

 

Page 42 of 76



--------------------------------------------------------------------------------



 



CBIT II, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Percentage Ownership Interest   —   Direct     49.0000  
Lopez, Sergio
  Percentage Ownership Interest   —   Direct     26.0000  
Reyes, Luciano
  Percentage Ownership Interest   —   Direct     25.0000  

End of Corporate Summary Report for CBIT II, LLC
CBIT III, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Percentage Ownership Interest   —   Direct     49.0000  
Lopez, Sergio
  Percentage Ownership Interest   —   Direct     26.0000  
Reyes, Luciano
  Percentage Ownership Interest   —   Direct     25.0000  

End of Corporate Summary Report for CBIT III, LLC

 

Page 43 of 76



--------------------------------------------------------------------------------



 



CBIT IV, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Percentage Ownership Interest   —   Direct     49.0000  
Lopez, Sergio
  Percentage Ownership Interest   —   Direct     26.0000  
Reyes, Luciano
  Percentage Ownership Interest   —   Direct     25.0000  

End of Corporate Summary Report for CBIT IV, LLC
CDTECH International Corporation
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Catalytic Distillation Technologies
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for CDTECH International Corporation

 

Page 44 of 76



--------------------------------------------------------------------------------



 



Central Trading Company, Ltd.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for Central Trading Company, Ltd.
Chevron Lummus Global L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Chevron Lummus Global L.L.C.

 

Page 45 of 76



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron (Antilles) N. V.
Curacao
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  30,000.0000
# Shares Issued
  6,000.0000
# Outstanding
  6,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     6,000.0000  

End of Corporate Summary Report for Chicago Bridge & Iron (Antilles) N. V.
Chicago Bridge & Iron Company
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  3,000.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I HOLDINGS B.V.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company

 

Page 46 of 76



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company
Illinois
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company
Chicago Bridge & Iron Company & Co. L.L.C.
Oman
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  150,000.0000
# Shares Issued
  150,000.0000
# Outstanding
  150,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Al Bussaidy, Sayyid Slaem Musallam Ali
  Common Shares   —   Direct     45,000.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     105,000.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company & Co. L.L.C.

 

Page 47 of 76



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company (Delaware)
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company (Delaware)
Chicago Bridge & Iron Company (Egypt) LLC
Giza
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  2,000.0000
# Shares Issued
  2,000.0000
# Outstanding
  2,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1,600.0000  
Marco, Basil
  Common Shares   —   Direct     200.0000  
Nassar, Mike
  Common Shares   —   Direct     200.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company (Egypt) LLC

 

Page 48 of 76



--------------------------------------------------------------------------------



 



Chicago Bridge & Iron Company B.V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  200.0000
# Shares Issued
  50.0000
# Outstanding
  50.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Lealand Finance Company B.V.
  Common Shares   —   Direct     50.0000  

End of Corporate Summary Report for Chicago Bridge & Iron Company B.V.
Chicago Bridge & Iron Company N.V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  250,000,000.0000
# Shares Issued
  98,083,608.0000
# Outstanding
  98,083,608.0000

Owners
There are no entries in this list
End of Corporate Summary Report for Chicago Bridge & Iron Company N.V.

 

Page 49 of 76



--------------------------------------------------------------------------------



 



Chicago Bridge de México, S.A. de C.V.
Mexico
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     999.0000  

End of Corporate Summary Report for Chicago Bridge de México, S.A. de C.V.
Chicago Bridge Uruguay S.A.
Uruguay
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,050,000.0000
# Shares Issued
  262,500.0000
# Outstanding
  262,500.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     262,500.0000  

End of Corporate Summary Report for Chicago Bridge Uruguay S.A.

 

Page 50 of 76



--------------------------------------------------------------------------------



 



CLG Technical Services LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100.0000
# Shares Issued
  10.0000
# Outstanding
  10.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chevron Lummus Global L.L.C.
  Common Shares   —   Direct     10.0000  

End of Corporate Summary Report for CLG Technical Services LLC
CMP Holdings B.V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  60,000,000.0000
# Shares Issued
  42,889,195.0000
# Outstanding
  42,889,195.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Inc.
  Common Shares   —   Direct     0.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     42,889,195.0000  
Oasis Supply Company Anstalt
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for CMP Holdings B.V.

 

Page 51 of 76



--------------------------------------------------------------------------------



 



Combustion Engineering Technology Investment Corp.
Unknown
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Combustion Engineering Technology Investment
Corp.
Constructora C.B.I. Limitada
Chile
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  205,000.0000
# Shares Issued
  205,000.0000
# Outstanding
  205,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CBI Company Ltd.
  Common Shares   —   Direct     202,950.0000  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     2,050.0000  

End of Corporate Summary Report for Constructora C.B.I. Limitada

 

Page 52 of 76



--------------------------------------------------------------------------------



 



Constructors International, L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners
There are no entries in this list
End of Corporate Summary Report for Constructors International, L.L.C.
CSA Trading Company Ltd.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  10,000.0000
# Shares Issued
  10,000.0000
# Outstanding
  10,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     10,000.0000  

End of Corporate Summary Report for CSA Trading Company Ltd.

 

Page 53 of 76



--------------------------------------------------------------------------------



 



Fibre Making Processes, Inc.
Illinois
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  750.0000
# Shares Issued
  750.0000
# Outstanding
  750.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     750.0000  

End of Corporate Summary Report for Fibre Making Processes, Inc.
HBI Holdings, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker International Management, LLC
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for HBI Holdings, LLC

 

Page 54 of 76



--------------------------------------------------------------------------------



 



Highland Trading Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     2.0000  
Moon, Andrew
  Common Shares   —   Direct     0.0000  
Ridley, Timothy
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Highland Trading Company, Ltd.
Horton CBI, Limited
Federally Chartered
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  65,000.0000
# Shares Issued
  64,979.0000
# Outstanding
  64,979.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chasin, Phil
  Common Shares   —   Direct     1.0000  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     64,965.0000  
Inman, William
  Common Shares   —   Direct     13.0000  

End of Corporate Summary Report for Horton CBI, Limited

 

Page 55 of 76



--------------------------------------------------------------------------------



 



Howe-Baker Eastern Limited
United Kingdom
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000,000.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for Howe-Baker Eastern Limited
Howe-Baker Engineers, Ltd.
Texas
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker Holdings, L.L.C.
  Percentage Ownership Interest   —   Direct     99.0000  
Howe-Baker Management, L.L.C.
  Percentage Ownership Interest   —   Direct     1.0000  

End of Corporate Summary Report for Howe-Baker Engineers, Ltd.

 

Page 56 of 76



--------------------------------------------------------------------------------



 



Howe-Baker Holdings, L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker International, L.L.C.
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Howe-Baker Holdings, L.L.C.
Howe-Baker International Management, LLC
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker International, L.L.C.
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Howe-Baker International Management, LLC

 

Page 57 of 76



--------------------------------------------------------------------------------



 



Howe-Baker International, L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Inc.
  Percentage Ownership Interest   —   Direct     100.0000  
CB&I Tyler Company
  Percentage Ownership Interest   —   Direct     0.0000  

End of Corporate Summary Report for Howe-Baker International, L.L.C.
Howe-Baker Management, L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker Holdings, L.L.C.
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Howe-Baker Management, L.L.C.

 

Page 58 of 76



--------------------------------------------------------------------------------



 



Hua Lu Engineering Co., Ltd.
China
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Hua Lu Engineering Co., Ltd.
International Process Supply Company, Ltd
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  50,000.0000
# Outstanding
  50,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     50,000.0000  

End of Corporate Summary Report for International Process Supply Company, Ltd

 

Page 59 of 76



--------------------------------------------------------------------------------



 



IOP Services
England
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  5,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for IOP Services
Lealand Finance Company B.V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  200.0000
# Shares Issued
  40.0000
# Outstanding
  40.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company N.V.
  Common Shares   —   Direct     40.0000  

End of Corporate Summary Report for Lealand Finance Company B.V.

 

Page 60 of 76



--------------------------------------------------------------------------------



 



Lummus Alireza Ltd Co
Saudi Arabia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  35,000.0000
# Shares Issued
  35,000.0000
# Outstanding
  35,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Alireza, Alawi Mahmood
  Common Shares   —   Direct     735.0000  
Alireza, Yousuf
  Common Shares   —   Direct     735.0000  
CB&I Lummus B.V.
  Common Shares   —   Direct     33,530.0000  

End of Corporate Summary Report for Lummus Alireza Ltd Co
Lummus Catalyst Company Ltd.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,500.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Lummus Technology Inc.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Lummus Catalyst Company Ltd.

 

Page 61 of 76



--------------------------------------------------------------------------------



 



Lummus Novolen Technology GmbH
GERMANY
Capital Structure — NonDerivative

     
Security Name
  Capitalization in Euros
Type
  Common
# Shares Authorized
  25,000.0000
# Shares Issued
  25,000.0000
# Outstanding
  25,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Lummus GmbH
  Capitalization in Euros   —   Direct     25,000.0000  

End of Corporate Summary Report for Lummus Novolen Technology GmbH
Lummus Russia B.V.
The Netherlands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  18,000.0000
# Shares Issued
  18,000.0000
# Outstanding
  18,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     18,000.0000  
CMP Holdings B.V.
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Lummus Russia B.V.

 

Page 62 of 76



--------------------------------------------------------------------------------



 



Lummus Technology B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  272,270.0000
# Shares Issued
  54,454.0000
# Outstanding
  54,454.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     54,454.0000  

End of Corporate Summary Report for Lummus Technology B.V.
Lummus Technology Heat Transfer B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  22,690.0000
# Shares Issued
  4,538.0000
# Outstanding
  4,538.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     4,538.0000  

End of Corporate Summary Report for Lummus Technology Heat Transfer B.V.

 

Page 63 of 76



--------------------------------------------------------------------------------



 



Lummus Technology Inc.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  61,160.0000
# Outstanding
  61,160.0000

Owners
There are no entries in this list
End of Corporate Summary Report for Lummus Technology Inc.
Lutech Resources B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  900.0000
# Shares Issued
  180.0000
# Outstanding
  180.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     180.0000  

End of Corporate Summary Report for Lutech Resources B.V.

 

Page 64 of 76



--------------------------------------------------------------------------------



 



Lutech Resources Canada Ltd.
Alberta
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  Unlimited
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     100.0000  

End of Corporate Summary Report for Lutech Resources Canada Ltd.
Lutech Resources Inc.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for Lutech Resources Inc.

 

Page 65 of 76



--------------------------------------------------------------------------------



 



Lutech Resources Limited
London
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,000.0000
# Shares Issued
  1,000.0000
# Outstanding
  1,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     1,000.0000  

End of Corporate Summary Report for Lutech Resources Limited
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
Texas
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Howe-Baker Holdings, L.L.C.
  Percentage Ownership Interest   —   Direct     99.9000  
Howe-Baker International
  Percentage Ownership Interest   —   Direct     0.1000  
Management, LLC
                   

End of Corporate Summary Report for Matrix Engineering, Ltd. (MANAGED BY
HOWE-BAKER INTERNATIONAL MANAGEMENT, L.L.C.)

 

Page 66 of 76



--------------------------------------------------------------------------------



 



Matrix Management Services, L.L.C.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Matrix Engineering, Ltd. (MANAGED BY HOWE-BAKER INTERNATIONAL MANAGEMENT,
L.L.C.)
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Matrix Management Services, L.L.C.
Neo Creator Co, Limited
Bangkok Metropolis, Thailand
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1,499.0000
# Shares Issued
  1,499.0000
# Outstanding
  1,499.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Common Shares   —   Direct     998.0000  
Chueasoey, Pongyuth
  Common Shares   —   Direct     1.0000  
Malawan, Anawat
  Common Shares   —   Direct     1.0000  
Manasarn, Thansammorn
  Common Shares   —   Direct     1.0000  
Poonithet, Adisak
  Common Shares   —   Direct     1.0000  
Sensupa, Satit
  Common Shares   —   Direct     1.0000  
Traisarnsri, Chairat
  Common Shares   —   Direct     1.0000  
Vasinwatanapong, Pattara
  Common Shares   —   Direct     1.0000  
VPPW Business Consultant Ltd.
  Common Shares   —   Direct     494.0000  

End of Corporate Summary Report for Neo Creator Co, Limited

 

Page 67 of 76



--------------------------------------------------------------------------------



 



Netherlands Operating Company B.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  910.0000
# Shares Issued
  182.0000
# Outstanding
  182.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     182.0000  

End of Corporate Summary Report for Netherlands Operating Company B.V.
Novolen Technology Holdings C.V.
The Hague
Capital Structure — NonDerivative

     
Security Name
  Units of Ownership
Type
  Common
# Shares Authorized
  0.0000
# Shares Issued
  0.0000
# Outstanding
  0.0000

Owners
There are no entries in this list
End of Corporate Summary Report for Novolen Technology Holdings C.V.

 

Page 68 of 76



--------------------------------------------------------------------------------



 



Oasis Supply Company Anstalt
Vaduz, Liechtenstein
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CBI Eastern Anstalt
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for Oasis Supply Company Anstalt
Oasis Supply Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

 

Page 69 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     2.0000  
Moon, Andrew
  Common Shares   —   Direct     0.0000  
Ridley, Timothy
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Oasis Supply Company, Ltd.
Oceanic Contractors, Inc.
Delaware
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100,000.0000
# Shares Issued
  45,720.0000
# Outstanding
  45,720.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company
  Common Shares   —   Direct     45,720.0000  
Rebikoff, Dimitri I.
  Common Shares   —   Direct     0.0000  

End of Corporate Summary Report for Oceanic Contractors, Inc.
OOO CB&I Lummus
Moscow
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  1.0000
# Shares Issued
  1.0000
# Outstanding
  1.0000

 

Page 70 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
CB&I Oil & Gas Europe B.V.
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for OOO CB&I Lummus
Oxford Metal Supply Limited
United Kingdom
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  100.0000
# Shares Issued
  100.0000
# Outstanding
  100.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Aldinger, Thomas L.
  Common Shares   —   Direct     0.0000  
CB&I Constructors Limited
  Common Shares   —   Direct     99.0000  
McKenzie, J. Robert
  Common Shares   —   Direct     1.0000  

End of Corporate Summary Report for Oxford Metal Supply Limited
P.T. Chicago Bridge & Iron
Indonesia
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  6,624.0000
# Shares Issued
  1,656.0000
# Outstanding
  1,656.0000

Owners
There are no entries in this list
End of Corporate Summary Report for P.T. Chicago Bridge & Iron

 

Page 71 of 76



--------------------------------------------------------------------------------



 



Pacific Rim Material Supply Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

Owners

                                                      Ownership         Name  
Security Name     Underlying Security     Form     Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares       —     Direct     2.0000  
Denton, Shaun
  Common Shares       —     Direct     0.0000  
Palmer, Simon
  Common Shares       —     Direct     0.0000  

End of Corporate Summary Report for Pacific Rim Material Supply Company, Ltd.
Sarida Offshore Company
Unknown
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Sarida Offshore Company

 

Page 72 of 76



--------------------------------------------------------------------------------



 



Sarida Offshore Company
B.W.I.
Capital Structure — NonDerivative

     
Security Name
  Percentage Ownership Interest
Type
  —
# Shares Authorized
  —
# Shares Issued
  —
# Outstanding
  —

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Lummus Technology Inc.
  Percentage Ownership Interest   —   Direct     100.0000  

End of Corporate Summary Report for Sarida Offshore Company
Sarida Offshore Company
B.W.I.
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Sarida Offshore Company

 

Page 73 of 76



--------------------------------------------------------------------------------



 



Sarida Offshore Company
B.W.I.
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Sarida Offshore Company

 
Sarida Offshore Company
B.W.I.

Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Sarida Offshore Company
Southern Tropic Material Supply Company, Ltd.
Cayman Islands
Capital Structure — NonDerivative

     
Security Name
  Common Shares
Type
  Common
# Shares Authorized
  50,000.0000
# Shares Issued
  2.0000
# Outstanding
  2.0000

 

Page 74 of 76



--------------------------------------------------------------------------------



 



Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron (Antilles) N. V.
  Common Shares   —   Direct     2.0000  

End of Corporate Summary Report for Southern Tropic Material Supply Company,
Ltd.
Tank Constructors Limited
London
Capital Structure — NonDerivative
There are no entries in this list
Owners
There are no entries in this list
End of Corporate Summary Report for Tank Constructors Limited
WOODLANDS INTERNATIONAL INSURANCE COMPANY
Ireland
Capital Structure — NonDerivative

     
Security Name
  Ordinary
Type
  Common
# Shares Authorized
  5,000,000.0000
# Shares Issued
  860,000.0000
# Outstanding
  860,000.0000

Owners

                                  Ownership       Name   Security Name  
Underlying Security   Form   Current Holdings  
Chicago Bridge & Iron Company B.V.
  Ordinary   —   Direct     860,000.0000  

 

Page 75 of 76



--------------------------------------------------------------------------------



 



End of Corporate Summary Report for WOODLANDS INTERNATIONAL INSURANCE COMPANY
End of Report
hCue, Powering Good Corporate Governance — brought to you by CT Corporation ©
2009, a Wolters Kluwer company

 

Page 76 of 76



--------------------------------------------------------------------------------



 



Schedule 6.9 — Pension and Postretirement Plans
In 000’s of USD Equivalent
As of December 31, 2009
CB&I reviewed the valuations of the CB&I worldwide pension and postretirement
medical plans as performed by a number of actuaries (Towers Watson; Prudential;
PricewaterhouseCoopers; & Lane, Clark & Peacock). From the actuarial reports,
the underfunded status of $128.7MM as of December 31, 2009 was detailed as
follows by country:

         
USA
    54,789  
Germany
    48,202  
London
    25,690  
 
     
 
    128,681  
 
     

 

 



--------------------------------------------------------------------------------



 



Schedule 6.17 — Environmental Matters
A (iii) A subsidiary of the Company is subject to a consent order at its former
facility in New Castle, Delaware.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005, 2006,
2007, 2008 & 2009.
A (iv) The Company and its subsidiaries have operated for many years at many
facilities at which there are or may have been landfills, waste piles,
underground storage tanks, aboveground storage tanks, surface impoundments and
hazardous waste storage facilities of all kinds, polychlorinated biphenyls
(PCBs) used in hydraulic oils, electric transformers or other equipment or
asbestos containing materials.
A (v) A subsidiary of the Company was a minority shareholder in a company which
owned or operated wood treating facilities at sites in the United States, some
of which are currently under investigation, monitoring or remediation under
various environmental laws. With respect to some of these sites, the subsidiary
has been named a potentially responsible party (UPRP”) under the Comprehensive
Environmental Response, Compensation and Liability Act (“CERCLA”) and similar
state laws. Without admitting any liability, the subsidiary has entered into a
consent decree with the federal government regarding one of these sites and has
had an administrative order issued against it with respect to another. Without
admitting any liability, the subsidiary has reached settlements at most sites,
which require the other PRP’s to perform the environmental clean-up. In July,
1996, a judgment in favor of the subsidiary was entered in the suit Aluminum
Company of America v. Beazer East, Inc. v. Chicago Bridge & Iron Company,
instituted in January 1991, before the U.S. District Court for the Western
District of Pennsylvania. On September 2, 1997, the United States Court of
Appeals for the Third Circuit affirmed the judgment in favor of the Subsidiary.
There were no further appeals.
The Company has agreed to indemnify parties to whom it has sold facilities for
certain environmental liabilities arising from acts occurring before the dates
those facilities were transferred.
Other matters disclosed in the Company’s Annual Reports on Form 10-K for the
years ended December 31, 1998, 1999, 2000, 2001, 2002, 2003, 2004, 2005 2006,
2007, 2008 & 2009.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.3 (N) — Existing Restrictions
As of March 31, 2010

         
1
  CBI Constructors Pty Limited   (Borrower)
 
  HSBC Bank   (Bank)
 
       
 
  Restriction/Condition  
Borrower undertakes to obtain the consent of the Bank in writing prior to the
remittance of monies by way of a loan or dividend.
 
       
2
  CBI Constructors S.A. (Pty) Limited   (Borrower)
 
       
 
  Restriction/Condition  
As a non-resident controlled company, Borrower must be capitalized in an amount
not less than one third of its shareholders’ loan funds. Dividend payment are
subject to 12.5% secondary tax.

 

 



--------------------------------------------------------------------------------



 



Schedule 7.3 (S) — Permitted Restricted Payments
As of March 31, 2010
None

 

 